--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




Among


BANK OF AMERICA, N.A., as Agent
certain Lenders


and


THE SHERIDAN GROUP, INC.


dated


June 16, 2009

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
THE REVOLVING LOAN FACILITY
2
 
Section 1.01
Commitment to Lend
2
 
Section 1.02
Manner of Borrowing
2
 
Section 1.03
Disbursements
2
 
Section 1.04
Letters of Credit and Letter of Credit Fees
3
ARTICLE 2
SWING LOAN FACILITY
6
 
Section 2.01
Swing Loan Availability
6
 
Section 2.02
Terms of Swing Loan Borrowings
6
 
Section 2.03
Repayment of Swing Loans
7
 
Section 2.04
Participation by Lenders
7
ARTICLE 3
BANKER’S ACCEPTANCE FACILITY
8
 
Section 3.01
Issuance
8
 
Section 3.02
Payment of Acceptances
8
 
Section 3.03
Costs and Indemnity
8
 
Section 3.04
Representations regarding Eligibility of Acceptances
9
 
Section 3.05
Compliance with Laws
9
 
Section 3.06
Power of Attorney
9
 
Section 3.07
Participation by Lenders
10
ARTICLE 4
PAYMENTS AND PREPAYMENTS
12
 
Section 4.01
Reductions In Commitment
12
 
Section 4.02
Optional Prepayments of Loans
12
 
Section 4.03
Repayment of Loans In Connection with Reductions of Commitment
12
ARTICLE 5
INTEREST AND FEES
13
 
Section 5.01
Interest
13
 
Section 5.02
Election of Interest Rate
13
 
Section 5.03
Interest Upon Default
14
 
Section 5.04
Fees
14
 
Section 5.05
Computation of Interest and Related Fees
15
ARTICLE 6
GENERAL MATTERS CONCERNING LOANS
15
 
Section 6.01
Manner of Tendering Payments by Borrower
15


 
- i -

--------------------------------------------------------------------------------

 
 

 
Section 6.02
The Notes
16
 
Section 6.03
Loan Account
16
 
Section 6.04
Additional Provisions Concerning Certain Loans
17
 
Section 6.05
Taxes
19
 
Section 6.06
Lenders’ Obligations Several
21
 
Section 6.07
Permitted Assumptions by Agent as to Lender Payments
21
ARTICLE 7
CONDITIONS PRECEDENT
21
 
Section 7.01
Conditions Precedent to Initial Loan
21
 
              7.01.1
Loan Documents
21
 
              7.01.2
UCC Collateral Documents
21
 
              7.01.3
Real Estate Collateral Documents
22
 
              7.01.4
Financial Documents
23
 
              7.01.5
Consents, Certificates and Opinions
23
 
              7.01.6
Third Party Agreements
24
 
Section 7.02
Payment of Fees and Costs
24
 
Section 7.03
Conditions Precedent to Each Loan
24
 
Section 7.04
Method of Satisfying Certain Conditions
25
ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF BORROWER
25
 
Section 8.01
Organization and Qualification
25
 
Section 8.02
Capitalization and Ownership of Borrower
25
 
Section 8.03
Capitalization and Ownership of Subsidiaries
25
 
Section 8.04
Authorization and Execution
26
 
Section 8.05
Enforceability; Consents
26
 
Section 8.06
Security Interests in Collateral
26
 
Section 8.07
Real Property of Borrower and its Subsidiaries
27
 
Section 8.08
Absence of Conflict with other Agreements, Etc.
27
 
Section 8.09
Business
27
 
Section 8.10
Condition of Assets
27
 
Section 8.11
Use of Proceeds
27
 
Section 8.12
Litigation
27
 
Section 8.13
Indebtedness
28
 
Section 8.14
Financial Statements
28
 
Section 8.15
Fiscal Year
28


 
- ii -

--------------------------------------------------------------------------------

 
 

 
Section 8.16
Title to Assets
28
 
Section 8.17
Patents, Trademarks, Licenses, Franchises, Etc.
29
 
Section 8.18
Compliance with Law
29
 
Section 8.19
Compliance with ERISA
29
 
Section 8.20
Compliance with Regulations U and X
30
 
Section 8.21
Investment Company Act
30
 
Section 8.22
Reserved
30
 
Section 8.23
Absence of Default, Etc.
30
 
Section 8.24
Agreements with Affiliates and Management Agreements
31
 
Section 8.25
No Burdensome Agreements; Material Agreements
31
 
Section 8.26
Solvency
31
 
Section 8.27
Taxes
31
 
Section 8.28
Environmental Compliance
31
 
Section 8.29
Labor Disputes and Acts of God
32
ARTICLE 9
FINANCIAL COVENANTS
33
 
Section 9.01
Financial Covenants
33
ARTICLE 10
COVENANTS CONCERNING REPORTING REQUIREMENTS
33
 
Section 10.01
Financial Statements
33
 
Section 10.02
Officer’s Compliance Certificates
34
 
Section 10.03
Auditors Reports
35
 
Section 10.04
Notice of Default
35
 
Section 10.05
Notice Concerning Representations and Warranties
35
 
Section 10.06
Notice of Litigation
35
 
Section 10.07
SEC Disclosure
35
 
Section 10.08
Conditions Affecting Collateral
35
 
Section 10.09
ERISA Notices
36
 
Section 10.10
Miscellaneous
36
 
Section 10.11
Authorization of Third Parties to Deliver Information
36
ARTICLE 11
BUSINESS COVENANTS
36
 
Section 11.01
Indebtedness
37
 
Section 11.02
Liens
38
 
Section 11.03
Investments and Acquisitions
40
 
Section 11.04
Restricted Payments
40


 
- iii -

--------------------------------------------------------------------------------

 
 

 
Section 11.05
Affiliate Transactions
42
 
Section 11.06
Disposition of Assets
42
 
Section 11.07
Liquidation or Merger
43
 
Section 11.08
Change in Organizational Documents
43
 
Section 11.09
Issuance of Equity
43
 
Section 11.10
Environmental Violations
43
 
Section 11.11
Preservation of Existence, Etc.
43
 
Section 11.12
Permitted Businesses
44
 
Section 11.13
Compliance with Law
44
 
Section 11.14
Payment of Taxes and Claims
44
 
Section 11.15
Tax Consolidation
44
 
Section 11.16
Maintenance of Properties
44
 
Section 11.17
Insurance
45
 
Section 11.18
Compliance with ERISA
46
 
Section 11.19
Maintenance of Records; Fiscal Year
47
 
Section 11.20
Inspections & Field Examinations
47
 
Section 11.21
Exchange of Notes
47
 
Section 11.22
Compliance with Federal Reserve Regulations
47
 
Section 11.23
Limitations on Certain Restrictive Provisions
47
 
Section 11.24
Corporate Separateness
48
 
Section 11.25
Deposit Accounts
48
 
Section 11.26
Collateral; Lockbox
48
 
Section 11.27
Joinder of Subsidiaries
48
 
Section 11.28
Further Assurances
49
ARTICLE 12
DEFAULT
49
 
Section 12.01
Events of Default
49
 
Section 12.02
Remedies
52
 
Section 12.03
Cash Collateral
52
ARTICLE 13
DEFINITIONS
52
 
Section 13.01
Defined Terms
52
 
Section 13.02
Accounting Terms
75
 
Section 13.03
Other Definitional Provisions
75
ARTICLE 14
AGENT
76


 
- iv -

--------------------------------------------------------------------------------

 
 

 
Section 14.01
Authority.
76
 
Section 14.02
Expenses.
76
 
Section 14.03
Action by Agent.
76
 
Section 14.04
Exculpatory Provisions
76
 
Section 14.05
Investigation by Lenders
77
 
Section 14.06
Notice of Events of Default
77
 
Section 14.07
Resignation; Termination.
77
 
Section 14.08
Sharing.
77
 
Section 14.09
Other Relationships
78
ARTICLE 15
MISCELLANEOUS
78
 
Section 15.01
Notices
78
 
Section 15.02
Duration; Survival
79
 
Section 15.03
No Implied Waiver; Rights Cumulative
79
 
Section 15.04
Entire Agreement and Amendments
79
 
Section 15.05
Successors and Assigns
80
 
Section 15.06
Descriptive Headings
82
 
Section 15.07
Governing Law
82
 
Section 15.08
Payments Due on Non-Business Days
82
 
Section 15.09
Counterparts
82
 
Section 15.10
Maximum Lawful Interest Rate
82
 
Section 15.11
Set-off of Bank Accounts
83
 
Section 15.12
Severability
83
 
Section 15.13
Payment and Reimbursement of Costs and Expenses; Indemnification
83
 
Section 15.14
Consent To Jurisdiction
85
 
Section 15.15
Termination
85
 
Section 15.16
Waiver of Right to Jury Trial
85
 
Section 15.17
Confidentiality
86
 
Section 15.18
Intercreditor
86


 
- v -

--------------------------------------------------------------------------------

 

EXHIBITS


EXHIBIT A
Form of Revolving Loan Note

EXHIBIT B-1
Form of Request for Advance

EXHIBIT B-2
Form of Request for Swing Loan Advance

EXHIBIT C
Form of Bankers Acceptance Confirmation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Borrowing Base Certificate

EXHIBIT F
Form of Compliance Certificate

EXHIBIT G
Form of Assignment and Acceptance Agreement





SCHEDULES


Schedule A
Commitments



Schedule 8.01
Jurisdictions Where Borrower and Each of Its Subsidiaries is Incorporated and
Qualified

Schedule 8.02
Capital Stock of (or Other Equity Interests In) the Borrower

Schedule 8.03
Capital Stock of (or Other Equity Interests in) the subsidiaries of the Borrower

Schedule 8.06
Filing Locations for Financing Statements and Mortgages

Schedule 8.07
Real Property Owned or Leased by Borrower and Subsidiaries

Schedule 8.13
Indebtedness of Borrower and Its Subsidiaries

Schedule 8.17
List of Patents, Trademarks and Other Intangible Rights

Schedule 8.19
ERISA Disclosure

Schedule 8.24
Agreements With Affiliates

Schedule 8.25
Material Agreements

Schedule 8.28
Environmental Compliance

Schedule 11.02
Existing Liens

Schedule 13.01A
Approved Account Debtors



[The schedules to this agreement have been omitted.  The registrant hereby
agrees to furnish supplementally a copy of any omitted schedule to this
agreement to the Securities and Exchange Commission upon its request.]

 
- vi -

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT made as of the 16th day
of June, 2009 by and among THE SHERIDAN GROUP, INC., a Maryland corporation
(“Borrower”), BANK OF AMERICA, N.A. (“Bank”), individually, as Administrative
Agent, Issuer and a Lender, and the OTHER FINANCIAL INSTITUTIONS that may become
parties to this Agreement as “Lenders” from time to time in accordance with the
terms hereof.  Bank and any other financial institutions which may become
parties to this Agreement from time to time, are sometimes collectively referred
to as the “Lenders” and individually as a “Lender.”  Bank, when acting in its
capacity as agent for the Lenders and Issuer, or any successor or assign that
assumes that position pursuant to the terms of this Agreement, is hereinafter
sometimes referred to as the “Agent.”


RECITALS:


WHEREAS, Borrower, Bank (as Agent and a Lender) and Wachovia Bank, N.A., as
Lender, are party to a certain Amended and Restated Revolving Credit Agreement
dated as of May 25, 2004, as amended thereafter (the “Prior Agreement”); and


WHEREAS, immediately prior to the execution hereof, Wachovia Bank, N.A. has
assigned to Bank and Bank has assumed all rights and obligations of Wachovia
Bank, N.A. as lender under the Prior Agreement; and


WHEREAS, Borrower desires that the Lenders continue to extend a revolving loan
facility (with a letter of credit sublimit), swing loan facility and banker’s
acceptance facility to provide working capital financing for Borrower and its
Subsidiaries and to provide credit for other general business purposes of
Borrower and its Subsidiaries; and


WHEREAS, the Borrower desires to borrow, and the Lenders are willing to continue
to extend credit from time to time on a revolving credit basis until the
Revolving Credit Termination Date (as defined below), an aggregate principal
amount not to exceed Twenty Million dollars ($20,000,000) outstanding at any
time.  The loans and credit are to be secured by the stock and assets of the
Borrower and its Subsidiaries.  Certain terms used herein are defined in Article
13 below.


NOW THEREFORE, the parties hereto, intending to be legally bound, agree that the
Prior Agreement be, and it hereby is amended, restated and superseded, to read
in full as follows, but the Obligations under the Prior Agreement shall not be
deemed satisfied and shall constitute Obligations hereunder:

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1


THE REVOLVING LOAN FACILITY


Section 1.01           Commitment to Lend.  The Lenders severally agree, upon
the terms and conditions set forth below, from time to time until the Revolving
Credit Termination Date, to make Revolving Credit Loans to the Borrower in such
amounts as the Borrower may request, subject to the limitation that:  (a) at no
time shall Revolving Credit Outstandings exceed Revolving Credit Limit; and (b)
the amount and percentage of the Commitment which each Lender is obligated to
lend shall not exceed at any time the amount or percentages set forth opposite
the name of such Lender on Schedule A hereto (as supplemented and amended by
giving effect to the assignment contemplated in this Agreement).  The amount of
any single Base Rate Loan shall be fifty thousand dollars ($50,000) or an
integral multiple of ten thousand dollars ($10,000) in excess thereof, and the
amount of any single LIBOR Loan shall be one hundred thousand dollars ($100,000)
or an integral multiple of ten thousand dollars ($10,000) in excess
thereof.  Within such limitations and subject to the terms and conditions set
forth below, the Borrower may borrow, prepay and reborrow, from time to time, on
a revolving basis.  The Lenders shall have no obligation to make any Revolving
Credit Loans at any time that a Default exists.


Section 1.02           Manner of Borrowing.


(a)            To request a Revolving Credit Loan, the Borrower shall, prior to
12:00 noon on the desired date of a Base Rate Loan or at least two (2) Business
Days prior to the desired date for a LIBOR Loan, (a) deliver to the Agent a
Request for Advance or (b) give the Agent telephonic notice of the information
specified in a Request for Advance followed immediately by delivery of such a
Request for Advance, provided, however, that the Borrower’s failure to confirm
any telephonic notice with a Request for Advance shall not invalidate any notice
so given if acted upon by the Agent.  Any notice given to the Agent pursuant to
this Section shall be given prior to 11:00 a.m. (Philadelphia time) on the
requisite Business Day and shall be irrevocable once given.


(b)            The Agent in turn shall give prompt written or telephonic
(promptly confirmed in writing) notice to each Lender of its pro rata share of
the borrowing, the interest rate option selected and the scheduled date of the
funding.  After receipt of such notice, each Lender shall make such arrangements
as are necessary to assure that its share of the funding shall be immediately
available (in Dollars) to the Agent no later than 1:30 p.m. (Philadelphia, PA
time), on the date on which the funding is to occur.


Section 1.03           Disbursements.  Prior to 2:00 p.m. (Philadelphia time) on
the date of a Revolving Credit Loan, the Agent shall, subject to the
satisfaction of the conditions set forth in Article 7 below, disburse the funds
to the Borrower (a) by wire transfer pursuant to the Borrower’s instructions, or
(b) in the absence of such instructions, by crediting the account of the
Borrower maintained with the Agent.

 
- 2 -

--------------------------------------------------------------------------------

 

Section 1.04           Letters of Credit and Letter of Credit Fees.


(a)            Letter of Credit.  On the terms and subject to the conditions set
forth herein, Issuer will prior to the Revolving Credit Termination Date issue
standby or documentary Letters of Credit so long as:


(i)             Issuer shall have received a Notice of LC Credit Event and such
other documentation as the Issuer shall reasonably request executed by Borrower
and/or the Subsidiary for whose account the Letter of Credit being issued, at
least two (2) Business Days before the relevant date of issuance; and


(ii)            After giving effect to such issuance (A) the aggregate Letter of
Credit Liabilities under all Letters of Credit do not exceed $5,000,000 and (B)
the Revolving Credit Outstandings do not exceed the Revolving Credit Limit.


(b)            Letter of Credit Fee.  Borrower shall pay to the Agent for the
account of the Lenders a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate per annum equal to
the Applicable Margin then applicable to LIBOR Loans.  Such fee shall be payable
in arrears on the first Business Day of each fiscal quarter prior to the
Revolving Credit Termination Date and on such date.  In addition, the Issuer
shall receive a fronting fee equal to 0.125% per annum of the face amount of all
outstanding Letters of Credit (“Fronting Fee”).  The Borrower shall also pay to
the Issuer all of the Issuer’s standard fees and charges for the opening,
amendment, modification, presentation or cancellation of a Letter of Credit and
otherwise in respect of a Letter of Credit and shall execute all of the Issuer’s
standard agreements in connection with the issuance of the Letter of Credit.


(c)            Reimbursement Obligations of Borrower.  If Issuer shall make a
payment pursuant to a Letter of Credit, the Borrower shall promptly reimburse
Issuer, following notice from Issuer to Borrower of the amount of such payment,
for the amount of such payment and, to the extent that so doing would not, to
Issuer’s knowledge, cause the Revolving Credit Outstandings to exceed the
Revolving Credit Limit, Borrower shall be deemed to have requested a Revolving
Credit Loan, the proceeds of which will be used to satisfy such Reimbursement
Obligations.  The Borrower shall pay interest, on demand, on all amounts so paid
by Issuer for each day until Borrower reimburses Issuer therefor at a rate per
annum equal to the sum of two percent (2%) plus the interest rate applicable to
Revolving Credit Loans (which are Prime Rate Loans) for such day.  The
obligations of the Borrower to the Issuer, the Agent and the Lenders in respect
of Letters of Credit shall be guaranteed pursuant to the Loan Documents and
shall be secured by the Collateral.


(d)            Objections Absolute.  The obligations of Borrower under this
Section 1.04 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:

 
- 3 -

--------------------------------------------------------------------------------

 

(i)             any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;


(ii)            the existence of any claim, set-off, defense or other right
which Borrower may have at any time against the beneficiary of any Letter of
Credit, the Issuer, the Agent or any Lender (including any claim for improper
payment), or any other Person, whether in connection with any Loan Document or
any unrelated transaction, provided, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


(iii)           any statement or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever; or


(iv)           to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.


(e)            Deposit Obligations of Borrower.  In the event any Letters of
Credit are outstanding at the time that Borrower prepays or is required to repay
the Obligations or the Commitment is terminated, Borrower shall (i) deposit with
Issuer cash in an amount equal to one hundred and two percent (102%) of the
aggregate outstanding Letter of Credit Liability to be available to Issuer to
reimburse payments of drafts drawn under such Letters of Credit and pay any fees
and expenses related thereto and (ii) prepay the fee payable under Section
1.04(b) with respect to such Letters of Credit for the full remaining terms of
such Letters of Credit.  Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower, together with the deposit described in the preceding
clause (i) to the extent not previously applied by Issuer in the manner
described herein.


(f)             Participation by Lenders.


(i)             Effective immediately upon the issuance of each Letter of Credit
and without further action on the part of the Issuer, the Issuer shall be deemed
to have granted to each Lender, and each Lender shall be deemed to have
irrevocably purchased and received from the Issuer, without recourse or
warranty, an undivided interest and participation in such Letter of Credit to
the extent of each Lender’s percentage of the Revolving Credit
Limit.    Further, each Lender acknowledges and agrees that it shall be
absolutely liable, to the extent of its percentage of the Revolving Credit
Limit, to fund on demand or reimburse the Issuer on demand for the amount of
each draft paid by the Issuer under each Letter of Credit to the extent that
such amount is not immediately reimbursed by the Borrower.


(ii)            In furtherance of the provisions of the preceding paragraph (a),
the Issuer shall notify the Agent promptly upon receipt of notice of an intended
draw under a Letter of Credit.  The Agent shall give written, telecopied or
telegraphic notice to each of the other Lenders of its pro rata share of such
draw and the scheduled date thereof.  After receipt of such notice, and whether
or not an Event of Default or Default then exists, each Lender shall make
available to the Agent such Lender’s share of such draw in immediately available
(in Dollars) to the Agent no later than noon (Philadelphia, PA time), on the
date specified in the Agent’s notice.  The failure of the Issuer or the Agent to
give timely notice pursuant to this Subsection 1.04(f) shall not affect the
right of the Issuer to reimbursement from the Lenders.  Any amount paid by Agent
and Lenders pursuant to a draw made under a Letter of Credit shall constitute a
Revolving Credit Loan and shall be repaid pursuant to the provisions respecting
Revolving Credit Loans, provided that if an Event of Default or Default exists
at the time of a draw, the Borrower shall immediately reimburse the amount of
such draw to the Agent for the benefit of the Lenders.

 
- 4 -

--------------------------------------------------------------------------------

 

(g)            Standard of Conduct.  The Issuer shall be entitled to administer
each Letter of Credit in the ordinary course of business and in accordance with
its usual practices, modified from time to time as it deems appropriate under
the circumstances, and shall be entitled to use its discretion in taking or
refraining from taking any action in connection herewith as if it were the sole
party involved.  Any action taken or omitted to be taken by the Issuer under or
in connection with any Letter of Credit shall not create for the Issuer any
resulting liability to any other Lender.  The Issuer shall be entitled to rely,
and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and believed by it to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Issuer and the Agent.


(h)            Letter of Credit Currencies.


(i)             Standby Letters of Credit may be issued from time to time in any
Offshore Currency.  The Borrower shall notify the Issuer as to the Offshore
Currency in which each Offshore Letter of Credit is to be issued, simultaneously
with Borrower’s initial application therefor in accordance with Issuer’s
standard procedures.


(ii)            Each request for an Offshore Letter of Credit shall constitute
the Borrower’s request for an Offshore Letter of Credit in the amount of the
Offshore Currency specified in the request. The stated amount available for
drawing under any Offshore Letter of Credit shall be recorded in the Agent’s
records in US Dollars as if the Offshore Letter of Credit had been issued in US
Dollars in the US Dollar Equivalent Amount of such Offshore Letter of Credit, as
such amount may be adjusted as provided in subsections (iii), (iv) or (v).  For
the purposes of determining the maximum amount of Letter of Credit Liabilities
hereunder, it is intended by the parties that all Offshore Letters of Credit
shall be the functional equivalent of US Letters of Credit made and repaid in US
Dollars and shall be included in such determination based on their US Dollar
Equivalent Amount as determined from time to time as set forth herein. The Agent
shall maintain records (based upon information furnished by  Issuer) sufficient
to identify at any time the Spot Rate of Exchange with respect to each Offshore
Letter of Credit.


(iii)           In the event an Offshore Letter of Credit is for a term
exceeding one (1) month, the US Dollar Equivalent Amount of the corresponding
Letter of Credit Liabilities shall be recalculated by Borrower as of the last
Business Day of each calendar month and the Agent shall review and validate or
adjust such calculation, and notify the Borrower and the Lenders, based upon the
new Spot Rate of Exchange as of such Business Day for such Offshore Letter of
Credit. The Agent shall apply such new Spot Rate of Exchange to determine the
new US Dollar Equivalent Amount of such Offshore Letter of Credit as of such
Business Day and shall adjust its record of the Letter of Credit
Liabilities.  In the event that such adjustment with respect to any Offshore
Letter of Credit causes the Revolving Credit Outstandings to exceed the
Revolving Credit Commitment, the Borrower shall immediately repay the portion of
Revolving Credit Loans necessary to ensure that, giving effect to the new Spot
Rate of Exchange for such Offshore Letters of Credit, the sum of Revolving
Credit Outstandings does not exceed the Revolving Credit Commitment. In the
event that such adjustment with respect to an Offshore Letter of Credit causes
the total US Dollar Equivalent Amount of Letter of Credit Liabilities to exceed
$5,000,000, the Borrower shall immediately deposit US Dollars in cash (or other
immediately available funds acceptable to the Agent) with the Agent, in the
amount of the Letter of Credit Liabilities which cause such violation, as
collateral security for the repayment of any future drawings or repayments under
such Letters of Credit and such amounts shall be held by the Agent pursuant to
the terms of a cash collateral account agreement satisfactory to it.

 
- 5 -

--------------------------------------------------------------------------------

 

(iv)           In the event that an Offshore Letter of Credit is drawn upon, the
Spot Rate of Exchange applicable to any remaining undrawn amount of such
Offshore Letter of Credit shall be adjusted to be the Spot Rate of Exchange for
the date of such drawing and the amount of the corresponding Letter of Credit
Liabilities shall be recalculated as of the date of such drawing for the
purposes of determining the US Dollar Equivalent Amount of the remaining undrawn
amount of such Offshore Letter of Credit.


(v)           Without limiting the foregoing provisions of this subsection (h),
the Agent may from time to time further modify the terms of, and practices
contemplated by this subsection (h) to the extent the Agent determines, in its
reasonable discretion, that such modifications are necessary or convenient to
reflect new laws, regulations, customs or practices developed in connection with
any Offshore Currency.


ARTICLE 2


SWING LOAN FACILITY


Section 2.01           Swing Loan Availability.  Upon the terms and subject to
the conditions of this Agreement, the Swing Lender agrees to make, from time to
time, until the Revolving Credit Termination Date, one or more loans (“Swing
Loans”) to the Borrower, in an aggregate principal amount not exceeding at any
time $5,000,000 (the “Swing Loan Limit”), provided that the Revolving Credit
Outstandings shall at no time exceed the Revolving Credit Limit (the “Swing Loan
Facility”).


Section 2.02           Terms of Swing Loan Borrowings.  To request a Swing Loan,
the Borrower shall, prior to 12:00 noon on the desired date of a Swing Loan, (a)
deliver to the Swing Lender a Request for Swing Loan Advance or (b) give the
Swing Lender telephonic notice of the information specified in a Request for
Swing Loan Advance followed immediately by delivery of such a Request for Swing
Loan Advance, provided, however, that the Borrower’s failure to confirm any
telephonic notice with a Request for Swing Loan Advance shall not invalidate any
notice so given if acted upon by the Swing Lender.  Any notice given to the
Swing Lender pursuant to this Section shall be irrevocable once given.

 
- 6 -

--------------------------------------------------------------------------------

 

Section 2.03           Repayment of Swing Loans.


(a)            Repayment of Swing Loans and interest thereon due under this
Article shall be made to the Swing Lender at Bank of America, N.A., P.O. Box
660576, Dallas, TX 75266-0576.


(b)            Each Swing Loan shall be due and payable on the Revolving Credit
Termination Date.  Notwithstanding anything herein to the contrary, the Swing
Lender reserves the right to mail an invoice to the Borrower, at any time and
from time to time, for the entire unpaid principal balance of the Swing Loans
and accrued interest plus any late fees or other amounts due under this
Agreement with respect thereto.  The Swing Lender reserves the right to collect
payment of the Swing Loans from the Borrower by check or any other payment
method at the Revolving Credit Termination Date, whether such termination is
voluntary or the result of demand by the Swing Lender or an Event of Default, or
at the time the Borrower requests payoff information in anticipation of paying
all Obligations and terminating the Commitment, or any other time deemed
appropriate by the Swing Lender.


Section 2.04           Participation by Lenders.


(a)            The Swing Lender may, at any time, in its sole discretion, by
written notice to the Borrower and the Agent, demand repayment of its Swing
Loans by way of a Revolving Credit Loan borrowing, in which case the Borrower
shall be deemed to have requested a Revolving Credit Loan borrowing comprised
entirely of Base Rate Loans in the amount of such Swing Loans; provided,
however, that, in either of the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to the occurrence of
(i) the Revolving Credit Termination Date and (ii) the exercise of remedies in
accordance with the provisions of Section 12.02 hereof (each such Revolving
Credit Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Borrowing”).


(b)            Each Lender hereby irrevocably agrees to make such Revolving
Credit Loans promptly upon any such request or deemed request on account of each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of the
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Credit Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 7.03 are then satisfied, (iii) whether a Default or an
Event of Default then exists, (iv) failure of any such request or deemed request
for Revolving Credit Loans to be made by the time otherwise required in Section
1.02, (v) the date of such Mandatory Borrowing or (vi) any reduction in the
Revolving Credit Limit or termination of the Commitment immediately prior to
such Mandatory Borrowing or contemporaneously therewith.

 
- 7 -

--------------------------------------------------------------------------------

 

(c)            In the event that any Mandatory Borrowing cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Code), then
each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swing Lender such participations in the outstanding Swing Loans as
shall be necessary to cause each such Lender to share in such Swing Loans
ratably based upon its respective percentage of the Commitment as set forth on
Schedule A hereto (determined before giving effect to any termination of the
Commitments pursuant to Section 12.02); provided that (i) all interest payable
on the Swing Loans shall be for the account of the Swing Lender until the date
as of which the respective participation is purchased and (ii) if  any purchase
of participations pursuant to this sentence is made later than the date required
under this subsection, the purchasing Lender shall be required to pay to the
Swing Lender interest on the principal amount of such participation purchased
for each day from and including the day upon which the participation should have
been purchased to but excluding the date of actual payment for such
participation, at the rate equal to, if paid within three (3) Business Days of
the date of the Mandatory Borrowing, the Federal Funds Rate, and thereafter at a
rate equal to the Base Rate (less any interest received from the Borrower for
such period).


(d)            No Lender shall be obligated to make Revolving Credit Loans or
purchase a participation in any Swing Loan pursuant to this Section, if such
Lender proves that (i) the conditions set forth in Subsection 7.03 were not
satisfied at the time such Swing Loan was made (unless such condition was waived
in accordance with the terms of this Agreement) and (ii) such Lender had
notified the Swing Lender in a writing received by the Swing Lender at least one
Business Day prior to the time that it made such Swing Loan that the Swing
Lender was not authorized to make such Swing Loan because such conditions were
not satisfied and stating with specificity the reason therefor.


ARTICLE 3


BANKER’S ACCEPTANCE FACILITY


Section 3.01           Issuance.  The BA Lender may from time to time receive
from the Borrower drafts for Acceptance by the BA Lender in U.S. Dollars,
provided that, at no time shall the Revolving Credit Outstandings exceed the
Revolving Credit Limit.  In consideration of the Acceptance by the BA Lender, at
the BA Lender’s option, of any such drafts, the Borrower hereby unconditionally
agrees with the BA Lender as set forth in this Article 3.


Section 3.02           Payment of Acceptances.  The Borrower agrees to pay to
the BA Lender or to its order the face amount of any such Acceptance in U.S.
Dollars on the maturity date of such Acceptance.


Section 3.03           Costs and Indemnity.  The Borrower also agrees to
indemnify the BA Lender and its correspondents from, and hold them harmless
against, any and all claims, losses, liabilities or damages, including
reasonable attorney fees, howsoever arising from or in connection with any
Acceptance or this Agreement.  The agreements in this paragraph shall survive
any payment under or termination of this Agreement.

 
- 8 -

--------------------------------------------------------------------------------

 

Section 3.04           Representations regarding Eligibility of
Acceptances.  The Borrower represents, warrants and covenants that (a) all
Acceptances hereunder shall arise out of one or more transactions involving (i)
the importation or exportation of Goods between two countries or (ii) the
domestic shipment of Goods within the United States, (b) each Acceptance
outstanding hereunder shall not exceed the amount reasonably required to effect
the importation, exportation or domestic shipment within the United States of
the relevant Goods, (c) each Acceptance hereunder shall arise out of current
shipments occurring within 45 days of the creation of such Acceptance, (d) the
proceeds of the sale of the underlying Goods will be used to repay the
Borrower’s obligations to the BA Lender in respect of the relevant Acceptance,
(e) each Acceptance hereunder shall set forth as its maturity date the estimated
date by which the underlying Goods are expected to be sold and liquidated but,
in any event, shall be no later than six calendar months from the date of its
creation, (f) no other financing will be outstanding or obtained with respect to
the Goods, and (g) the Borrower will deliver to the BA Lender documentation
evidencing its compliance with the foregoing as the BA Lender may reasonably
request from time to time.


Section 3.05           Compliance with Laws.  The Borrower will promptly procure
any necessary documentation, permits or licenses for the import, export or
shipment of the Goods, will comply with all foreign and domestic governmental
requirements and regulations relating to the shipment or financing of the Goods,
and will furnish to the BA Lender such evidence that the above requirements have
been fulfilled as the BA Lender may require.  The Borrower hereby certifies that
transactions involving the Goods are not prohibited under the Foreign Assets
Control Regulations of the United States Treasury Department or the Anti-Boycott
Regulations of the United States Department of Commerce.


Section 3.06           Power of Attorney.


(a)            Borrower hereby authorizes BA Lender to accept written requests
for the creation of Acceptances in Borrower’s name.  Borrower agrees that all
written instructions are sent at Borrower’s risk and that, subject to the other
terms and conditions of this Article, BA Lender may act upon written
instructions which BA Lender believes in good faith to have been given or sent
by one of Borrower’s Authorized Signatories).  Borrower understands that BA
Lender is under no obligation to issue any Acceptance when requested to do so by
Borrower.  BA Lender agrees, however, that in the event BA Lender is not willing
or able to accept an Acceptance when requested to do so that BA Lender will
notify Borrower of such fact as promptly as practicable.  Borrower agrees that
Borrower will provide to BA Lender, by fax, the written confirmation in the form
of Exhibit C hereto (a “Confirmation”) for each request to create and discount
an Acceptance by no later than noon on the Business Day on which Borrower has
made such request.


(b)            Upon receipt of a request for the creation of an Acceptance, BA
Lender will verify that the request has come from someone who is currently
listed as an Authorized Signatory on the most recent borrowing resolution that
is in BA Lender’s possession.  Borrower acknowledges that all changes to such
list must have been actually received by the BA Lender account officer handling
Borrower’s relationship with BA Lender in order to be effective. In the event BA
Lender is unable to verify that the person who provided the Confirmation is an
Authorized Officer, then BA Lender will notify Borrower of such fact and, in
such case, BA Lender will take no further action in respect of such Acceptance
until BA Lender receives a Confirmation from someone BA Lender is able to verify
is an Authorized Officer.

 
- 9 -

--------------------------------------------------------------------------------

 

(c)            In the event that Borrower has requested the creation and
discount of an Acceptance, and BA Lender has not notified Borrower that BA
Lender is unwilling or unable to accept such Acceptance, then BA Lender is
hereby authorized to create such Acceptance in Borrower’s name by completing and
executing in Borrower’s name such Acceptance in accordance with the written
Confirmation if received by the relevant BA Lender personnel prior to the time
of discount.  For purposes of the foregoing, Borrower hereby appoints BA Lender,
as Borrower’s true and lawful attorney-in-fact, to complete and execute each
such Acceptance in Borrower’s name, place and stead, for Borrower’s account and
at Borrower’s risk, in accordance with the written Confirmation received from
Borrower.  The power of attorney given hereby is effective until expressly
revoked, and is in addition to any other power of attorney now or hereafter in
existence.  No such revocation shall be effective against BA Lender until the BA
Lender account officer handling Borrower’s relationship with Borrower has
received written notice of such fact from one of Borrower’s Authorized Officers.


(d)            Borrower irrevocably agrees to indemnify and hold BA Lender and
its officers, directors, employees and agents (together, the “Indemnified
Parties”) harmless from and against any and all losses, costs, damages and
expenses (“Liabilities”) that any of them may incur as a result of, arising out
of, or relating to the creation and discount of Acceptances, BA Lender’s acting
as Borrower’s attorney-in-fact, and/or BA Lender acting upon telephone and fax
instructions as described above, provided that such Liabilities do not result
from the gross negligence or willful misconduct of the relevant Indemnified
Party and that such Indemnified Party has complied with the terms of this
letter.


Section 3.07           Participation by Lenders.


(a)            Each Lender hereby irrevocably and unconditionally purchases from
the BA Lender, without recourse or warranty, an undivided interest and
participation in the Acceptances, pro rata to its Commitment.


(b)           (i)             Each Lender shall pay on demand to the BA Lender
in immediately available funds, without reduction or deduction of any kind,
including reductions or deductions for set-off, recoupment or counterclaim, an
amount equal to such Lender’s pro rata share of the principal amount of all
Acceptances then outstanding.  Each Lender’s pro rata share of the Acceptances
shall be based on the amount of such Lender’s pro rata share of the total
Commitment.  Thereafter, the Lenders’ respective interests in such Acceptances,
and the remaining interest of the BA Lender in such Acceptances, shall in all
respects be treated as Revolving Credit Loans under this Agreement, except that
such Acceptances shall be due and payable by the Borrower on the dates referred
to in Section 3.02.

 
- 10 -

--------------------------------------------------------------------------------

 

(ii)            All payments on the Acceptances shall be solely for the account
of the BA Lender except that, to the extent that a Lender shall have made the
payment required by subsection (i), thereafter such Lender's pro rata share of
all payments on the Acceptances shall be paid to such Lender by the BA Lender in
proportion to such Lender's risk participation in the Acceptances.


(c)            If any Lender does not pay any amount which it is required to pay
pursuant to this Section 3.07 promptly upon the BA Lender’s demand therefor, (i)
the BA Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon, at the Federal Funds Rate for the first
three Business Days, and thereafter at the Base Rate, for each day from the date
of such demand, if made prior to 2:00 p.m. (Philadelphia, Pennsylvania time) on
any Business Day, or, if made at any later time, from the next Business Day
following the date of such demand, until the date such amount is paid in full to
the BA Lender by such Lender and (ii) the BA Lender shall be entitled to all
interest payable by the Borrower on such amount until the date on which such
amount is received by the BA Lender from such Lender.  Moreover, any Lender that
shall fail to make available the required amount shall not be entitled to vote
on or consent to or approve any matter under this Agreement and the other Loan
Documents until such amount with interest is paid in full to the BA Lender by
such Lender.  Without limiting any obligations of any Lender pursuant to this
Section, if any Lender does not pay such corresponding amount promptly upon the
BA Lender’s demand therefor, the BA Lender shall notify the Borrower and the
Borrower shall promptly repay such corresponding amount to the BA Lender
together with accrued interest thereon at the applicable rate on such
Acceptances.


(d)            Subject only to the limitations set forth in the following
subsection (e), the obligations of each Lender to make available to the BA
Lender the amounts set forth in this Section shall be absolute, unconditional
and irrevocable under any and all circumstances, shall be without reduction for
any set-off or counterclaim of any nature whatsoever, may not be terminated,
suspended or delayed for any reason whatsoever, shall not be subject to
qualification or exception and shall be made in accordance with the terms of
this Agreement.


(e)            No Lender shall be obligated to purchase a participation in any
Acceptance pursuant to this Section, if such Lender proves that (i) the
conditions set forth in Subsections 7.03 were not satisfied at the time such
Acceptance was issued (unless such condition was waived in accordance with the
terms of this Agreement) and (ii) such Lender had notified the BA Lender in a
writing received by the BA Lender at least one Business Day prior to the time
that it issued such Acceptance that the BA Lender was not authorized to issue
such Acceptance because such conditions were not satisfied and stating with
specificity the reason therefor.

 
- 11 -

--------------------------------------------------------------------------------

 

ARTICLE 4


PAYMENTS AND PREPAYMENTS


Section 4.01           Reductions In Commitment.  The Borrower may, at any time
and from time to time upon one (1) Business Day’s prior irrevocable written
notice to the Agent, reduce (on a pro rata basis among the Lenders) or terminate
the Commitment without premium or penalty, provided, however, that each partial
reduction shall be in an amount equal to Five Hundred Thousand Dollars
($500,000) or an integral multiple of One Hundred Thousand Dollars ($100,000) in
excess thereof and provided further, that the Commitment shall not be reduced or
terminated at any time that would require the prepayment of a LIBOR Loan on a
day other than the last day of the relevant Interest Period.  Once so reduced,
the Commitment shall not be increased and once so terminated, the Commitment
shall not be reinstated.


Section 4.02           Optional Prepayments of Loans.


(a)            Subject to the provisions of paragraph (c) below, the Borrower
may, at any time and from time to time, without penalty, prepay any or all Base
Rate Loans or Swing Loans.


(b)            Subject to the provisions of paragraph (c) below, the Borrower
may, at any time and from time to time, prepay any or all LIBOR Loans upon
giving three (3) Business Days irrevocable notice to the Agent, but if any such
payment shall be made on a day other than the last day of the applicable
Interest Period, such payment shall be accompanied by the breakage payments
referred to in Section 6.04(d) (Additional Provisions Concerning Certain Loans)
below.


(c)            The foregoing prepayment rights are subject to the following: (i)
any prepayment of less than all the outstanding Loans shall be in an amount
equal to Fifty Thousand Dollars ($50,000) or an integral multiple of ten
thousand dollars ($10,000) in excess thereof, (ii) no prepayment may be made in
an amount that would cause the amount of any outstanding LIBOR Loan to be less
than One Hundred Thousand Dollars ($100,000); and (iii) any prepayment in full
of all outstanding Loans shall be accompanied by the payment of all Obligations
accrued or payable as of the date of such prepayment.


Section 4.03           Repayment of Loans In Connection with Reductions of
Commitment.  On or before the effective date of any reduction in the Commitment
(whether scheduled, mandatory, voluntary or otherwise), the Borrower shall repay
such of the outstanding Loans, together with accrued interest thereon, and/or
pay to the Agent for the benefit of the Lenders as cash collateral an amount
equal to all Letter of Credit Liabilities and Acceptance Liabilities, so as to
reduce the Revolving Credit Outstandings to the Revolving Credit Limit, giving
effect to the amount of the Commitment as so reduced, provided, however, any
prepayment of a LIBOR Loan on a day that is not the last day of the relevant
Interest Period shall be accompanied by the amounts provided for in Section
6.04(d) (Additional Provisions Concerning Certain Loans) below.

 
- 12 -

--------------------------------------------------------------------------------

 

ARTICLE 5


INTEREST AND FEES


Section 5.01           Interest.  Subject to the provisions of Sections 5.02
(Election of Interest Rate) and 6.04 (Additional Provisions Concerning Certain
Loans) below and to the conditions set forth in this Section, the Loans shall
bear interest at the Borrower’s option, as follows:


(a)            Base Rate Loans and Swing Loans.  The interest rate on each Base
Rate Loan shall equal the sum of the Base Rate plus the Applicable Margin for
Base Rate Loans, as in effect from time to time.  The interest rate on each
Swing Loan shall equal the sum of the Swing Loan Base Rate plus the Applicable
Margin for Swing Loans, as in effect from time to time.  Changes in the rate of
interest resulting from changes in the Base Rate or the Swing Loan Base Rate, as
applicable shall take place immediately without notice or demand of any
kind.  Interest on all Base Rate Loans and Swing Loans is payable in arrears on
the first day of each month and on the maturity of such Loans, whether by
acceleration or otherwise.


(b)            LIBOR Loans.  During any period that a Loan is a LIBOR Loan,
Borrower shall pay interest on such Loan at a rate equal to the LIBOR Rate for
the applicable Interest Period plus the Applicable Margin for LIBOR Loans, as in
effect from time to time.  Interest on LIBOR Loans shall be payable in arrears
on the last day of the applicable Interest Period relating to such Loan,
provided that if the Interest Period is longer than 90 days, interest shall be
payable 90 days after the relevant Loan is made and on each 90-day anniversary
thereof, if applicable, and on the last day of the Interest Period.  All
payments are due on or prior to the Revolving Credit Termination Date.


(c)            Applicable Margin.  With respect to any Base Rate Loan or Swing
Loan, the Applicable Margin shall be zero percent (0.0%).  With respect to any
LIBOR Loan, the Applicable Margin shall be three and three-quarters percent
(3.75%).


Section 5.02           Election of Interest Rate.  Subject to the provisions of
Section 6.04 (Additional Provisions Concerning Certain Loans) below, the
Borrower may elect the interest rate applicable to each Revolving Credit Loan as
follows:


(a)            Rate in Absence of Election.  Unless otherwise elected by the
Borrower, each Revolving Credit Loan shall bear interest at the Base Rate plus
the Applicable Margin.


(b)            Election of LIBOR Loans. The Borrower may elect to request an
advance hereunder as a LIBOR Loan by so specifying the amount and the desired
Interest Period on the Request for Advance delivered pursuant to Section 1.02
(Manner of Borrowing) above.


(c)            Conversion to Different Type of Loan.  All or any part of the
principal amount of Revolving Credit Loans of any Type may, on any Business Day,
be converted into any other Type or Types of Revolving Credit Loans, except that
(i) a LIBOR Loan may be converted only on the last day of the applicable
Interest Period therefor and (ii) a Base Rate Loan may be converted into a LIBOR
Loan only on a Business Day for LIBOR Loans.

 
- 13 -

--------------------------------------------------------------------------------

 

(d)            Notice of Election to Convert.  The Borrower shall give the Agent
notice (which shall be irrevocable) of each conversion of a Base Rate Loan into
a LIBOR Loan or each conversion of a LIBOR Loan at the end of the relevant
Interest Period into another LIBOR Loan, no later than 11:00 a.m. (Philadelphia
time) three (3) Business Days prior to the requested date of such
conversion.  Each notice of conversion shall be (i) in writing in substantially
the form of Exhibit D attached hereto or (ii) by telephone specifying the
information set forth in Exhibit D attached hereto, followed immediately by
delivery of such notice, provided, however, that the Borrower’s failure to
confirm any telephonic notice in writing shall not invalidate any telephonic
notice if acted upon by the Agent.


(e)            Presumption In Absence of Election to Convert.  Base Rate Loans
shall continue as Base Rate Loans unless and until such Revolving Credit Loans
are converted into Revolving Credit Loans of another Type pursuant to the
preceding paragraph (d).  LIBOR Loans of any Type shall continue as Revolving
Credit Loans of such Type until the end of the then current Interest Period
therefor, at which time they shall be automatically converted into Base Rate
Loans unless the Borrower shall have given the Agent notice in accordance with
the preceding paragraph (d).


(f)             Limitations on Election of LIBOR Loans.  The Borrower may not
elect to borrow, continue or convert a Revolving Credit Loan to a LIBOR Loan if
such election would (i) require the Agent to administer concurrently more than
six (6) Types of Revolving Credit Loans or (ii) require the Borrower to make any
scheduled or required payment of principal prior to the last day to the Interest
Period or Interest Periods selected as a result of a reduction of the Available
Commitment, a mandatory repayment or otherwise hereunder.


Section 5.03           Interest Upon Default.  Anything in this Agreement to the
contrary notwithstanding, upon the occurrence of an Event of Default (whether or
not the Lenders have accelerated payment of the Notes), or after maturity or
judgment has been rendered on the Notes, the Borrower’s right to select interest
rate options shall cease and the unpaid principal of the Loans shall, at the
option of the Agent, bear interest at the Base Rate plus two percent (2%) (the
“Default Rate”).  Such interest shall be payable on the earlier of (i) demand or
(ii) the next Payment Date.  Interest at the Default Rate shall continue to
accrue (both before and after judgment) until the earlier of (i) the waiver or
cure of the applicable Event of Default or (ii) the payment in full of the
Obligations.  Furthermore, at the election of Agent or Majority Lenders during
any period in which any Event of Default is continuing (x) as the Interest
Periods for LIBOR Loans then in effect expire, such Loans shall be converted
into Base Rate Loans and (y) the LIBOR election will not be available to
Borrower.


Section 5.04            Fees.


(a)            Commitment Fee.  On each Payment Date and on the Revolving Credit
Termination Date, the Borrower shall pay to the Agent for the account of the
Lenders a commitment fee equal to the product of 0.50% per annum times the
average daily unused portion of the Commitment during the period commencing on
the date following the preceding commitment fee payment date (or, if none, on
the date hereof) and ending on such commitment fee payment date.

 
- 14 -

--------------------------------------------------------------------------------

 

(b)            Other Fees.  The Borrower shall pay the Agent, the Issuer, the
Swing Lender, the BA Lender and/or the Lenders such other fees as the Borrower
has otherwise agreed to pay.


(c)            Letter of Credit and Fronting Fees.  The Borrower shall pay to
the Agent for the account of the Issuer and/or the Lenders, as applicable, such
letter of credit fees as are described in Section 1.04.


Section 5.05           Computation of Interest and Related Fees.  All interest
and fees under each Loan Document shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.  The date of funding of a Base Rate
Loan or a Swing Loan and the first day of an Interest Period with respect to a
LIBOR Loan shall be included in the calculation of interest.  The date of
payment of a Base Rate Loan or a Swing Loan and the last day of an Interest
Period with respect to a LIBOR Loan shall be excluded from the calculation of
interest.  If a Loan is repaid on the same day that it is made, one (1) day’s
interest shall be charged.


ARTICLE 6


GENERAL MATTERS CONCERNING LOANS


Section 6.01           Manner of Tendering Payments by Borrower.


(a)            Time of Payments.  Each payment (including any prepayment) by the
Borrower on account of the principal of, or interest on, the Loans, commitment
fees and any other amount owed to the Agent on behalf of the Lenders (other than
payments in respect of the Swing Loans and Acceptances which shall be made
directly to the Swing Lender or BA Lender, respectively) under any Loan Document
shall be made not later than 1:00 p.m. (Philadelphia time) on the date specified
for payment under such Loan Document in lawful money of the United States of
America in immediately available funds.  Any payment received after 1:00 p.m.
(Philadelphia time) shall be deemed received on the next Business Day.  If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.


(b)            Location of Payments.  All payments shall be made by the Borrower
to the Agent at Bank of America, N.A., P.O Box 660576 Dallas, TX 75266-0576 or
such other place as the Agent may from time to time specify in writing, except
that all payments with respect to Letters of Credit, Acceptances and Swing Loans
shall be made by the Borrower to such other place as the Agent and,
respectively, the Issuer, BA Lender or Swing Lender may from time to time
specify in writing.  Any such payment shall be made in United States dollars in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.

 
- 15 -

--------------------------------------------------------------------------------

 

(c)            Agent and Lenders Authorized to Take Action for Borrower.  If any
payment is not made when due, the Borrower authorizes the Agent and any Lender
to (i) deduct the amount of such payment from any deposit account maintained by
the Borrower, and/or (ii) whether or not there is then any unused Commitment,
cause the aforesaid payments to be made by drawing under the loan facility
provided under this Agreement, any such Loan being subject to interest at the
Default Rate; provided, however, that notwithstanding the making by the Agent
and any Lender of any of the aforesaid payments as set forth in this sentence,
the failure of the Borrower to make any of the aforesaid payments when due shall
constitute a Default or Event of Default, as the case may be, and, provided,
further, the failure of the Agent and any Lender to take any of the aforesaid
action shall not affect any of its rights hereunder or under any other Loan
Document or under law.


(d)            No Set-Off.  The Borrower agrees to pay principal, interest,
fees, expenses, indemnities, reimbursements and all other amounts due under any
Loan Document, without set-off or counterclaim or any deduction whatsoever.


(e)            Presumptions.  Except as expressly set forth to the contrary in
this Agreement or by the Borrower with respect to any payment, all payments
shall be applied first to the payment of all fees, expenses and other amounts
due to the Agent or the Lenders (excluding principal and interest), then to
accrued interest, and the balance on account of outstanding principal of Base
Rate Loans and Swing Loans, and then to principal of LIBOR Loans (and among such
LIBOR Loans, first to those with the earliest expiring Interest Periods);
provided, however, that after an Event of Default which is continuing, payments
will be applied to the Obligations of Borrower as Agent determines in its sole
discretion.


(f)             Disbursements from Agent to Lenders.  The Agent shall promptly
remit to each Lender its pro rata share of payments received pursuant to Section
6.01 in immediately available funds, except that all reimbursement payments in
respect of losses, out-of-pocket expenses, funding losses or like matters shall
be retained by the Agent or remitted to the Lenders according to their
respective appropriate entitlement to such reimbursement.


Section 6.02           The Notes.  The aggregate principal amount of each
Lender’s share of the Commitment and Loans shall be evidenced by a note to be
issued by the Borrower to each Lender in substantially the form attached hereto
as Exhibit A (with appropriate completion of the name of the applicable Lender).


Section 6.03           Loan Account.  The Agent may open and maintain on its
books in the name of the Borrower a loan account with respect to the Loans and
interest thereon.  If the Agent opens such an account, it shall debit such loan
account for the principal amount of each Loan made by it and accrued interest
thereon, and, subject to Section 1.03 (Disbursements) above, shall credit such
loan account for each payment on account of principal or interest.  The records
of the Agent with respect to the loan account maintained by it shall be prima
facie evidence of the Loans and accrued interest thereon, but the failure of the
Agent to make any such notations or any error or mistake in such notations shall
not affect the Borrower’s repayment obligations with respect to such Loans.

 
- 16 -

--------------------------------------------------------------------------------

 

Section 6.04           Additional Provisions Concerning Certain Loans.


(a)            Mandatory Suspension and Conversion of LIBOR Loans.  The Lenders’
obligation to make, continue or convert into LIBOR Loans of any Type shall be
suspended, all Lenders’ outstanding Loans of such Type shall be converted into
Base Rate Loans on the last day of their applicable Interest Periods (or, if
earlier, in the case of clause (iii) below, on the last day the Lenders may
lawfully continue to maintain Loans of such Type or, in the case of clause (iv)
below, on the day determined by the Agent to be the last Business Day before the
effective date of the applicable restriction) into, and all pending requests for
the making or continuation of or conversion into Loans of such Type by the Agent
shall be deemed requests for Base Rate Loans, if:


(i)             on or prior to the determination of an interest rate for a LIBOR
Loan for any Interest Period, the Agent reasonably determines that for any
reason appropriate information is not available to it for purposes of
determining the LIBOR Rate for such Interest Period;


(ii)            on or prior to the first day of any Interest Period for a LIBOR
Loan of such Type, any of the Lenders reasonably determines that the LIBOR Rate
as determined by such Lender for such Interest Period would not accurately
reflect the cost to such Lender of making, continuing or converting into a LIBOR
Loan of such Type for such Interest Period;


(iii)           at any time any of the Lenders determines that any Regulatory
Change makes it unlawful or impracticable for such Lender or its applicable
lending office to make, continue or convert into a LIBOR Loan of such Type, or
to comply with its obligations hereunder in respect thereof; or


(iv)           any of the Lenders determines that, by reason of any Regulatory
Change, such Lender or its applicable lending office is restricted, directly or
indirectly, in the amount that it may hold of (A) a category of liabilities that
includes deposits by reference to which, or on the basis of which, the interest
rate applicable to LIBOR Loans of such Type is directly or indirectly determined
or (B) the category of assets that includes LIBOR Loans of such Type.


(b)            Regulatory Changes.  If in the determination of any of the
Lenders:


(i)             any Regulatory Change shall directly or indirectly (A) reduce
the amount of any sum received or receivable by such Lender with respect to the
Revolving Credit Facility, (B) impose a cost on such Lender or any Affiliate of
such Lender that is attributable to the making available or maintaining of, or
such Lender’s commitment to make available, the Revolving Credit Facility, (C)
require such Lender or any Affiliate of such Lender to make any payment on, or
calculated by reference to, the gross amount of any amount received by such
Lender under any Loan Document or (D) reduce, or have the effect of reducing,
the rate of return on any capital of such Lender or any Affiliate of such Lender
that such Lender or such Affiliate is required to maintain on account of the
Revolving Credit Facility, or such Lender’s Commitment and

 
- 17 -

--------------------------------------------------------------------------------

 

(ii)            such reduction, increased cost or payment shall not be fully
compensated for by an adjustment in the applicable rates of interest payable
under the Loan Documents;


then the Borrower shall pay to such Lender such additional amounts as such
Lender reasonably determines will, together with any adjustment in the
applicable rates of interest payable hereunder, fully compensate it for such
reduction, increased cost or payment.  Such additional amounts shall be payable,
in the case of those applicable to prior periods, within 15 Business Days after
request by such Lender for such payment and, in the case of those applicable to
future periods, on the date specified, or determined in accordance with a method
specified, by such Lender.  Such Lender will promptly notify the Agent and the
Borrower of any determination made by it referred to in clauses (i) and (ii)
above and provide to Agent and Borrower a reasonably detailed calculation of all
amounts required to be paid by the Borrower, but the failure to give such notice
shall not affect such Lender’s right to such compensation.


(c)            Capital Requirements.  If, in the determination of any Lender,
such Lender or any Affiliate of such Lender is required, as a result of a
Regulatory Change, to maintain capital on account of the Revolving Credit
Facility or such Lender’s Commitment, then, upon request by such Lender, the
Borrower shall from time to time thereafter pay to such Lender such additional
amounts as such Lender reasonably determines will fully compensate it for any
reduction in the rate of return on the capital that such Lender or such
Affiliate is so required to maintain on account of the Revolving Credit Facility
or Commitment suffered as a result of such capital requirement.  Such additional
amounts shall be payable, in the case of those applicable to prior periods,
within 15 Business Days after request by such Lender to the Borrower and in the
case of those relating to future periods, on the date specified, or determined
in accordance with a method specified by such Lender.  Such  Lender will
promptly notify the Agent and the Borrower of any determination made by it
referred to in this paragraph (c), but the failure to give such notice shall not
affect such Lender’s right to such compensation.


(d)            Funding Losses.  The Borrower shall pay to the Agent on behalf of
the Lenders, from time to time, upon request, such amount as the Agent
reasonably determines is necessary to compensate the Lenders for any loss, cost
or expense, including, without limitation, loss of the Applicable Margin
incurred by it as a result of (a) any payment, prepayment or conversion of a
LIBOR Loan on a date other than the last day of an Interest Period for such
LIBOR Loan or (b) a LIBOR Loan for any reason not being made or converted, or
any payment of principal thereof or interest thereof not being made, on the date
therefor determined in accordance with the applicable provisions of this
Agreement.  At the election of the Agent, and without limiting the generality of
the foregoing, but without duplication, such compensation on account of losses
may include an amount equal to the excess of (i) the interest that would have
been received from the Borrower under this Agreement including the Applicable
Margin on any amounts to be reemployed during an Interest Period or its
remaining portion over (ii) the interest component of the return that the Agent
determines the Lenders could have obtained had they placed such amount on
deposit in the London Interbank Eurodollar Market selected by it for a period
equal to such Interest Period or remaining portion.

 
- 18 -

--------------------------------------------------------------------------------

 

(e)            Determinations.  In making the determinations contemplated by
this Section, the Agent or the applicable Lender may make such estimates,
assumptions, allocations and the like that the Agent or such Lender in good
faith determines to be appropriate, and the Agent or specified Lender selection
thereof in accordance with this Section, and the determinations made by such
Lender on the basis thereof, shall be final, binding and conclusive upon the
Borrower.  Notwithstanding any other provision of this Section, such Lender
shall not apply the provisions of subsections (b) or (c) of this Section with
respect to the Borrower if it shall not at the time be the general policy or
practice of the Agent or such Lender to apply provisions of subsections (b) or
(c) of this Section to other borrowers in substantially similar circumstances
under substantially comparable provisions of other credit agreements.


(f)             Rate Quotations.  The Borrower may call the Agent on or before
the date on which a Request for Advance or notice of conversion is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent nor affect
the rate of interest which thereafter is actually in effect when the election is
made.


Section 6.05           Taxes.


(a)            Payments Free and Clear.


(i)             Any and all payments by the Borrower hereunder or under the
Notes shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholding,
and all liabilities with respect thereto excluding, in the case of each Lender
and the Agent, (A) income and franchise taxes imposed by the jurisdiction under
the laws of which such Lender or the Agent (as the case may be) is organized or
is or should be qualified to do business or any political subdivision thereof,
and (B) income and franchise taxes imposed by the jurisdiction of each Lender’s
lending office or any political subdivision thereof, and (C) United States
federal income taxes imposed by reason of failure or the inability of a Lender
to comply with Section 6.05(e) (unless such compliance is precluded as a result
of a change in any law, rule, regulation or treaty or in the administrative
interpretation or application thereof after the date hereof (or, in the case of
a Participant or Assignee, the date on which such Participant or Assignee
receives its interest in the Loans) (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).


(ii)            If the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any Note, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) each Lender or the Agent (as the case may be) receives an amount
equal to the amount such party would have received had no such deductions been
made, (B) the Borrower shall make such deductions, (C) the Borrower shall pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (D) the Borrower shall deliver to the Agent
evidence of such payment to the relevant taxing authority or other authority in
the manner provided in Section 6.05(d).

 
- 19 -

--------------------------------------------------------------------------------

 

(b)            Stamp and Other Taxes.  In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the other Loan Documents, or the perfection of any rights or security
interest in respect thereto (hereinafter referred to as “Other Taxes”).


(c)            Indemnity.  The Borrower shall indemnify each Lender and the
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section) paid by such Lender or the Agent and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Such indemnification shall be made within thirty (30) days from the
date such Lender or the Agent makes written demand therefor.


(d)            Evidence of Payment.  Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Borrower shall furnish to the Agent, at
its address referred to in Section 14.01, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment satisfactory to
the Agent.


(e)            Non-U.S. Lender.  On or prior to the date on which any
Participant or Assignee that is not a United States person as defined in Section
7701(a)(30) of the Code (each a “Non-U.S. Lender”) receives its interest in the
Loans, each Non-U.S. Lender that is entitled at such time to an exemption from
United States of America withholding tax, or that is subject to such tax at a
reduced rate under an applicable tax treaty, shall provide Agent and the
Borrower with two duly completed copies of the appropriate United States
Internal Revenue Service Form W-8, or other applicable successor form prescribed
by the Internal Revenue Service of the United States, certifying that such
Non-U.S. Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.   The
Borrower shall have no obligation to pay any taxes with respect to Loans made to
a Non-U.S. Lender pursuant to 6.05(a) or indemnify any Non-U.S. Lender under
Section 6.05(c) if such Non-U.S. Lender is eligible to comply with the
provisions of this Section 6.05(e) and has not done so.  Notwithstanding any
other provision of this Section 6.05(e), no Non-U.S. Lender shall be required to
deliver any form pursuant to this Section 6.05(e) that such Non-U.S. Lender is
not legally able or obligated to deliver and, for purposes of this Section 6.05,
such non-delivery of a form shall not be decreed to be non-compliant with this
Section 6.05(e).


(f)             Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitment.

 
- 20 -

--------------------------------------------------------------------------------

 

Section 6.06           Lenders’ Obligations Several.  Each Lender is severally
bound by this Agreement, but there shall be no joint obligation of the Lenders
under this Agreement.  The failure of any Lender to make any share of the Loans
or obligations respecting Letters of Credit or Acceptances to be made by it on
the date specified for the Loans or such obligations shall not relieve any other
Lender of its obligation to make its share of the Loans or other obligations on
such date, but neither any Lender nor the Agent shall be responsible for the
failure of any other Lender to make a share of the Loans or other obligations to
be made by such other Lender.


Section 6.07           Permitted Assumptions by Agent as to Lender
Payments. Unless the Agent shall have been notified by a Lender prior to noon on
the date on which it is scheduled to fund to the Agent any amount payable by a
Lender under this Agreement (such payment being the “Lender Required Payment”)
that it does not intend to make the Lender Required Payment to the Agent, the
Agent may assume that the Lender Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the Borrower (or other appropriate party) on such date.  If
such Lender has not in fact made the Lender Required Payment to the Agent, the
Borrower (or other recipient) shall, on demand, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate equal to the Base
Rate.  The foregoing does not limit the obligation of any Lender to make a
Lender Required Payment.  Any Lender Required Payment made by the Agent in
reliance on the assumption that the applicable Lender was funding the same, if
not returned by the Borrower (or other recipient), shall be paid, on demand, to
the Agent by the applicable Lender, together with interest thereon accruing at
the Base Rate.  In addition, any Lender that fails to make a Lender Required
Payment upon receipt of notice therefor, shall not be entitled to vote on any
matters that it otherwise would be entitled to vote on under this Agreement
until it makes such payment.


ARTICLE 7


CONDITIONS PRECEDENT


Section 7.01           Conditions Precedent to Initial Loan.  The obligation of
the Lenders to make the initial Loan is subject to the condition that each of
the Lenders, or the Agent, as applicable, shall have received each of the
following, in form and substance satis­factory to it:


7.01.1       Loan Documents.


(a)            a duly executed Second Amended and Restated Revolving Credit
Note; and


(b)            a Guaranty Agreement and confirmation of the same, duly executed
by each Subsidiary of Borrower.


7.01.2       UCC Collateral Documents.

 
- 21 -

--------------------------------------------------------------------------------

 

(a)           (i)             a Security Agreement (also constituting a pledge
agreement) and confirmation of the same, duly executed by Borrower and its
Subsidiaries, together with such Uniform Commercial Code financing statements as
are necessary or, in the opinion of the Agent, desirable to perfect the security
interests created by such Security Agreement, the stock certificates
representing all shares pledged thereunder and duly executed, undated stock
powers respecting such shares, and (ii) such landlord waivers as Agent shall
request;


(b)            A perfection questionnaire duly completed by Borrower as to
itself and its Subsidiaries;


(c)            insurance policies or certificates designating the Agent as
lender loss payee or mortgagee as its interests may appear, as appropriate, as
required by Section 11.17 of this Agreement or as required by any other Loan
Document;


(d)            a Pledge Agreement and confirmation of the same, duly executed by
Parent, which owns all shares of capital stock of Borrower, together with (i)
the stock certificates representing all such shares, (ii) duly executed, undated
stock powers respecting such shares and (iii) duly executed Uniform Commercial
Code financing statement(s) naming Parent as debtor to be filed in the
appropriate jurisdictions;


(e)            an IP Collateral Agreement executed by Borrower and its
Subsidiaries as appropriate as to all registered or pending patents, trademarks
and copyrights, in appropriate form to file of record;


(f)            the results of tax, judgments and other lien searches in form and
substance satisfactory to the Agent, and from such jurisdictions as may be
satisfactory to the Agent, together with U.S. Patent and Trademark Office and
Copyright Office searches of a recent date, in each case, with respect to the
Borrower and each of Borrower’s Subsidiaries, showing no Liens except Permitted
Liens; and


(g)            the Intercreditor Agreement.


7.01.3       Real Estate Collateral Documents.


(a)            Mortgage(s) and amendments thereto reasonably requested by and
satisfactory to the Agent duly executed by Borrower covering all real property
owned by Borrower;


(b)            Mortgage(s) and amendments thereto reasonably requested by and
satisfactory to the Agent duly executed by each Subsidiary of Borrower covering
all real property owned by each such Subsidiary; and


(c)            for each property subject to a Mortgage, (i) title insurance
insuring the priority of the Mortgage, (ii) a Phase I Environmental Audit, (iii)
zoning certification, (iv) a flood certification, and (v) a survey; in each case
satisfactory to the Agent.

 
- 22 -

--------------------------------------------------------------------------------

 

7.01.4       Financial Documents.


(a)            audited financial statements of Borrower and its Subsidiaries on
a Consolidated basis for the fiscal year ended December 31, 2008, together with
projections of financial statements respecting each fiscal year through the
fiscal year 2011, which projections shall be approved by the chief financial
officer of Borrower and based on reasonable assumptions;


(b)            unaudited financial statements of Borrower and its Subsidiaries
on a Consolidated basis for the fiscal quarter ended March 31, 2009;


(d)            a Borrowing Base Certificate as of April 30, 2009.


7.01.5       Consents, Certificates and Opinions.


(a)            any required governmental consents or other required consents to
the closing of this Agreement or to the execution, delivery and performance of
this Agreement and the other Loan Documents, each of which shall be in form and
substance satisfactory to the Agent;


(b)            a certificate of each Loan Party to which is attached each of the
following certified as such by a duly authorized officer of such Loan Party:


(i)             a certificate of incumbency with respect to each Authorized
Signatory thereof that signs any Loan Documents,


(ii)            a copy of the charter or other organizational documents of such
Loan Party certified by the Secretary of State or similar state official of the
jurisdiction of formation of such Loan Party,


(iii)           a copy of the bylaws or other constituent documents of such Loan
Party,


(iv)           a certificate of good standing or subsistence, as the case may
be, for such Loan Party issued as of a recent date by the Secretary of State or
similar state official in the jurisdiction of its organization and in each state
in which such Loan Party is qualified to do business as set forth on Schedule
8.01,


(v)            a copy of the resolutions duly adopted by the Board of Directors
or other governing body of such Loan Party authorizing it to execute, deliver
and perform each Loan Document to which it is, or is to be, a party, and


(vi)           a copy of any shareholders agreement or similar agreement
respecting such Loan Party, if any such agreement exists;


(c)            a legal opinion of Dechert LLP, counsel to each of the Loan
Parties;

 
- 23 -

--------------------------------------------------------------------------------

 

(d)            a legal opinion of special local counsel for the Borrower and its
Subsidiaries in the states of Maryland, Virginia, Michigan, New Hampshire,
Vermont and Maine; and


(e)            a certificate of the chief financial officer or Treasurer of the
Borrower with respect to the solvency and adequacy of capital of Borrower and
its Subsidiaries after giving effect to the execution of this Agreement and the
Loan Documents.


(f)             an officer’s certificate of the Borrower certifying that:


(i)             the representations and warranties made by the Borrower and
other Loan Parties in this Agreement and in the other Loan Documents are true
with the same effect as though such representations and warranties were made on
and as of the date of this Agreement;


(ii)            No Default or Event of Default has occurred and is continuing;
and


(iii)           The Borrower has satisfied all of those conditions precedent
identified in Section 7.01 of this Agreement.


7.01.6       Third Party Agreements.


(a)            a Subordination Agreement and confirmation thereof in form and
substance satisfactory to the Agent as to any management, consulting or similar
agreement binding upon the Borrower or any Subsidiary.


Section 7.02           Payment of Fees and Costs.  In addition to the conditions
specified in Section 7.01 (Conditions Precedent to Initial Loan) above, prior to
making the initial Loan, the Agent shall receive payment of all accrued costs
and fees and (if then ascertainable) expenses arising out of attorneys’ fees for
the preparation of the Loan Documents and related services.


Section 7.03           Conditions Precedent to Each Loan.  The obligation of the
Lenders to make each Loan (including the initial Loan) is subject to the
fulfillment of each of the following conditions:


(a)            All of the representations and warranties of the Borrower in this
Agreement and all representations and warranties of each Loan Party in each
other Loan Document shall be true and correct in all material respects at such
time, both before and after giving effect to the application of the proceeds of
such Loan;


(b)            No Default or Event of Default hereunder shall then exist or be
caused thereby;

 
- 24 -

--------------------------------------------------------------------------------

 

(c)            No Material Adverse Change shall have occurred and no event shall
have occurred which could reasonably be expected to result in a Material Adverse
Change; and


(d)            With respect to each Revolving Credit Loan, the Agent shall have
received a duly executed Request for Advance and with respect to each Swing
Loan, the Swing Lender shall have received a duly executed Request for Swing
Loan Advance.


Section 7.04           Method of Satisfying Certain Conditions.  The request
for, and acceptance of, each Loan by the Borrower shall be deemed a
representation and warranty by the Borrower that the conditions specified in
subparts (a), (b) and (c) of Section 7.03 (Conditions Precedent to Each Loan)
have been satisfied.


ARTICLE 8


REPRESENTATIONS AND WARRANTIES OF BORROWER


In order to induce the Lenders to enter into this Agreement, the Borrower makes
the following representations, covenants and warranties:


Section 8.01           Organization and Qualification. The Borrower, Parent and
each Subsidiary of Borrower are corporations, duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
organization.  The Borrower, Parent and each Subsidiary of Borrower have the
lawful power to own or lease their respective properties and to engage in the
respective business they presently conduct or propose to conduct.  Borrower and
each Subsidiary of Borrower are duly licensed or qualified and in good standing
in each jurisdiction where the property owned or leased by them, or the nature
of the business transacted by them, or both, makes such licensing or
qualification necessary, except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Change.  Schedule 8.01
hereto shows as of the date hereof each state in which Borrower and each of its
Subsidiaries are qualified and their respective jurisdictions of incorporation.


Section 8.02           Capitalization and Ownership of Borrower.  The authorized
capital stock of the Borrower, the number of issued and outstanding shares and
the owners of such shares, as of the date hereof, are set forth on Schedule 8.02
hereto.  All such outstanding shares are duly authorized, validly issued, fully
paid and nonassessable and are owned free and clear by the owners thereof except
as pledged pursuant to the Loan Documents and except for Permitted Liens to the
extent arising by operation of law.  As of the date hereof, there are no
options, warrants or other rights outstanding to purchase any such shares except
as indicated on said Schedule 8.02.


Section 8.03           Capitalization and Ownership of Subsidiaries.  The name
of each of Borrower’s Subsidiaries, their authorized capital stock, the number
of issued and outstanding shares and the owners thereof as of the date hereof
are set forth on Schedule 8.03 attached hereto.  All outstanding shares of
capital stock of Borrower’s Subsidiaries are duly authorized, validly issued,
fully paid and nonassessable and are owned free and clear by Borrower except as
pledged pursuant to the Loan Documents and except for Permitted Liens to the
extent arising by operation of law.  As of the date hereof, there are no
options, warrants or other rights outstanding to purchase any such shares except
as indicated on said Schedule 8.03.  Borrower has the unrestricted right to vote
the issued and outstanding shares of the Subsidiaries owned by it.  Borrower’s
ownership interest in each of its Subsidiaries represents a direct controlling
interest of such Subsidiary for purposes of directing or causing the direction
of the management and policies of each Subsidiary.

 
- 25 -

--------------------------------------------------------------------------------

 

Section 8.04           Authorization and Execution.  The execution, delivery and
performance of this Agreement, and each other Loan Document to which the
Borrower is or will be a party are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate action.  The execution,
delivery and performance of each Loan Document to which each other Loan Party
is, or will be, a party are within each such Loan Party’s corporate powers and
have been duly authorized by all necessary corporate action.  This Agreement has
been, and each other Loan Document when delivered hereunder will be, duly
executed by each Loan Party which is a party hereto or thereto, as the case may
be.


Section 8.05           Enforceability; Consents.  This Agreement is, and each of
the other Loan Documents when delivered hereunder will be, a legal, valid and
binding obligation of each of the Loan Parties which is, or will then be, a
party hereto or thereto, as the case may be, enforceable against each such Loan
Party in accordance with its terms.  No recording, filing, registration, notice,
consent (governmental or otherwise) or other similar action including, without
limitation, any action involving any federal, state or local regulatory body, is
required in order to insure the legality, validity, binding effect or
enforceability of this Agreement or the other Loan Documents as against all
Persons, except the filing of UCC-1 financing statements and the recording of
the Mortgages as contemplated by this Agreement.


Section 8.06           Security Interests in Collateral.


(a)            As of the date hereof, upon the filing of the UCC-1 financing
statements in the jurisdictions listed on Schedule 8.06 attached hereto and the
delivery of the stock certificates listed on Schedules 8.02 and 8.03 attached
hereto, no further action, including without limitation, any filing or recording
of any document or the obtaining of any consent, is necessary in order to
establish, perfect and maintain the Agent’s first priority security interests in
the Lender Priority Collateral and second priority security interests in the
Note Priority Collateral subject to Permitted Liens to the extent taking
priority by operation of law, except for the periodic filing of continuation
statements with respect to such UCC-1 financing statements.  As of the date
hereof, the perfection questionnaire delivered to the Agent by Borrower is true
and correct and there have been no changes thereto since the date of delivery.


(b)            The Mortgages when duly filed in the offices listed on Schedule
8.06 attached hereto, will create perfected Liens on the real property described
in the Mortgages  subject to no Liens of equal or greater priority except for
those securing the Senior Secured Notes and Permitted Liens to the extent taking
priority by operation of law, and no further action, including, without
limitation, the filing or recording of any document, is necessary to maintain
such perfected Liens.

 
- 26 -

--------------------------------------------------------------------------------

 

Section 8.07           Real Property of Borrower and its Subsidiaries.  As of
the date hereof, Schedule 8.07 attached hereto is a complete and correct list of
all real property owned or leased by Borrower and each of its Subsidiaries,
specifying, in each case, whether such property is owned or leased and
specifying the owner/lessee thereof.


Section 8.08           Absence of Conflict with other Agreements, Etc.  The
execution, delivery and performance by the Borrower of this Agreement and the
other Loan Documents to which it is, or will be, a party do not and will not (a)
require any consent or approval, governmental or otherwise, not already
obtained, (b) violate any Applicable Law respecting the Borrower or any
Subsidiary of Borrower, (c) conflict with, result in a breach of, or constitute
a default under, the charter documents or bylaws of Borrower or any Subsidiary
of Borrower, or under any indenture, agreement, license or other instrument to
which Borrower or any of the Subsidiaries of Borrower is a party or by which any
of them or their respective properties may be bound, or (d) result in, or
require the creation or imposition of, any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any of its
Subsidiaries other than as contemplated hereby.


Section 8.09           Business.  Borrower (together with its Subsidiaries) is
engaged in the business of providing specialty printing and value-added support
services for the journal, magazine, catalogue, book and article reprint markets,
and in businesses that in the reasonable good faith judgment of the Board of
Directors of Borrower are related, complementary or ancillary businesses, and no
other business or activity.


Section 8.10           Condition of Assets.  All of the material properties,
equipment and systems of Borrower and each of its Subsidiaries are in good
repair, working order and condition and are and will be in material compliance
with all standards or rules imposed by any governmental agency or authority
(including, without limitation, any federal or state or local governments or
instrumentalities) or otherwise under Applicable Law.


Section 8.11           Use of Proceeds.  The proceeds of the Loans will be used
for working capital and general corporate purposes of the Borrower permitted
hereunder.  No proceeds of any Loan shall be used for any illegal purposes.


Section 8.12           Litigation.  There is no action, suit, proceeding or
investigation pending against, or, to the best of Borrower’s knowledge,
threatened against or in any other manner relating to, Borrower or any of its
Subsidiaries or any of their respective properties, in any court or before any
arbitrator of any kind or before or by any governmental body, which individually
or in the aggregate, could (if adversely determined) reasonably be expected to
result in a Material Adverse Change, nor is the Borrower or any Subsidiary of
the Borrower in violation of any order, writ, injunction or decree of any such
governmental body which could reasonably be expected to result in a Material
Adverse Change.

 
- 27 -

--------------------------------------------------------------------------------

 

Section 8.13           Indebtedness.  As of the date hereof, Schedule 8.13
attached hereto correctly describes all outstanding Indebtedness of the Borrower
and each of its Subsidiaries, and any commitments of any such Person to incur
additional Indebtedness (other than Indebtedness pursuant to this Agreement),
and shows the Indebtedness to be paid off on the date hereof.


Section 8.14           Financial Statements.


(a)            The audited financial statements for Borrower and its
Subsidiaries on a Consolidated basis for the fiscal year ended December 31,
2008, the unaudited financial statements for Borrower and Subsidiaries on a
consolidating basis for such fiscal year, and the unaudited financial statements
of Borrower and Subsidiaries for the month ending April 30, 2009, together with
any other financial statements furnished to the Lenders, are complete and
correct in all material respects and present fairly in accordance with GAAP the
financial position of Borrower and its Subsidiaries on a Consolidated basis on
and as at such dates and the results of operations for the periods then ended
(subject, in the case of unaudited financial statements, to normal year-end
adjustments).  Neither Borrower nor any of its Subsidiaries has any material
liabilities, contingent or otherwise, other than as disclosed in the financial
statements referred to in the preceding sentence and there are not now and not
anticipated any material unrealized losses of Borrower or any of its
Subsidiaries.


(b)            The projections delivered to the Lenders pursuant to Section 7.01
(Conditions Precedent to Initial Loan) above and Section 10.01 (Financial
Statements) below are made in good faith, based on reasonable assumptions by the
Borrower.


(c)            The information contained in the most recently delivered Request
for Advance, Request for Swing Loan Advance and Borrowing Base Certificate is
complete and correct and the amounts shown therein as “Eligible Receivables” and
“Eligible Inventory” have been determined as provided in the Loan Documents, in
each case, as of the date thereof.


(d)            Since December 31, 2008, there has been no Material Adverse
Change.


Section 8.15           Fiscal Year.  The fiscal year of the Borrower ends on
December 31.


Section 8.16           Title to Assets.  Borrower has good, legal and marketable
title to, or a valid leasehold interest in, all of its assets included on the
last balance sheet previously delivered to the Lenders except for assets
disposed of in the ordinary course of business or as permitted hereby.  Each of
Borrower’s Subsidiaries has good, legal and marketable title to, or a valid
leasehold interest in, all of its assets included on the last balance sheet
previously delivered to the Lenders except for assets disposed of in the
ordinary course of business.  None of such properties or assets is subject to
any Liens, except for Permitted Liens.  No financing statement under the Uniform
Commercial Code as in effect in any jurisdiction and no other filing which names
the Borrower or any of the Subsidiaries of Borrower as debtor or which covers or
purports to cover any of the assets of the Borrower or any of its Subsidiaries
is currently effective and on file in any state or other jurisdiction, and
neither the Borrower nor any of its Subsidiaries has signed any such financing
statement or filing or any security agreement authorizing any secured party
thereunder to file any such financing statement or filing except with respect to
Permitted Liens and Liens to be released on the Closing Date.

 
- 28 -

--------------------------------------------------------------------------------

 

Section 8.17           Patents, Trademarks, Licenses, Franchises, Etc.  Borrower
and each of its Subsidiaries holds or has the rights to use all patents,
trademarks, service marks, trade names, copyrights, franchises, licenses and
authorizations, governmental or otherwise, (the “rights”) necessary for the
conduct of its business as now conducted, without any known material conflict
with the rights of others which could reasonably be expected to result in a
Material Adverse Change.  As of the date hereof Schedule 8.17 attached hereto
correctly lists all patents, trademarks and copyrights registered to the Loan
Parties as well as all material governmental licenses, authorizations and
similar rights.  Each license agreement necessary to the Borrower’s or any
Subsidiary’s business under which the Borrower or any Subsidiary of Borrower is
the licensee is a valid and binding license agreement, enforceable against the
Licensee and, to Borrower’s knowledge, the licensor.


Section 8.18           Compliance with Law.  Each of Borrower and its
Subsidiaries is in material compliance with all Applicable Law.


Section 8.19           Compliance with ERISA.


(i)             As of the closing date, none of Borrower, Borrower’s
Subsidiaries or any ERISA Affiliate maintains or contributes to any Plan or
other employee benefit plan, except as disclosed on Schedule 8.19 attached
hereto.


(ii)            Each Plan, which is intended to be qualified within the meaning
of Section 401(a) of the Code, is the subject of a favorable determination by
the Internal Revenue Service with respect to its qualification under Section
401(a) of the Code.  Borrower has furnished to the Agent a copy of the most
recent actuarial report for each Plan which is a defined benefit plan as defined
in Section 3(35) of ERISA or is a funded employee welfare benefit plan, and each
such report is accurate in all material respects.


(iii)           Borrower, its Subsidiaries and their respective ERISA Affiliates
have operated each Plan in all material respects in compliance with the
requirements of the Code and ERISA.


(iv)           Except as specifically disclosed on Schedule 8.19 attached
hereto, (1) no Plan has engaged in any transaction in connection with which
Borrower or any of its Subsidiaries or ERISA Affiliates could be subject to
either a material civil penalty assessed pursuant to Section 502(i) of ERISA or
a material tax penalty imposed pursuant to Section 4975 of the Code, (2) there
is no Accumulated Funding Deficiency with respect to any Plan, whether or not
waived, or an unfulfilled obligation to contribute to any Multiemployer Plan or
withdrawal from any Multiemployer Plan, (3) no Plan has been terminated under
conditions which resulted, or could result in any material liability to the
PBGC, (4) no material liability to the PBGC has been or is expected by the
Borrower to be incurred with respect to any Plan by Borrower or any of
Borrower’s Subsidiaries or ERISA Affiliates except for required premium payments
to the PBGC, (5) there has been no Reportable Event with respect to any Plan
(except to the extent that the PBGC has waived such reporting requirement with
respect to any such event), and no event or condition exists which presents a
material risk of termination of any Plan by the PBGC, (6) none of Borrower or
any of Borrower’s Subsidiaries or any ERISA Affiliate has incurred or
anticipates incurring Withdrawal Liability with respect to any Multiemployer
Plan, (7) no Multiemployer Plan is in Reorganization, (8) Borrower and
Borrower’s Subsidiaries and ERISA Affiliates have complied in all material
respects with the requirements of COBRA and HIPAA, (9) there are no unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA) in respect of
any Plan, (10) there is no violation of the Code or ERISA with respect to the
filing of applicable reports, documents and notices regarding any Plan with the
Secretary of Labor, the Secretary of the Treasury, the PBGC or any other
governmental entity or the furnishing of documents as required to participants
and/or beneficiaries, and (11) there is no Plan providing for retiree health
and/or life insurance or other death benefits or any welfare plan having
unfunded liabilities, except for any event described in the foregoing clauses
(1)-(11) which could not reasonably be expected to have a Material Adverse
Effect.

 
- 29 -

--------------------------------------------------------------------------------

 

(v)            No liability (whether or not such liability is being litigated)
has been asserted against Borrower, any Borrower Subsidiaries or any ERISA
Affiliate in connection with any Plan or any Multiemployer Plan by the PBGC
other than for required premium payments to the PBGC, by a trustee appointed
pursuant to Section 4042(b) or (c) of ERISA, or by a sponsor or an agent of a
sponsor of a Multiemployer Plan, and no Lien has been attached and no Person has
threatened to attach a Lien on any property of Borrower, its Subsidiaries or
ERISA Affiliates as a result of failure to comply with ERISA or as a result of
the termination of any Plan.


Section 8.20           Compliance with Regulations U and X.  Neither Borrower
nor any of Borrower’s Subsidiaries is engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying, any “margin security” or “margin stock” as defined in
Regulations U and X of the Board of Governors of the Federal Reserve System.  No
portion of the proceeds of the loan shall be used, in whole or in part, for the
purpose of purchasing or carrying any “margin stock” as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System.  If
requested by the Agent or any Lender, the Borrower shall complete and sign Part
I of a copy of the Federal Reserve Form U-1 referred to in Regulation U of the
Board of Governors of the Federal Reserve System and deliver such copy to the
Agent or such Lender.  Neither the Borrower nor any of its Subsidiaries, nor any
bank acting on any of their behalf, has taken or will take any action which
might cause this Agreement or the Note to violate Regulation U or X or any other
regulation of the Board of Governors of the Federal Reserve System, as now or
hereafter in effect.


Section 8.21           Investment Company Act.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


Section 8.22           Reserved.


Section 8.23           Absence of Default, Etc.  No event has occurred and is
continuing which constitutes a Default or an Event of Default under this
Agreement or the Prior Agreement.

 
- 30 -

--------------------------------------------------------------------------------

 

Section 8.24           Agreements with Affiliates and Management
Agreements.  Except for agreements or arrangements with Affiliates in which
Borrower or one or more of its Subsidiaries provides services to such Affiliates
or vice versa for fair consideration and which are set forth on Schedule 8.24
attached hereto, as of the date hereof neither Borrower nor any of its
Subsidiaries has any contracts or written agreements or binding arrangements of
any kind with any Affiliate.


Section 8.25           No Burdensome Agreements; Material Agreements.  Neither
Borrower nor any of its Subsidiaries is a party to any agreement or instrument
or subject to any corporate or other restrictions which, assuming compliance by
such Persons with the terms of such agreements or instruments, could result in a
Material Adverse Change.  Schedule 8.25 hereto lists all material agreements as
of the date hereof (the “Material Agreements”) of Borrower and each of its
Subsidiaries.  Neither Borrower nor any Subsidiary of Borrower is in material
default of any of the Material Agreements.  Except where Borrower or one of its
Subsidiaries has allowed a Material Agreement to terminate because such
termination was in the best interests of Borrower or applicable Subsidiary, each
of the Material Agreements remains in full force and effect.


Section 8.26           Solvency.  After giving effect to the transactions
contemplated by the Loan Document:  (i) the property of Borrower, at a fair
valuation, will exceed its debt; (ii) the capital of Borrower will not be
unreasonably small to conduct its business; (iii) Borrower will not have
incurred debts, or have intended to incur debts, beyond its ability to pay such
debts as they mature; and (iv) the present fair salable value of the assets of
Borrower will be materially greater than the amount that will be required to pay
its probable liabilities (including debts) as they become absolute and
matured.  The representations set forth in the preceding sentence are equally
true of Borrower and its Subsidiaries on a Consolidated basis and of each
Subsidiary in a Consolidating basis.  For purposes of this Section, “debt” means
any liability on a claim, and “claim” means (i) the right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (ii) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.


Section 8.27           Taxes.  All federal, state and other tax returns of
Borrower and each of its Subsidiaries required by law to be filed have been duly
filed and all federal, state and other taxes, including, without limitation,
withholding taxes, assessments and other governmental charges or levies required
to be paid by Borrower or any of its Subsidiaries, which are due and payable,
have been paid, provided that there shall not be deemed to be a violation of
this representation if any such tax is being diligently contested in good faith
by appropriate proceedings promptly initiated and diligently conducted and for
which adequate reserves shall have been set aside on the appropriate books, but
only if no foreclosure, distraint, sale or similar proceeding shall have been
commenced.  The charges, accruals and reserves on the books of Borrower and each
of its Subsidiaries in respect of taxes are adequate.


Section 8.28           Environmental Compliance.  Except as would not reasonably
be expected to result in a Material Adverse Change or as scheduled in Schedule
8.28:

 
- 31 -

--------------------------------------------------------------------------------

 

(i)             None of the real property currently owned or occupied by
Borrower or any of its Subsidiaries has ever been used by Borrower or any of its
Subsidiaries during its or their ownership or occupancy, or, to the best of
Borrower’s knowledge, by previous owners or occupiers to treat, produce, store,
handle, transfer, process, transport, dispose of or otherwise release any
Hazardous Substances in violation of any Environmental Law.


(ii)            There is no condition which exists on the real property owned or
occupied by Borrower or any of its Subsidiaries which requires Remedial Action
and which was caused by Borrower or its Subsidiaries or, to Borrower’s
knowledge, any other Person.


(iii)           Neither Borrower nor any of its Subsidiaries has been notified
of, or has actual knowledge of any notification having been filed with regard
to, a Release on or into any real property owned or occupied by Borrower or any
of its Subsidiaries.


(iv)           Neither Borrower nor any of its Subsidiaries has received a
summons, citation, notice of violation, administrative order, directive, letter
or other communication, written or oral, from any governmental or
quasi-governmental authority concerning any Release or need for Remedial Action.


(v)            Except as set forth in the Environmental Review of The Sheridan
Group prepared by Environ International Corporation, dated July 2003, a copy of
which was provided to the Agent, there are no “friable” (as that term is defined
in regulations under the Federal Clean Air Act) asbestos or friable
asbestos-containing materials which have not been encapsulated as required by
Environmental Laws in accordance with accepted guidelines promulgated by the
United States Environmental Protection Agency existing in or on any real
property owned and/or in the portion of any other property occupied by Borrower
or any of its Subsidiaries.


(vi)           Except as set forth in the Environmental Review of The Sheridan
Group prepared by Environ International Corporation, dated July 2003, a copy of
which was provided to the Agent, no equipment for which Borrower or any of its
Subsidiaries is responsible containing polychlorinated biphenyls, including
electrical transformers, are located on any real property owned or occupied by
Borrower or any of its Subsidiaries in levels which exceed those permitted by
any and all governmental authorities with jurisdiction over such premises or
which are not properly labeled in accordance with requisite standards.


(vii)          Except as set forth in the Environmental Review of The Sheridan
Group prepared by Environ International Corporation, dated July 2003, a copy of
which was provided to the Agent, there are no tanks on any real property owned
or occupied by Borrower or any of its Subsidiaries that have been used for the
storage of petroleum products or any other substance, nor, to the knowledge of
the Borrower, have any such tanks been located on such property at any time.


Section 8.29           Labor Disputes and Acts of God.  Neither the business nor
the properties of Borrower or any Subsidiary are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance) which could reasonably be expected to
result in a Material Adverse Change.

 
- 32 -

--------------------------------------------------------------------------------

 

ARTICLE 9


FINANCIAL COVENANTS


Section 9.01           Financial Covenants.  The Borrower shall, and shall cause
each of its Subsidiaries to, maintain compliance with the following financial
covenants:


(a)            Minimum EBITDA.  The Borrower and its Subsidiaries, on a
Consolidated basis, shall have EBITDA for each period of four consecutive fiscal
quarters measured on the last day of each fiscal quarter beginning June 30,
2004, of no less than $33,000,000.


(b)            Interest Coverage Ratio.  As of the last day of each fiscal
quarter, the Borrower and its Subsidiaries on a Consolidated basis shall
maintain a ratio of EBITDA to Interest Expense, for the period of four preceding
consecutive fiscal quarters ending on such day, of at least 1.80 to 1.00.


Section 9.02           Calculations.  Calculations made pursuant to this Article
9 shall give effect, on a pro forma basis, to all Acquisitions and dispositions
made during the period to which the required compliance relates (the “applicable
period”), as if such Acquisition or disposition had been consummated on the
first day of the applicable period such that (a) the results of operations of
the assets or entities acquired or disposed of are included or excluded, as
applicable, and (b) any Indebtedness assumed or incurred or paid off in
connection with such Acquisition or disposition is included or excluded, as
applicable, on a pro forma basis from the first day of the applicable period.


ARTICLE 10


COVENANTS CONCERNING REPORTING REQUIREMENTS


Section 10.01          Financial Statements.  So long as any of the Obligations
is unpaid or any Lender has any commitment to make Loans hereunder, the Borrower
shall, from time to time, furnish (or cause to be furnished, as the case may be)
to the Lenders with the following information:


(a)            Annual Financial Statements.  As soon as available and in any
event within ninety (90) calendar days after the end of each fiscal year of the
Borrower, the Borrower shall deliver to the Lenders audited Consolidated
financial statements, together with any notes thereto of the Borrower and its
Subsidiaries, consisting of a balance sheet as at the end of such fiscal year
and related statements of income, cash flows, and changes in retained earnings
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the respective consolidated financial statements as at the end
of and for the preceding fiscal year, prepared in accordance with GAAP and
Unqualifiedly Certified by independent certified public accountants of
nationally recognized standing satisfactory to the majority Lenders.  The
Borrower shall also deliver a letter signed by such accountants stating that,
having conducted an ordinary and customary examination of the affairs of the
Borrower in connection with the preparation of the respective Consolidated
financial statements, they are not aware of the existence of any condition or
event which constitutes a Default or an Event of Default hereunder, and,
promptly upon receipt, a copy of any management letter.

 
- 33 -

--------------------------------------------------------------------------------

 

(b)            Quarterly Financial Statements.  As soon as available and in any
event within sixty (60) calendar days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrower, the Borrower shall deliver
to the Lenders Consolidated financial statements of the Borrower and its
Subsidiaries, consisting of a balance sheet as at the end of such fiscal quarter
and related statements of income, cash flows, and changes in retained earnings
for the fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and setting forth in comparative form the respective
Consolidated financial statements of the corresponding date and period in the
previous fiscal year and certified (subject to normal year-end audit
adjustments) by the President or chief financial officer of the Borrower as (i)
having been prepared in accordance with GAAP and (ii) presenting fairly the
financial position of the Borrower and its Subsidiaries as at the end of each
fiscal quarter.


(c)            Subsidiary Financial Statements.  At the same time as the
financial statements delivered under subsections (a) and (b) above, financial
information for each Subsidiary of Borrower in form and content reasonably
satisfactory to the Agent.


(d)            Borrowing Base Certificate and Agings.  As soon as available and
in any event within twenty (20) days after the end of each calendar month,
agings of accounts receivable and accounts payable and inventory listings in
form reasonably satisfactory to the Agent.  At such time as it is required to
deliver financial statements under Section 10.01(a) or 10.01(b), Borrower shall
deliver to Agent a completed Borrowing Base Certificate in the form attached
hereto as Exhibit E.


(e)            Business Plan.  As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Borrower, the Borrower
shall deliver to the Lenders the annual budget for the Borrower and its
Subsidiaries, including forecasts of the income statement, the balance sheet,
cash flow report and an EBITDA statement for such year on a quarter by quarter
basis.  Such Business Plan shall be accompanied by a certification of the
President or Chief Financial Officer of the Borrower that such Business Plan is
reasonable, made in good faith, consistent with the Loan Documents, and
represent the Borrower’s best judgment as to such matters.


Section 10.02         Officer’s Compliance Certificates.  Each time that the
financial statements are furnished to the Lenders pursuant to Sections 10.01(a)
and 10.01(b) above, the Borrower shall deliver to the Lenders a certificate of
the President or chief financial officer of the Borrower, in substantially the
form of Exhibit F attached hereto, containing the following information:

 
- 34 -

--------------------------------------------------------------------------------

 

(a)            a statement that no Default or Event of Default exists and is
continuing on the date of such certificate; and


(b)            calculations in sufficient detail to demonstrate compliance as of
the date of the relevant financial statements with all of the financial
covenants contained in Article 9 (Financial Covenants) hereof.


Section 10.03         Auditors Reports.  Promptly upon receipt, the Borrower
shall deliver to the Lenders copies of all financial reports or written
recommendations, if any, submitted to the Borrower or any of its Subsidiaries by
its auditors in connection with each annual or interim auditor examination of
its books by such auditors.


Section 10.04         Notice of Default.  Promptly after any officer of the
Borrower has learned of the occurrence of a Default or an Event of Default, the
Borrower shall deliver to the Agent, the Issuer and the Lenders a notice of such
Default or Event of Default.  Each such notice pursuant to this Section shall
set forth details of the matter referred to therein and state what action the
Borrower or the affected Subsidiary has taken, is taking and proposes to take,
with respect thereto, and shall be certified by the President or Chief Financial
Officer of the Borrower as true and correct in all material respects.


Section 10.05         Notice Concerning Representations and Warranties.  The
Borrower shall give the Agent notice of any changes in facts or circumstances on
which the representations and warranties set forth in this Agreement are made
which makes such representations and warranties false or misleading in any
material respect.  Such notice shall be given promptly, but in any event not
later than ten (10) days after any officer of the Borrower becomes aware of its
occurrence.  Except as set forth in the proviso to Section 7.03 (Conditions
Precedent to Each Loan), the delivery of such a notice shall not imply any
waiver by the Lenders.


Section 10.06         Notice of Litigation.  Promptly after the commencement
thereof, but in any event not later than ten (10) days after any officer or
director of the Borrower becomes aware thereof, the Borrower shall deliver to
the Agent notice of any actions, suits, and proceedings before any court or
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, affecting the Borrower or any Subsidiary in which amount
involved is $250,000 or more or, which, if not solely for monetary damages,
could result in a Material Adverse Change.


Section 10.07         SEC Disclosure.  Promptly after the sending or filing
thereof, the Borrower shall deliver to the Agent and the Lenders copies of all
proxy statements, financial statements, and reports which the Borrower or any
Subsidiary sends to its shareholders or to the Trustee or the Noteholders, and
copies of all regular, periodic, and special reports, and all registration
statements which the Borrower or any Subsidiary files with the Securities and
Exchange Commission or any governmental authority which may be substituted
therefor, or with any national securities exchange or regulatory body thereof.


Section 10.08         Conditions Affecting Collateral.  The Borrower shall give
the Agent at least thirty (30) days prior written notice of any of the following
conditions:  (a) the opening or acquisition of a new facility or office; (b) a
change in the jurisdiction of incorporation of Borrower or any Subsidiary; (c)
any creation or acquisition of a Subsidiary; (d) acquisition of any material
amount of property by the Borrower or any Subsidiary not subject to a valid and
perfected Lien pursuant to the then existing Loan Documents with the priority
required by the Loan Documents; or (e) or any change of domicile or change of
name or any change of address of the chief executive office of any Loan Party.

 
- 35 -

--------------------------------------------------------------------------------

 

Section 10.09         ERISA Notices.  Promptly after the filing or receiving
thereof, the Borrower shall deliver to the Agent copies of all reports,
including annual reports and audited financial statements, and notices which the
Borrower or any Subsidiary or any ERISA Affiliate files with or receives from
PBGC or the U.S. Department of Labor under ERISA, and as soon as possible and in
any event within twenty (20) days after the Borrower or any Subsidiary or any
ERISA Affiliate knows or has reason to know that any Reportable Event or
Prohibited Transaction has occurred with respect to any Plan or that the PBGC or
the Borrower or any Subsidiary or any ERISA Affiliate has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, or that any
Withdrawal Liability from a Multiemployer Plan has been or will be incurred by
Borrower or any Subsidiary or any ERISA Affiliate or that any Multiemployer Plan
to which Borrower or any Subsidiary or any ERISA affiliate contribute is or will
be in Reorganization, the Borrower will deliver to the Agent a certificate of
the chief financial officer of the Borrower setting forth details as to such
Reportable Event or Prohibited Transaction or Plan termination or Withdrawal
Liability or Reorganization and the action the Borrower proposes to take with
respect thereto, in either case, which respects an event or condition which
could result in a Material Adverse Change.


Section 10.10         Miscellaneous.  With reasonable promptness, the Borrower
shall give to the Agent and the Lenders such other information respecting the
business operations and financial condition of the Borrower or any of its
Subsidiaries as the Agent may, from time to time, request, including with
limitation any change in management.


Section 10.11         Authorization of Third Parties to Deliver
Information.  The Borrower hereby agrees that any opinion, report or other
information delivered to the Agent or the Lenders pursuant to the Loan Documents
is hereby deemed to have been authorized and directed by the Borrower to be
delivered for the benefit, and reliance thereupon, of the Agent and the Lenders.


ARTICLE 11


BUSINESS COVENANTS


So long as any of the Obligations is unpaid or any of the Lenders has any
commitment to make Loans hereunder, the Borrower shall, and shall cause each of
its Subsidiaries to, comply with the following covenants.

 
- 36 -

--------------------------------------------------------------------------------

 

Section 11.01         Indebtedness.


(a)            The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, assume, incur or otherwise
become or remain obligated in respect of, or permit to be outstanding, any
Indebtedness, except:


(i)             Indebtedness in favor of the Lenders;


(ii)            The Senior Secured Notes and any Indebtedness related thereto,
pursuant to the terms of the other Senior Secured Note Documents;


(iii)           obligations in an aggregate principal amount not to exceed at
any time $5,000,000 in respect of Capital Lease Obligations and purchase money
Indebtedness in respect of equipment;


(iv)           obligations owing to the Borrower or Subsidiaries of the
Borrower;


(v)            Indebtedness outstanding on the Closing Date as set forth on
Schedule 8.13 and refinancings thereof, but not Indebtedness shown thereon as
being paid off on the date hereof;


(vi)           Guaranties by the Borrower or one of its Subsidiaries of
obligations of the Borrower or one of its Subsidiaries that would not constitute
Indebtedness in the absence of said Guaranty; and


(vii)          Other Indebtedness not described in clauses (i)-(vi) above in an
amount not to exceed $5 million.


(b)            In addition to the limitations on the incurrence or existence of
Indebtedness referred to above, no Indebtedness may be incurred by Borrower or
any of its Subsidiaries unless immediately before and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing.


(c)            Borrower will not, and will not permit any Subsidiary to,
directly or indirectly, amend or otherwise modify the terms of any Senior
Secured Note Documents (other than to provide for additional collateral and
guarantors from time to time, as required by the Senior Secured Note
Documents).  Borrower will not, and will not permit any Subsidiary to, directly
or indirectly, declare, pay, make or set aside any amount for redemption,
repurchase or other payment in respect of Senior Secured Notes, except that
Borrower and any of its Subsidiaries may:


(i)             make regularly scheduled payments required by the provisions of
the Senior Secured Notes, to the extent permitted pursuant to the Intercreditor
Agreement or other applicable agreement with the Agent and the Lenders; and

 
- 37 -

--------------------------------------------------------------------------------

 

(ii)            repurchase Senior Secured Notes, in each instance, to the extent
that each of the following conditions shall have been satisfied:


(1)            no Default or Event of Default shall then exist or would exist
after giving effect thereto;


(2)            the Borrower shall have furnished to the Agent, not more than
five (5) Business Days after the end of each calendar month, a certificate of
the Chief Financial Officer of the Borrower showing (1) each such repurchase
consummated during such month, including a listing of the Senior Secured Notes
repurchased, the face value thereof and the consideration paid therefor (the
“Note Repurchases”); (2) total Note Repurchases made after the date hereof; and
(3) each resale of Senior Secured Notes consummated by the Borrower or any of
its Subsidiaries during such month, including a listing of the Senior Secured
Notes resold, the face value thereof and the consideration paid therefor;


(3)            the amount expended for Note Repurchases (including expenses)
after May 25, 2009 shall not exceed $20,000,000 in the aggregate; and


(4)            immediately after giving effect to each Note Repurchase, the
amount of the Revolving Credit Limit less the Revolving Credit Outstandings
shall be at least $5,000,000.


Section 11.02         Liens.


(a)            The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, assume, incur or permit to
exist, any Lien on any of its properties or assets, whether now owned or
hereafter acquired, except the following (collectively, the “Permitted Liens”):


(i)             Liens in favor of the Agent arising out of the Collateral
Agreements;


(ii)            Liens in favor of the Trustee arising out of any Senior Secured
Note Document;


(iii)           Liens for taxes, assessments, or other governmental charges the
payment of which is not at the time required to be paid pursuant to Section
11.14 (Payment of Taxes and Claims), not yet subject to penalty or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP;


(iv)           statutory Liens of bankers, carriers, landlords, warehousemen,
mechanics, laborers and materialmen incurred in the ordinary course of business
for sums not yet due, or which are being contested in good faith and by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP;

 
- 38 -

--------------------------------------------------------------------------------

 

(v)            Capital Leases and purchase money security interests incurred in
compliance with clause (a)(iii) of Section 11.01 (Indebtedness) above, provided,
that no such Liens shall extend to or cover any property other than the leased
property or equipment purchased by proceeds of such permitted purchase money
Indebtedness;


(vi)           zoning restrictions, easements, rights-of-way, minor restrictions
and other similar encumbrances on real property, in each case incidental to, and
not interfering with, the ordinary conduct of the business of such Person;


(vii)          Liens incurred or deposits made in the ordinary course of
business to secure the obligations of the Borrower and the Subsidiaries under
workers’ compensation, unemployment insurance and other types of social security
legislation or otherwise to secure statutory or regulatory obligations or for
the payment of rent of the Borrower or any of the Subsidiaries in the ordinary
course of business consistent with past practice, including to secure the
performance of tenders, surety and appeal bonds, performance bonds, performance
of bids, leases, trade contracts, governmental contracts, operating leases,
performance and return-of-money bonds and other similar obligations (exclusive
in each case of obligations for the payment of borrowed money); provided, that
the obligations in connection with which such Liens were incurred or deposits
made shall have been incurred in the ordinary course of business and shall
otherwise be permitted by this Agreement;


(viii)         Judgment Liens not giving rise to an Event of Default so long as
any such Lien is adequately bonded and any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceedings may be initiated
shall not have expired;


(ix)            Liens securing  Indebtedness, or Liens on shares of capital
stock, of a Person existing at the time such Person becomes a Subsidiary or is
merged with or into the Borrower or a Subsidiary or any Lien securing
Indebtedness incurred in connection with an Acquisition, provided that (A) such
Liens were in existence prior to the date of such Acquisition, merger or
consolidation, were not incurred in anticipation thereof, and do not extend to
any other assets; and (B) do not exceed $1 million in the aggregate;


(x)            licenses, leases or subleases granted to other Persons in the
ordinary course of business not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries or materially detracting
from the value of the assets of the Borrower or any Subsidiary; and


(xi)            Liens disclosed on the title reports delivered to Agent on the
date hereof or listed on Schedule 11.02, provided that such Liens do not extend
to assets or secure liabilities in addition to those existing on the date
hereof.


(b)            The Borrower will not, and will not permit any of its
Subsidiaries to, agree with any Person to restrict or place limitations on the
right of the Borrower or any of its Subsidiaries to create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of the
Borrower or any of its Subsidiaries, other than (a) the Trustee, and (b) the
lessor as to a Capital Lease or the secured party as to a purchase money
security interest, as long as the restriction applies only to the specific
equipment involved.

 
- 39 -

--------------------------------------------------------------------------------

 

(c)            The Borrower will not, and will not permit any of its
Subsidiaries to, license or sublicense any of its owned or licensed Intellectual
Property or general intangibles except to any Subsidiary and in the ordinary
course of business consistent with past practice as described on Schedule 11.02.


Section 11.03         Investments and Acquisitions.  After that date which is
the last day of any period of 90 consecutive days during which the Revolving
Credit Outstandings exceed $10,000,000, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or permit to
exist any Investment or make any Acquisition, except that so long as no Default
or Event of Default then exists or would be caused thereby, the Borrower and its
Subsidiaries may:


(a)            maintain existing Investments in the direct or indirect
wholly-owned Subsidiaries of the Borrower hereto;


(b)            create new direct or indirect wholly-owned Subsidiaries of the
Borrower, subject to the provisions of Section 11.27 (Joinder of Subsidiaries);


(c)            make additional investments in Guarantors, and investments up to
a maximum aggregate of $5,000,000 in Foreign Subsidiaries;


(d)            invest in Cash Equivalents;


(e)            make Investments in securities of trade creditors, customers or
any debtor of the Borrower or its Subsidiaries received in compromise of
obligations incurred in the ordinary course of business, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors, customers or debtors and any Investments
received in satisfaction of judgments;


(f)             make loans or advances to employees, directors, officers or
consultants of the Borrower or any Subsidiary of the types consistent with past
practice in an aggregate amount not to exceed $500,000 outstanding at any one
time;


(g)            make payroll, travel and similar advances to cover matters that
are expected at the time of the advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business and
consistent with past practice; and


(h)            make Investments in any Person to the extent such Investments
consist of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business and consistent with past practice.


Section 11.04         Restricted Payments.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, declare, order,
pay, make or set apart any sum or property for any Restricted Payment or agree
with any Person (other than the Trustee) to restrict or place limitations on the
right of the Borrower or any of its Subsidiaries to declare, order, pay, make or
set apart any sum or property for any Restricted Payment, except that:

 
- 40 -

--------------------------------------------------------------------------------

 

(a)            Subsidiaries may make Restricted Payments to the Borrower or
another Subsidiary of the Borrower which is not a Foreign Subsidiary;


(b)            so long as no Default or Event of Default shall have occurred and
be continuing, the payment of cash dividends to Parent to the extent applied by
Parent to repurchase, redeem or otherwise retire or acquire equity interests of
Parent from its employees or directors (or their heirs or estates) or employees
or directors (or their heirs or estates) of Parent or its Subsidiaries, in each
case, pursuant to the terms of any stockholders agreement, employment agreement,
severance agreement, employee stock option agreement or similar agreement in
accordance with the provisions of any such arrangement as in effect on the date
hereof, in an aggregate amount pursuant to this paragraph (b) to all such
employees or directors (or their heirs or estates) not to exceed $500,000 per
fiscal year on and after the date hereof, provided, that any amount of such
basket not used in a fiscal year may be carried forward to succeeding fiscal
years until used, provided that for any particular fiscal year, the aggregate of
such unused amounts carried forward, together with the basket available for such
fiscal year, shall not exceed $1.0 million in the aggregate;


(c)            the payment of cash dividends to Parent (i) to the extent applied
by Parent to pay reasonable and customary directors fees payable to, and
indemnity provided on behalf of, the Board of Directors of Parent, indemnity
provided on behalf of officers and employees of Parent, and customary
reimbursement of travel and similar expenses incurred in the ordinary course of
business (without giving effect to any amendment or supplement thereto or
modification thereof), (ii) in an aggregate not to exceed $250,000 per fiscal
year, to the extent applied by Parent to pay its general administrative
expenses, including, without limitation, in respect of director fees and
expenses, administrative, legal and accounting services, or (iii) solely to
enable Parent to make payments in cash to holders of its capital stock in lieu
of the issuance of fractional shares of its capital stock in an aggregate amount
not to exceed $200,000 on and after the date hereof;


(d)            Payments to the Parent to the extent applied to the tax liability
of the Borrower and its Subsidiaries, computed as if the Borrower and its
Subsidiaries were a separate group filing a consolidated return, reduced by the
amount of such tax liability actually paid by the Borrower and its Subsidiaries;
and


(e)            Payments may be made pursuant to the Management Agreement
referred to in Section 11.05(b), subject to the Subordination Agreement referred
to in Section 7.01.6(e); and


(f)            A Restricted Payment may be made to the extent such Restricted
Payment can be made under Section 4.9(a) (but without regard to Section 4.9(b))
of the Indenture (as the Indenture was drafted as of August 21, 2003 and
regardless of whether such Indenture was subsequently amended, waived or
otherwise modified or whether at the time of such Restricted Payment the Senior
Secured Notes have been paid in whole or in part or the Indenture is then in
effect), provided that, the aggregate amount of Restricted Payments paid on or
after May 25, 2009 pursuant to this clause (f) is $5,000,000 or less.

 
- 41 -

--------------------------------------------------------------------------------

 

Section 11.05         Affiliate Transactions.


(a)            The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, engage in any transaction with an
Affiliate, or make an assignment or other transfer of any of its properties or
assets to any Affiliate on terms that are less favorable to the Borrower or such
Subsidiary than those which might be obtained at the time from unaffiliated
third parties; provided, however, the foregoing restrictions shall not apply to
transactions exclusively among the Borrower and Guarantors;


(b)            Except for a certain Management Agreement entered into as of
Closing with Bruckmann, Rosser, Sherrill & Co. LLC and FS Private Investments
III, LLC, the Borrower shall not, and shall not permit any of its Subsidiaries
to, (a) enter into any management agreement with any Person that gives such
Person the right to manage its business except for  usual and customary
employment agreements and consulting agreements consistent with past practice,
or (b) directly or indirectly pay or accrue to any Person any sum or property
for fees for management or similar services rendered in connection with the
operation of a business except as set forth in clause (a) above.


Section 11.06         Disposition of Assets.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, sell, assign,
lease, abandon, or otherwise transfer or dispose of any of its assets
(including, without limitation, shares of stock and indebtedness of
Subsidiaries, receivables, and leasehold interests), except:


(a)            inventory disposed of in the ordinary course of its business as
presently conducted;


(b)            the sale or other disposition of assets no longer used or useful
in the conduct of its business;


(c)            that any Subsidiary may sell, lease, assign or otherwise transfer
its assets to the Borrower or to a Guarantor;


(d)            the sale or other disposition from time to time of assets (other
than pursuant to clauses (a)-(c) above) after the date hereof having a
cumulative book value not to exceed 10% of Borrower’s consolidated assets as of
the date of sale, provided that (i) after giving effect to the transaction,
there exists no Default or Event of Default, (ii) within 360 days of the sale,
the net sale proceeds are either used to prepay the Loans or are invested in
assets or property, and (iii) during and after such 360 day period, such net
sale proceeds and the assets and properties purchased therewith are subject to a
perfected security interest in favor of the Agent, on behalf of the Lenders,
securing the Obligations as contemplated by this Agreement; and


(e)            property subject to a governmental condemnation.

 
- 42 -

--------------------------------------------------------------------------------

 

Section 11.07          Liquidation or Merger.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, liquidate or dissolve itself (or suffer
any liquidation or dissolution) or otherwise wind up, or enter into any merger
or consolidation or division or similar transaction, other than:


(a)            a merger or consolidation among the Borrower and one or more of
its Subsidiaries, provided that the Borrower is the surviving corporation, or


(b)            a merger or consolidation between or among two or more
Subsidiaries of the Borrower.


Section 11.08         Change in Organizational Documents.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, amend or otherwise modify,
the respective articles or certificate of incorporation, bylaws or other
organizational documents of such Person, except in connection with a merger
permitted by Section 11.07 (Liquidation or Merger) above.


Section 11.09         Issuance of Equity.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, issue, authorize the issuance of, or obligate
itself to issue any shares of its capital stock or other equity (including,
without limitation, any options, warrants or other rights in respect thereof) to
any Person that (a) would contravene any other provision of this Agreement
(including any provision respecting Change of Control) or (b) would result in
there being equity of the Borrower or any Subsidiary that is not pledged
pursuant to the Pledge Agreement or the Security Agreement.


Section 11.10         Environmental Violations.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, or permit any Person to, use,
generate, treat, store, dispose of or otherwise introduce, any Hazardous
Materials into or on any real property owned or leased by any of them and will
not, and will not permit such actions to occur, except in an environmentally
safe manner through methods which have been approved by and meet all of the
standards of the federal Environmental Protection Agency and any other federal,
state or local agency with authority to enforce Environmental Laws except where
the failure to comply with the foregoing sentence could not reasonably be
expected to result in a Material Adverse Change.  Without limiting the
generality of any other indemnities provided under this Agreement, the Borrower
hereby agrees to indemnify, reimburse, defend and hold harmless any Indemnified
Person for, from and against all demands, liabilities, damages, costs, claims,
suits, actions, legal or administrative proceedings, interest, losses, expenses
and reasonable attorney’s fees (including any such fees and expenses incurred in
enforcing this indemnity) asserted against, imposed on or incurred by any of the
Indemnified Persons, directly or indirectly, pursuant to, or in connection with,
the application of any Environmental Law to acts or omissions occurring at any
time on or in connection with any real estate owned or leased by the Borrower or
any Subsidiary or any business conducted thereon except those which result from
the gross negligence or willful misconduct of any Indemnified Person.


Section 11.11         Preservation of Existence, Etc.  The Borrower shall at all
times preserve and keep in full force and effect (a) its corporate existence and
(b) the corporate, partnership or other existence of each of its Subsidiaries
except as permitted by Section 11.07, and (c) the good standing of such Persons
in all states in which they are formed or required to qualify to do business,
except, as to qualification only, where the failure to keep in full force and
effect any such good standing could not result in a Material Adverse Change and
except that a Subsidiary of the Borrower may be dissolved following the transfer
of all of its assets to the Borrower or one or more Subsidiaries of the Borrower
(the “transferee”) subject to the conditions that (i) both before and after the
transfer and subsequent dissolution, no Event of Default or Default shall exist
and (ii) all of the equity of the transferee shall have been duly pledged to the
Agent, on behalf of the Lenders, pursuant to the Pledge Agreement and the
Security Agreement, all of the material assets of the transferee (after giving
effect to the transfer) shall have been pledged as security pursuant to the
Security Agreement, Mortgages and Leasehold Mortgages and the transferee (if not
the Borrower) shall all be parties to one or more Guarantees.

 
- 43 -

--------------------------------------------------------------------------------

 

Section 11.12         Permitted Businesses.  The Borrower shall, and shall cause
each of its Subsidiaries to engage in the businesses permitted under Section
8.09.


Section 11.13         Compliance with Law.  The Borrower shall, and shall cause
each of its Subsidiaries to, comply with the requirements of all Applicable Law
and will obtain or maintain all franchises, permits, licenses and other
governmental authorizations and approvals, necessary to the ownership,
acquisition or disposition of their respective properties or to the conduct of
their respective businesses except where failure to comply with, obtain or
maintain any of the foregoing could not reasonably be expected to result in a
Material Adverse Change.


Section 11.14         Payment of Taxes and Claims.  The Borrower shall, and
shall cause each of its Subsidiaries and Parent to, timely file all tax and
information returns required by federal, state or local tax authorities.  The
Borrower shall, and shall cause each of its Subsidiaries and Parent to, pay all
taxes (including, without limitation, withholding taxes), assessments and
governmental charges or levies required to be paid by it or imposed on it or on
its income or profits or upon any of its properties or assets, prior to the date
on which penalties attach thereto or interest accrues, and all claims for
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which, if unpaid, might
become a Lien upon its properties or assets; provided that it shall not be
deemed to be a violation of this covenant if any such charge or claim not paid
is being diligently contested in good faith by appropriate proceedings promptly
initiated and diligently conducted and for which adequate reserves shall have
been set aside on the appropriate books, but only so long as no foreclosure,
distraint, sale or similar proceeding shall have been commenced.


Section 11.15         Tax Consolidation.  The Borrower shall not file or consent
to or permit the filing of any consolidated income tax return on behalf of it or
any of its Subsidiaries with any Person (other than a consolidated return for
the group of which Parent is the common parent).  The Borrower shall not, and
shall not permit any Subsidiary to, enter into any agreement with any Person
which would cause the Borrower or such Subsidiary to bear more than the amount
of taxes to which it would have been subject had it separately filed (or filed
as part of a consolidated return among the Borrower’s Subsidiaries).


Section 11.16         Maintenance of Properties.  The Borrower shall, and shall
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition (ordinary wear and tear excepted) all
properties used or useful in its business (whether owned or leased), such
maintenance to include, without limitation, repair, renewal, replacement or
improvement thereto; and keep, and cause each Subsidiary to keep, all systems
and equipment which may now or in the future be subject to compliance with any
standard or rules imposed by any Governmental Authority in compliance in all
material respects with such standards or rules.  The Borrower shall, and shall
cause its Subsidiaries to, maintain, preserve and protect, and, when necessary,
renew, all franchises, licenses, patents, copyrights, permits, service marks,
trademarks and trade names and other general intangibles held by any of them and
all agreements to which any of them are parties which are necessary to conduct
the Borrower’s or applicable Subsidiary’s business.

 
- 44 -

--------------------------------------------------------------------------------

 

Section 11.17         Insurance.


(a)            The Borrower shall, and shall cause each of its Subsidiaries to,
maintain or cause to be maintained with financially sound and reputable
insurers, insurance with respect to the properties and business of the Borrower
or such Subsidiary against loss or damage of the kinds and in the amounts
reasonably prudent for the operation of its business and including such risks as
are customarily insured against by entities of established reputation having
similar properties similarly situated or engaged in the same or similar type of
businesses.  The Borrower and each of its Subsidiaries shall cause each
insurance policy issued in connection herewith to provide, and the insurer
issuing such policy to certify to the Agent that (i) the Agent will be named as
additional insured and lender loss payee or mortgagee, as appropriate, under
each such insurance policy; (ii) if such insurance be proposed to be cancelled
or materially changed for any reason whatsoever, such insurer will promptly
notify the Agent and such cancellation or change shall not be effective as to
the Agent for at least thirty (30) days after receipt by the Agent of such
notice, unless the effect of such change is to extend or increase coverage under
the policy; and (iii) the Agent will have the right (but no obligation) at its
election to remedy any default in the payment of premiums within thirty (30)
days of notice from the insurer of such default.


(b)            If no Default or Event of Default exists, loss payments will be
applied by the Borrower or the relevant Subsidiary to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied or used to purchase other assets useful
in the business of the Borrower and its Subsidiaries within 360 days of receipt
thereof and subject to the Liens of the Agent hereunder, shall be payable to the
Agent on behalf of the Lenders and applied to the Obligations.  If an Event of
Default or Default shall then exist then such proceeds shall, at the option of
the Agent, be applied to reduce the Obligations, and at the Agent’s election the
Commitment shall be permanently reduced, or be reinvested in the business of the
Borrower or applicable Subsidiary.  Notwithstanding the foregoing, payments
received by the Agent in excess of all Obligations shall be paid over by the
Agent to the Borrower.  Copies of such policies or the related certificates, in
each case, naming the Agent as additional insured and lender loss payee or
mortgagee, as appropriate, shall be delivered to the Agent annually at the time
of the delivery of the financial statements referred to in Section 10.01(a)
below and at the time any new policy of insurance is issued.  If no Default or
Event of Default exists, no claim may be adjusted without the consent of the
Borrower.

 
- 45 -

--------------------------------------------------------------------------------

 

(c)            The Borrower shall maintain or cause to be maintained all
insurance available through the PBGC and/or insurers acceptable to the Agent
against its obligations and the obligations of its Subsidiaries to the PBGC.


Section 11.18         Compliance with ERISA.


(a)            Borrower shall, and shall cause each of its ERISA Affiliates to,
make all contributions to any Plan and Multiemployer Plan when such
contributions are due and not incur any Accumulated Funding Deficiency, whether
or not waived, and will otherwise comply in all material respects with the
requirements of the Code and ERISA with respect to the operation of all Plans
and Multiemployer Plans.


(b)            Borrower shall, and shall cause each of its ERISA Affiliates to,
comply in all material respects with the requirements of COBRA and HIPAA with
respect to any Plans subject to the requirements thereof.


(c)            Borrower shall not take, and shall prevent any ERISA Affiliate
from taking, any of the following actions and shall not permit any of the
following events to occur if such action or event together with all other such
actions or events, would subject the Borrower or any of its ERISA Affiliates to
any tax, penalty, or other liabilities which could reasonably be expected to
result in a Material Adverse Change:


(i)             engage in any transaction in connection with which the Borrower,
any of its Subsidiaries or any ERISA Affiliate could be subject to either a
civil penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code;


(ii)            terminate any Plan in a manner, or take any other action, which
could result in any liability of Borrower, any of its Subsidiaries or any ERISA
Affiliate to the PBGC;


(iii)           fail to make full payment when due of all amounts which, under
the provisions of any Plan, the Borrower, any of its Subsidiaries or any ERISA
Affiliate is required to pay as contributions thereto, or permit to exist any
Accumulated Funding Deficiency, whether or not waived, with respect to any Plan;


(iv)           permit the current value of all accrued benefits under all Plans
which are subject to title IV of ERISA to exceed the current value of the assets
of such Plans allocable to such vested accrued benefits, except as may be
permitted under actuarial funding standards adopted in accordance with Section
412 of the Code;


(v)            withdraw from any Multiemployer Plan, if such withdrawal would
result in the imposition of Withdrawal Liability; or


(vi)           adopt a Plan amendment which results in significant underfunding
(as defined in Section 307 of ERISA) which requires Borrower or any ERISA
Affiliate to provide security.

 
- 46 -

--------------------------------------------------------------------------------

 

Section 11.19         Maintenance of Records; Fiscal Year.  The Borrower shall,
and shall cause each of its Subsidiaries to, keep at all times books of record
and account in which entries will be made of all dealings or transactions in
relation to its business and affairs as required by GAAP.  The Borrower shall
keep and shall cause each of its Subsidiaries to keep its books of account and
financial statements in accordance with GAAP and report on the basis of a fiscal
year ending December 31.


Section 11.20         Inspections & Field Examinations.  Upon reasonable notice
(and for this purpose no more than two Business Days notice shall be required
under any circumstances) if no Event of Default or Default shall exist, or at
any time with or without notice after the occurrence of an Event of Default or
Default, the Borrower shall, and shall cause each of its Subsidiaries to, allow
any representative of the Agent or any Lender to visit and inspect any of the
properties of the Borrower and any of its Subsidiaries, to examine the books of
account and other records and files of the Borrower and any of its Subsidiaries
(including, without limitation, the financial statements (audited and unaudited,
to the extent prepared) of each Subsidiary and information with respect to each
business operated by the Borrower and any of its Subsidiaries), to make copies
thereof and to discuss the affairs, business, finances and accounts of the
Borrower and its Subsidiaries with its personnel and accountants.  The Agent or
any Lender shall also be permitted to conduct field examinations at Borrower’s
expense, not more than once a year before the occurrence of an Event of Default
and thereafter without limitation.  The Agent and the Lender’s inspections are
solely for the protection of the Agent and the Lenders and no action or inaction
of the Agent or the Lenders shall constitute any representation by the Agent or
the Lenders that the Borrower is in compliance with the terms of any Loan
Documents or that the Agent or the Lenders approve of the Borrower’s affairs,
business, finances or accounts.


Section 11.21         Exchange of Notes.  Upon receipt of a written notice of
loss, theft, destruction or mutilation of a Note and of a letter of indemnity
from the affected Lender or its successors or assigns, and upon surrendering for
cancellation such Note if mutilated (in which event no indemnity shall be
required), the Borrower shall execute and deliver a new Note of like tenor in
lieu of such lost, stolen, destroyed or mutilated Note, as the case may be.


Section 11.22         Compliance with Federal Reserve Regulations.  No proceeds
of the Loans shall be used by the Borrower, any of its Subsidiaries or other
Person, directly or indirectly to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  Neither the Borrower nor any of its Subsidiaries will, directly or
indirectly, otherwise take or permit to be taken any action which would result
in the Loans or the carrying out of any of the other transactions contemplated
by this Agreement, being violative of such Regulation U or of Regulation T (12
C.F.R. 220, as amended) or of Regulation X (12 C.F.R. 224, as amended) or any
other regulation of the Board of Governors of the Federal Reserve System.


Section 11.23         Limitations on Certain Restrictive Provisions.  The
Borrower shall not, and shall not permit any of its Subsidiaries to (a) except
pursuant to any Senior Secured Note Documents, permit or place any restriction,
directly or indirectly, on (i) the payment of dividends or distributions by any
Subsidiary or (ii) the making of advances or other cash payments by any such
Subsidiary or (iii) the transfer by any Subsidiary of any of its properties or
assets, in each case to the Borrower or its Subsidiaries, or (b) agree with any
Person other than Agent and the Lenders that the Borrower and/or its
Subsidiaries shall not amend the Loan Documents.

 
- 47 -

--------------------------------------------------------------------------------

 

Section 11.24         Corporate Separateness.  The Borrower and each of its
Subsidiaries, on the one hand, shall conduct their business and operations
separate from that of each other Affiliate, on the other hand.  Without limiting
the generality of the foregoing, the Borrower shall not, and shall not permit
any Subsidiary, to commingle funds with any Person that is not the Borrower or a
Subsidiary.


Section 11.25         Deposit Accounts.  Within 120 days after the date of this
Agreement, the Borrower and its Subsidiaries shall at all times maintain their
primary demand, time and other deposit accounts (excluding author billing
accounts) with the Agent or a Lender approved by the Agent in order to
facilitate the making of the Loans and to provide security for repayment of the
Obligations.  Deposits with financial institutions, other than as provided
above, shall at no time exceed an aggregate of $100,000, provided that, amounts
in an employee payroll account may exceed $100,000 on any particular day if the
excess is paid out of such account to employees on such day.


Section 11.26         Collateral; Lockbox.


(a)            Without limiting the generality of the provisions of Section
11.28 (Further Assurances) below, at any time that the Borrower or any of its
Subsidiaries shall (a) acquire any property, whether real, personal or other and
whether tangible or intangible, (b) change the location of any property, (c)
transfer or otherwise issues shares of capital stock, (d) change its name or (e)
take any action that would cause the Agent to fail to have a valid, perfected
first priority security interest in all the property of the Borrower and its
Subsidiaries and in all the capital stock of the Borrower and its Subsidiaries,
subject only to the exceptions explicitly permitted under the terms of this
Agreement, or at any time any condition shall exist which results in such
failure of the Agent to be so secured, then the Borrower shall, or shall cause
its Subsidiaries to, take such action as is necessary to provide such security
to the Agent, all at the expense of the Borrower.


(b)            If Borrower or any Subsidiary elects at any time to maintain a
lockbox or any other mechanism for the direct deposit or collection of accounts
receivable or from which collected accounts receivable will be swept into
another deposit account, such lockbox or mechanism shall be maintained with
Agent or with a Lender approved by the Agent, and no other Person, and it shall
be maintained pursuant to documentation reasonably satisfactory to Agent.


Section 11.27         Joinder of Subsidiaries.  Without limiting the generality
of the provisions of Section 11.28, at any time that the Borrower or any
Subsidiary thereof forms or acquires any new Subsidiary (a “New Subsidiary”),
which formation or acquisition shall be effected only if no Default or Event of
Default has occurred or would be caused thereby and only if such new subsidiary
would be a direct or indirect wholly-owned Subsidiary of the Borrower,

 
- 48 -

--------------------------------------------------------------------------------

 

(a)            the New Subsidiary shall sign a joinder to the Guaranty Agreement
and the Security Agreement, and shall execute and deliver such UCC-1 financing
statements and Mortgages, and such other Loan Documents as shall be necessary or
appropriate to effect the purposes hereof;


(b)            the owner of the equity of the New Subsidiary shall deliver such
stock certificates and other documentation as shall be necessary or advisable to
perfect the Lien in the equity of the New Subsidiary in favor of the Agent; and


(c)            in the case of a Foreign Subsidiary, if any, the Collateral will
be limited to a pledge of 65% of the voting equity interests of such Foreign
Subsidiary held directly by Borrower or any domestic Subsidiary, 100% of the
nonvoting equity interests of such Foreign Subsidiary held directly by Borrower
or any domestic Subsidiary and 100% of any intercompany Indebtedness owed by
such Foreign Subsidiary to the Borrower or any of the Guarantors; provided that,
Borrower and its Subsidiaries will cause additional equity interests and assets
of each Foreign Subsidiary to be subject to a perfected Lien in favor of the
Agent securing the Obligations from time to time to the extent not resulting in
potential liability under Section 956(d) of the Code or any amendment or
successor to such statutory provisions.


Section 11.28         Further Assurances.  The Borrower, at its expense, will
promptly execute and deliver or cause to be executed and delivered to the Agent
all such other and further documents, agreements and instruments, and shall
provide or cause to be provided to the Agent such additional information, and
shall do or cause to be done such further acts, as may be necessary or proper in
the reasonable opinion of the Agent or any Lender to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.


ARTICLE 12


DEFAULT


Section 12.01         Events of Default.  Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or otherwise:


(a)            The Borrower shall fail to make any payment of principal on the
Loans on the dates when the same shall become due and payable, whether at stated
maturity or at a date fixed for any installment or prepayment thereof or
otherwise;


(b)            The Borrower shall fail to make any payment of interest on the
Loans or shall fail to pay the commitment fees or any other amounts owing
hereunder (other than principal of the Loans) or under the other Loan Documents
on the dates when such interest, commitment fees or other amounts shall become
due and payable and such failure continues for more than three (3) Business
Days;

 
- 49 -

--------------------------------------------------------------------------------

 

(c)            Any representation or warranty made in any Operative Document
shall prove to have been incorrect or misleading in any material respect when
made or deemed to have been made;


(d)            The Borrower shall fail (i) to perform or observe of any
agreement or covenant contained in Article 9 or in Sections 11.01 through 11.17
or 11.24 hereof or (ii) to provide any financial statement or report under
Article 10 hereof, and, with respect to this clause (ii) only, such failure
shall not be cured within a period of ten (10) days from the occurrence thereof;


(e)            The Borrower or any Subsidiary shall fail to  perform or observe
any other agreement or covenant contained in this Agreement or any other Loan
Document other than those referred to in subsections (a), (b), (c) or (d) above,
and, if such failure is capable of being remedied, such failure shall not be
cured within a period of thirty (30) days from the occurrence thereof;


(f)            Any breach, violation, default or event of default shall occur in
connection with any Indebtedness of the Borrower or any of its Subsidiaries
aggregating Two Million Dollars ($2,000,000) or more which would permit, or
which after the giving of notice or passage of time would permit, the
acceleration of the payment or maturity of any such indebtedness;


(g)            Any Collateral Agreement shall at any time after its execution
and delivery for any reason cease to create a valid and perfected first priority
security interest in and to the property purported to be subject to such
Collateral Agreement;


(h)            Judgments, assessments or orders for the payment of money which
aggregate at any time in excess of Two Million Dollars ($2,000,000) shall be
entered against the Borrower and/or any of its Subsidiaries by a court or other
tribunal of competent jurisdiction, which judgments, assessments or orders are
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;


(i)             The Borrower or any of its Subsidiaries shall suspend or
discontinue its business, shall make an assignment for the benefit of creditors
or a composition with creditors, shall generally not be paying its debts as they
mature, shall admit its inability to pay its debts as they mature, shall file a
petition in bankruptcy, shall become insolvent (howsoever such insolvency may be
evidenced), shall be adjudicated insolvent or bankrupt, shall petition or apply
to any tribunal for the appointment of any receiver, custodian, liquidator or
trustee of or for it or any substantial part of its property or assets, shall
commence any proceeding relating to it under any bankruptcy, reorganization,
arrangement, readjustment of debt, receivership, dissolution or liquidation law
or statute of any jurisdiction, whether now or hereafter in effect; or if there
shall be commenced against the Borrower or any of its Subsidiaries, any such
proceeding and the same shall not be dismissed within sixty (60) days after an
order, judgment or decree approving the petition in any such proceeding shall be
entered against the Borrower or any of its Subsidiaries; or if the Borrower or
any of its Subsidiaries shall by any act or failure to act indicate its consent
to, approval of or acquiescence in, any such proceeding or any appointment of
any receiver, custodian, liquidator or trustee of or for it or for any
substantial part of its property or assets; or if any court of competent
jurisdiction shall assume jurisdiction with respect to any such proceeding and
the same shall not be dismissed within sixty (60) days; or if a receiver or a
trustee or other officer or representative of a court, governmental office or
agency, shall, under color of legal authority, take and hold possession of any
substantial part of the property or assets of the Borrower or any of its
Subsidiaries, and shall not have relinquished possession within sixty (60) days;
or if the Borrower or any of its Subsidiaries shall have concealed, removed, or
permitted to be concealed or removed, any part of its property, with intent to
hinder, delay or defraud its creditors, or any of them, or shall have made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law;

 
- 50 -

--------------------------------------------------------------------------------

 

(j)             There shall be any Accumulated Funding Deficiency, whether or
not waived, with respect to any Plan maintained by the Borrower or any of its
Subsidiaries or any ERISA Affiliate, or to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has any liabilities, or any trust created
thereunder; or a trustee shall be appointed by a United States District Court to
administer any such Plan; or PBGC shall institute proceedings to terminate any
such Plan; or the Borrower or any of its Subsidiaries or any ERISA Affiliate
shall incur any liability to PBGC in connection with the termination of any such
Plan or its withdrawal from any such Plan with respect to which it is a
substantial employer within the meaning of Section 4063(b) of ERISA; or any Plan
or trust created under any Plan of the Borrower or any of its Subsidiaries or
any ERISA Affiliate shall engage in a Prohibited Transaction which would subject
any such Plan, any trust created thereunder, any trustee or administrator
thereof, or any party dealing with any such Plan or trust to the tax or penalty
on Prohibited Transactions imposed by Section 502 of ERISA or Section 4975 of
the Code; or Borrower or any Subsidiary or ERISA Affiliate fails to make a
quarterly installment to a Plan as required under Section 412(m) of the Code if
such failure results in a lien in favor of the Plan under Section 412(n) of the
Code; or Borrower or any Subsidiary or ERISA Affiliate incurs any Withdrawal
Liability which, individually or in the aggregate, could reasonably be expected
to result in a liability in excess of One Million Dollars ($1,000,000);


(k)            If there shall occur a Material Adverse Change that, in the
reasonable judgment of the Agent, could be expected to result in the Borrower’s
failure to pay the Obligations when due;


(l)             Any Loan Document shall cease to be a legal, valid and binding
agreement, enforceable against each Loan Party signatory thereto, in accordance
with its terms or shall in any way be declared ineffective or inoperative or
shall in any way be challenged or contested by any Loan Party;


(m)           Any attachment or garnishment proceeding or similar type of action
shall be commenced against or involving the property of the Borrower or any of
its Subsidiaries, which proceeding or action could affect or involve any
deposits held by the Borrower or any of its Subsidiary with any Lender; or


(n)            A Change of Control shall occur.

 
- 51 -

--------------------------------------------------------------------------------

 

Section 12.02         Remedies.


(a)            Termination of Obligation to Make Loans.  Without limiting the
generality of Section 7.03, at any time after an Event of Default has occurred
and is continuing, the Lenders shall have no obligation to make any Loans or
otherwise extend credit hereunder.


(b)            Acceleration.  At any time an Event of Default specified in
Section 12.01 above (other than an Event of Default under subsection (i)
thereof) shall have occurred and shall be continuing, the Agent may, by
providing written notice to the Borrower, declare the principal, interest and
other amounts due hereunder and under the Notes and all other Obligations to be
forthwith due and payable without presentment, demand, protest or notice of
protest, notice of dishonor or other notice of any kind, all of which are hereby
expressly waived, anything in any Loan Document to the contrary notwithstanding.


(c)            Automatic Acceleration in Connection with Bankruptcy of
Insolvency Proceeding.  Upon the occurrence of an Event of Default specified in
subsection (i) of Section 12.01 above, all principal, interest and other amounts
due hereunder and under the Note, and all other Obligations, shall be
immediately due and payable, all without any action by the Agent or the Lenders
and without presentment, demand, protest or other notice of protest or other
notice of dishonor of any kind, all of which are expressly waived, anything in
the Loan Documents to the contrary notwithstanding.


(d)            Appointment of Receiver.  Upon acceleration of the Note as
provided in paragraphs (b) or (c) above, the Agent shall have the right to the
appointment of a receiver for the properties and assets of the Borrower and its
Subsidiaries.  The Borrower, for itself and on behalf of its Subsidiaries,
hereby consents to such right and such appointment and hereby waives any
objection the Borrower or any Subsidiary may have thereto or the right to have a
bond or other security posted by, or on behalf of, the Agent, in connection
therewith.


(e)            Additional Remedies.  In addition to the remedies set forth
above, the Agent and the Lenders shall have all of the post-default rights
granted to it under any of the Loan Documents and under Applicable Law.


Section 12.03         Cash Collateral.  If (a) any Event of Default specified in
Section 12.01(i) shall occur, (b) the Obligations shall have otherwise been
accelerated pursuant to Section 12.02, or (c) the Commitment shall have been
terminated pursuant to Section 12.02, then without any request or the taking of
any other action by Agent, Borrower shall immediately comply with the provisions
of Section 1.04(e) with respect to the deposit of cash collateral to secure the
existing Letter of Credit Liabilities and Acceptance Liabilities and future
payment of related fees.


ARTICLE 13


DEFINITIONS


Section 13.01         Defined Terms.  For the purposes of this Agreement, the
following terms shall have the meanings specified in this Article 13 unless the
context otherwise requires:

 
- 52 -

--------------------------------------------------------------------------------

 

“Acceptance” means any draft drawn on and accepted by the Agent pursuant to
Article 3 of this Agreement.


“Acceptance Liabilities” means, at any time of calculation, the sum of (i) the
amount of all outstanding Acceptances (without regard to whether any conditions
to payment thereunder can then be met), plus (ii) the aggregate unpaid amount of
all reimbursement obligations under Section 3.02 in respect of previous
Acceptances.


“Acquisition” means (whether by purchase, lease, exchange, issuance of equity or
debt securities, merger, reorganization or any other method) (i) any acquisition
by the Borrower or any of its Subsidiaries of an interest in any other Person
which shall then become Consolidated with the Borrower or any such Subsidiary in
accordance with GAAP, or (ii) any acquisition by the Borrower or any of its
Subsidiaries of all or any substantial part of the assets of any other Person.


“Accumulated Funding Deficiency” means any accumulated funding deficiency as
defined in Section 302(a) of ERISA.


“Affiliate” means, with respect to a Person, a spouse of such Person, any
relative (by blood, adoption or marriage) of such Person within the third
degree, any director, officer or employee of such Person, any other Person of
which such first Person is a partner, member, director, officer or employee, and
any other Person directly or indirectly controlling or controlled by or under
common control with such first Person.  For purposes of this definition
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, direct or indirect, of the power to direct, or cause the direction
of, the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  Without limiting the generality of
the foregoing, any Person who has the direct or indirect beneficial ownership of
more than twenty percent (20%) of the voting securities or voting equity of
another Person shall be deemed an Affiliate of such other Person.


“Agent” means the Agent referred to in the Preamble hereto, together with any
successors and assigns permitted hereby.


“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as the same may be amended, modified or supplemented, from time to time.


“Applicable Law” means, with respect to any Person, all provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of court or
Governmental Authorities and all orders of arbitrators with appropriate
jurisdiction (by contract or otherwise), and decrees of all courts and
arbitrators in proceedings or actions to which the Person is a party or by which
it (or any of its property) is bound.


“Applicable Margin” means the interest rate margin applicable to the Loans
determined in accordance with Section 5.01(c) (Applicable Margin) hereof.


“Assignee” has the meaning specified in Section 15.05(c).

 
- 53 -

--------------------------------------------------------------------------------

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement in substantially the form of Exhibit G attached hereto.


“Authorized Signatory” means, with respect to any documents, agreements or
instruments, such officer(s) of a Person as may be duly authorized by its Board
of Directors, its bylaws or similar authority to execute the relevant documents,
agreements or instruments on behalf of such Person.


“Available Commitment” means that portion of the Commitment which, at any date
of determination, the Borrower is eligible to borrow under the terms of this
Agreement.


“BA Lender” means Bank so long as it is a Lender, or if Bank is no longer a
Lender, a Lender designated as BA Lender by the Borrower and acceptable to the
Agent.


“Bank” means the Bank referred to in the Preamble hereto, together with any
successors and assigns permitted hereby.


“Bankers Acceptance Facility” means the facility extended pursuant to Article 3
for the Borrower to deliver drafts for acceptance by the BA Lender.


“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (1/2%), (b)
the rate of interest in effect for such day as publicly announced from time to
time by Agent as its "prime rate," and (c) the BBA LIBOR Daily Rate plus the
Applicable Margin added to LIBOR Loans.  The "prime rate" is a rate set by Agent
based upon various factors including Agent's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced
rate.  Neither the Base Rate nor the prime rate is necessarily the lowest rate
of interest charged by the Agent.  Any change in the Base Rate or prime rate due
to a change in any of the foregoing shall take effect at the opening of business
on the day specified in the public announcement of such change without any
demand or additional notice.


“Base Rate Loan” means any Loan that bears interest at the Base Rate plus the
Applicable Margin.


“BBA LIBOR Daily Rate” means a fluctuating rate of interest equal to the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by the Lender from time to time) as
determined for each banking day at approximately 11:00 a.m. (London, England
Time) two (2) London Banking Days prior to the date in question, for United
States Dollar deposits (for delivery on the first day of such interest period)
with a one month term, as adjusted from time to time in the Lender’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Lender.

 
- 54 -

--------------------------------------------------------------------------------

 

“Borrower” means the Borrower referred to in the preamble hereto, together with
such successors and assigns thereof as are permitted pursuant to the terms of
Section 14.05 (Successors and Assigns) below.


“Borrowing Base” means, on any date, a dollar amount equal (a) to the sum of (i)
70% of Eligible Receivables and (ii) 40% of Eligible Inventory, minus (b) the
sum of (i) credit exposure under interest rate hedge agreements on a
“mark-to-market” basis and (ii) such reserves as Agent may establish in good
faith.


“Borrowing Base Certificate” means a monthly borrowing base certificate in
substantially the form of Exhibit E attached hereto.


“Business Day” means any day on which commercial banks are not required or
permitted to be closed for the transaction of business in Philadelphia,
Pennsylvania and, if the applicable Business Day relates to a LIBOR Loan, then
the term “Business Day” shall exclude any day on which dealings are not carried
on in the London Interbank Eurocurrency Market.


“Business Plan” means, for any fiscal year of the Borrower, a detailed budget by
Subsidiary setting forth the amounts budgeted on a quarterly basis for revenues
and operating expenses by category for each Subsidiary as well as the amount of
Capital Expenditures, along with a comparison of the actual amounts (and, if
applicable, the budgeted amounts) of such items for the preceding year.


“Capital Expenditures” means expenditures for the purchase of assets of
long-term use which are, or should be in accordance with GAAP, capitalized.


“Capital Lease” means, with respect to any Person, any lease which has been, or
should be in accordance with GAAP, accounted for as a capital lease in respect
of which such Person is liable as lessee.


“Capital Lease Obligation” means that portion of any obligation of a Person as
lessee under a Capital Lease which at the time appears, or in accordance with
GAAP should appear, on the balance sheet of such Person or in a note to such
balance sheet.


“Cash Equivalent” means:


(a)            securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided,
that the full faith and credit of the United States of America is pledged in
support thereof),


(b)            securities issued or directly and fully guaranteed or insured by
any state of the United States of America or any agency or instrumentality
thereof and that are rated within one of the two highest ratings for such
securities by Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,

 
- 55 -

--------------------------------------------------------------------------------

 

(c)            demand and time deposits, certificates of deposit, bankers’
acceptances and commercial paper issued by the parent corporation of any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500 million,


(d)            commercial paper issued by others rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Service, Inc.,


(e)            repurchase obligations with a term of not more than seven days
for underlying securities of the types described in (a) through (d) above
entered into with any financial institution meeting the qualifications specified
in (d) above, or


(f)             money market funds, substantially all of the assets of which
constitute Cash Equivalents of the kinds described in (a) through (e) of this
definition,


and in the case of each of (b), (c), (d) and (e) maturing within one year after
the date of acquisition.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.


“Change of Control” means


(a)            The Permitted Holders, collectively, (a) cease to own at least
fifty-one percent (51%) of the voting stock of Parent, free and clear of all
Liens, or (b) enter into any voting trust or other agreement which in any way
(i) limits their ability to exercise such majority voting power, or (ii)
transfer any of the economic benefits of ownership of such voting stock to any
other Person with the effect that the Permitted Holders, collectively, cease to
maintain 51% of the economic benefits of ownership of the voting stock of
Parent; or


(b)            During any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of the Parent
(together with any new directors whose election by such board of directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of 65% of the directors of the Parent at the time of such approval who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office;


(c)            Parent shall cease to own 100% of the outstanding equity
interests of the Borrower;


(d)            The Agent shall fail to have a valid, first priority Lien in all
issued and outstanding shares of capital stock of the Borrower and its
Subsidiaries (except to the extent provided in Section 11.27);


(e)            Borrower or any Subsidiary adopts a plan of liquidation;

 
- 56 -

--------------------------------------------------------------------------------

 

(f)            any merger or consolidation of Parent with or into another Person
or the merger of another Person with or into Parent, or the sale of all or
substantially all of Parent’s assets (determined on a consolidated basis) to
another Person (other than, in all such cases, one or more Permitted Holders)
other than:


(i)             in the case of a merger or consolidation transaction, holders of
securities that represented 100% of the aggregate voting power of Parent’s
voting stock immediately prior to such transaction (together with holders of
nonvoting securities that were convertible into Borrower’s voting
stock  immediately prior to such transaction) own directly or indirectly at
least a majority of the aggregate voting power of the voting stock of the
surviving Person in such merger or consolidation transaction immediately after
such transaction or have the right or ability by voting power, contract or
otherwise to elect or designate for a election a majority of Parent’s Board of
Directors; or


(ii)            in the case of a sale of assets transaction, each transferee is
a Permitted Holder; or


(g)            There exists any “change of control” or “change in control” as
defined under any agreement to which Borrower or any Subsidiary is party or is
subject.


For purposes of this definition, “voting stock” means capital stock or other
ownership interests of any class or classes of a corporation or another entity
the holders of which are entitled to elect a majority of the corporate directors
or Persons performing similar functions.


“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, revenue rulings or technical information releases issued
thereunder.


“Collateral” means all property which is, or is to be, subject to the Lien
granted by the Collateral Agreements.


“Collateral Agreements” means the Security Agreement, the Pledge Agreement, the
Mortgages, the IP Agreement, and all other Loan Documents which purport to grant
or perfect a Lien in favor of the Agent, on behalf of the Lenders, securing the
Obligations.


“Commitment” means the obligation of the Lenders pursuant to the terms hereof to
make Revolving Credit Loans to the Borrower in an initial aggregate principal
amount outstanding at any time not to exceed Twenty Million Dollars
($20,000,000), from time to time until the Termination Date.  The amount of the
Commitment shall be reduced pursuant to the terms hereof, after which the
Commitment shall terminate in its entirety.


“Confirmation” has the meaning specified in Section 3.06(a).

 
- 57 -

--------------------------------------------------------------------------------

 

“Consolidated” means, with respect to any Person and any specified Subsidiaries,
the consolidation of financial statements of such Person and such Subsidiaries
in accordance with GAAP.


“Debits” shall have the meaning set forth in Section 2.01(c).


“Default” means any event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default.


“Default Rate” is defined in Section 5.03(c).


“Disqualified Stock” means, with respect to any Person, any capital stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable):  (a) matures or is mandatorily redeemable for any
reason, (b) is convertible or exchangeable for Indebtedness or Disqualified
Stock, or  (c) is redeemable at the option of the holder thereof, in whole or in
part, in each case on or prior to the first anniversary of the stated maturity
of the Notes.


“EBITDA” means, for any Person for any period, the Net Income of such Person for
such period (before deducting fees either paid in cash or deferred during the
applicable period under the Management Agreement referenced in Section 11.05)
plus the sum of the following (to the extent deducted in the computation of such
Net Income):


(i)             depreciation expense;


(ii)            amortization expense (including amortization expense associated
with purchase accounting write-up of tangible and intangible assets) and
deferred financing costs;


(iii)           Interest Expense;


(iv)           income taxes including (with respect to Borrower) any amounts
payable or paid to Parent for such taxes (but, if there is a net tax benefit,
that should be deducted from Net Income in calculating EBITDA); and


(v)            restructuring charges (as determined in accordance with GAAP)
relating to the consolidation of operations or reduction in head-count;


(vi)           all other non-cash charges reducing Net Income for such period
(A) including, but not limited to, (1) non-cash charges attributable to the
grant, exercise or repurchase of options for or shares of capital stock to or
from employees of such Person and its Consolidated Subsidiaries determined in
accordance with GAAP, (2) unrealized losses resulting solely from the marking to
market of derivative securities or securities held in deferred compensation
plans, (3) non-cash charges associated with the amortization or write-off of
deferred financing costs and debt issuance costs of such Person and its
Consolidated Subsidiaries during such period, and (4) non-cash charges
associated with the purchase accounting write-up of inventory, but (B) excluding
non-cash charges that require an accrual of or a reserve for cash charges for
any future periods and normally occurring accruals such as reserves for accounts
receivable; and

 
- 58 -

--------------------------------------------------------------------------------

 

(vii)          any premium or penalty paid in connection with redeeming or
retiring Indebtedness of such Person and its Consolidated Subsidiaries prior to
the stated maturity thereof pursuant to the agreements governing such
Indebtedness; and


less:


(a)            all non-cash items increasing Consolidated Net Income for such
period (including unrealized gains resulting solely from the marking to market
of derivative securities or securities held in deferred compensation plans), and


(b)            the amount of all cash payments made by such Person or any of the
Subsidiaries during such period to the extent such payments relate to non-cash
charges that were added back in determining EBITDA for such period or any prior
period.


“Eligible Assignee” one or more banks or other financial institutions, each
having a combined capital surplus of at least $250,000,000.


“Eligible Institution” means any federally chartered or state chartered bank or
any financial institution whose deposits are insured by the Federal Deposit
Insurance Corporation.


“Eligible Inventory” means, at any date of determination thereof, the aggregate
value (determined at the lower of cost or market on a basis consistent with that
used in the preparation of the financial statements referred to in Section
10.01) at such date of all Inventory owned by the Borrower or any of its
Subsidiaries, recorded on the Borrower’s financial statements in accordance with
GAAP and located in any jurisdiction in the United States of America as to which
appropriate UCC financing statements have been filed naming the Borrower or such
Subsidiary, as the case may be, as “debtor” and the Agent as “secured party”,
all net of any amounts payable by the Borrower or such Subsidiary in respect of
commissions, processing fees or other charges, excluding, however, without
duplication (i) any such Inventory which has been shipped to a customer, even if
on a consignment or “sale or return” basis; (ii) any Inventory subject to a Lien
(other than Liens created pursuant to the Security Agreement) including a
landlord’s or warehouseman’s Lien (other than any such Lien that has been waived
pursuant to a landlord’s or warehouseman’s waiver), (iii) any item of Inventory
for which a reserve shall be required in accordance with GAAP consistently
applied with past practice; provided that such item of Inventory shall be
excluded only to the extent of the amount of such reserve; (iv) any Inventory
not subject to a valid and perfected first-priority Lien in favor of the Agent
under the Security Agreement, subject to no prior or equal Lien; (v) any
Inventory not produced by the Borrower or such Subsidiary in compliance with the
applicable requirements of the Fair Labor Standards Act; (vi) any supply, scrap
or obsolete Inventory and any Inventory that is not reasonably marketable and
(vii) any Inventory located at any property leased by the Borrower or such
Subsidiary in respect of which a landlord’s consent agreement in form and
substance reasonably satisfactory to the Agent is not in full force and effect.

 
- 59 -

--------------------------------------------------------------------------------

 

“Eligible Receivables” means, at any date of determination thereof, the
aggregate amount of all accounts receivable at such date due to Borrower or any
of its Subsidiaries, recorded on the Borrower’s financial statements in
accordance with GAAP, other than the following (determined without duplication):


(a)           (i)             any account receivable due from an account debtor
that is not both domiciled in the United States of America or Canada and (if not
a natural person) organized under the laws of the United States of America or
Canada or any political subdivision thereof, except to the extent that (A) such
account receivable is secured by one or more letters of credit that are (1) in
favor of the Agent or the Borrower (and in which the Agent has a fully perfected
first priority security interest) or (2) assigned to the Agent; provided that in
each case such letters of credit are (x) in form and substance reasonably
acceptable to the Agent and (y) issued by a bank doing business in the United
States and reasonably acceptable to the Agent, or (B) in the case of any account
receivable due from an account debtor that is located in Canada or any political
subdivision thereof, the aggregate amount of all accounts receivable that are
due that otherwise satisfy the requirements of this definition of “Eligible
Receivables” do not exceed $1,000,000, and (ii) any account receivable that is
not denominated and payable in U.S. dollars;


(b)            any account receivable that does not comply with all applicable
legal requirements, to the extent such non-compliance could have an adverse
effect on the value of such account receivable or the validity or binding nature
of the related obligation, including, without limitation, all laws, rules,
regulations and orders of any governmental or judicial authority (including any
account receivable due from an account debtor located in the States of Indiana
or New Jersey, unless the Borrower or such Subsidiary (at the time the account
receivable was created and at all times thereafter) (i) had filed and has
maintained effective a current notice of business activities report with the
appropriate office or agency of the State of Indiana or New Jersey, as
applicable or (ii) was and has continued to be exempt from filing such report
and has provided the Agent with satisfactory evidence thereof);


(c)            any account receivable in respect of which there is any
unresolved dispute with the account debtor, but only to the extent of such
dispute;


(d)            any account receivable that remains unpaid for more than 90 days
from the date of the original issuance of the invoice therefor;


(e)            any unbilled account receivable and any account receivable in
respect of Goods not yet shipped or in respect of services not yet rendered;


(f)             any account receivable arising outside the ordinary course of
business of the Borrower and its Subsidiaries;


(g)            any account receivable in respect of which there has been
established a contra account, or which is due from an account debtor to whom the
Borrower or such Subsidiary owes a trade payable, but only to the extent of such
account or trade payable;

 
- 60 -

--------------------------------------------------------------------------------

 

(h)            any account receivable that is not subject to a first priority
perfected Lien under the Security Agreement, and any account receivable
evidenced by an “instrument” (as defined in the UCC) not in the possession of
the Agent;


(i)             any account receivable due from an account debtor (A) as to
which on such date accounts receivable representing more than 50% of the
aggregate amount of all accounts receivable of such account debtor have remained
unpaid for more than 90 days from the date of the original issuance of the
invoice therefor, (B) in respect of which the Agent shall have notified the
Borrower that such account debtor does not have a satisfactory credit standing
as determined in good faith by the Agent in accordance with commercially
reasonable standards, (C) that is a Subsidiary or Affiliate of the Borrower, (D)
that is the United States of America or any department, agency or
instrumentality thereof, unless the Borrower or such Subsidiary has complied in
all respects with the Federal Assignment of Claims Act of 1940, or (E) that is
the subject of a case or proceeding of the type described in clause (i) of
Section 12.01;


(j)             any account receivable due from an account debtor that makes
payments in a form that cannot be accepted in a lockbox account  at any time
during which payments with respect to accounts receivable are required to be
made to a lockbox account in accordance with the provisions of the Security
Agreement; and


(k)            any accounts receivable due from an account debtor at any time,
to the extent that the aggregate outstanding amount of accounts receivable due
from such account debtor and its Affiliates at such time exceeds, in the case of
an account debtor other than an account debtor listed on Schedule 13.01A (an
“Approved Account Debtor”), 20% of the aggregate amount of all Receivables, and
in the case of any Approved Account Debtor, the percentage specified in Schedule
13.01A (which may be amended from time to time upon the consent of the Agent and
the Borrower) with respect to such Account Debtor, of the aggregate amount of
all accounts receivable due to the Borrower and its Subsidiaries at such time,
but only to the extent of such excess.


“Environmental Laws” means all Applicable Laws relating to the pollution or
protection of the environment, including, without limitation, Applicable Laws
relating to the release, discharge, emission, spill, leaching, or disposal of
Hazardous Substances to air, water or land, or to the withdrawal or use of
ground water, or to the use, handling, disposal, treatment, storage or
management of Hazardous Substances, including, without limitation, CERCLA and
the Resource Conservation and Recovery Act of 1976, as amended.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules and regulations issued thereunder.


“ERISA Affiliate” means (i) any corporation included with the Borrower in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (ii) any trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Section 414(c) of the
Code, (iii) any member of an affiliated service group of which the Borrower is a
member within the meaning of Section 414(m) of the Code, and (iv) any other
entity required to be aggregated with Borrower pursuant to Section 414(o) of the
Code.

 
- 61 -

--------------------------------------------------------------------------------

 

“Event of Default” means any of the events specified in Section 12.01 (Events of
Default), provided that any requirement for notice or lapse of time has been
satisfied.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and l(b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(.01%)) charged to Lender on such day on such transactions as determined by the
Lender.


“Foreign Subsidiary” means any Subsidiary of the Borrower which (i) is not
organized under the laws of the United States, any state thereof or the District
of Columbia and (ii) conducts substantially all of its business operations
outside the United States of America.


“Fronting Fee” has the meaning specified in Subsection 1.04(b).


“GAAP” means generally accepted accounting principles in the United States,
which, as to the Borrower and its Subsidiaries, shall be consistently applied
with those applied in the preparation of the financial statements referred to in
Section 7.01.4(a) (Conditions Precedent to Initial Loan), with such changes as
may be agreed pursuant to Section 13.02.


“Goods” means the goods in connection with which an Acceptance is created.


“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, including, without limitation, any central bank or comparable agency
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


“Guarantors” means certain Subsidiaries which have executed a Guaranty
Agreement.


“Guaranty” or “Guaranteed,” as applied to any Person (the “guarantor”) means and
includes any direct or indirect liability, contingent or otherwise, of such
guarantor with respect to any indebtedness, lease, dividend or other financial
or performance obligation of another Person (“primary obligor”), including, but
not limited to (1) any direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), discount or sale with
recourse by such guarantor of the obligations of the primary obligor and (2) any
agreement (contingent or otherwise) to (a) purchase, repurchase or otherwise
acquire an obligation of the primary obligor or any security therefor, (b)
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
(c) maintain the solvency or financial condition of the primary obligor, or (d)
make payment for any products, materials, supplies or services tendered or
rendered to the primary obligor, in any case if the purpose or intent of such
agreement or arrangement is to provide assurance that the primary obligor’s
obligation will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such obligation will be protected
against loss in respect thereof.  In addition to the other restrictions on
Guaranties set forth in this Agreement, no Guaranty shall be permitted by this
Agreement unless the maximum dollar amount of the obligation being guaranteed is
readily ascertainable by the terms of such obligation or the agreement or
instrument evidencing such Guaranty specifically limits the dollar amount of the
maximum exposure of the guarantor thereunder.  For purposes of making
computations under this Agreement, the amount of any Guaranty made during any
period shall be the aggregate amount of the obligation guaranteed (or such
lesser amount as to which the maximum exposure of the guarantor shall have been
specifically limited), less any amount by which the guarantor may have been
discharged with respect thereto (including any discharge by way of a reduction
in the amount of the obligation guaranteed).

 
- 62 -

--------------------------------------------------------------------------------

 

“Guaranty Agreement” means the one or more Guaranty Agreements executed and
delivered pursuant to the terms of this Agreement, as such Guaranty Agreement
may be amended, modified or supplemented from time to time.


“Hazardous Substances” means any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required, or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which may be restricted, prohibited or penalized by any Environmental Law
(including, without limitation, petroleum products, asbestos, urea formaldehyde
foam insulation and polychlorinated biphenyls and substances defined as
Hazardous Substances under CERCLA).


“HIPAA”  means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time.


“Indebtedness”  means, with respect to any Person (without duplication):


(a)            all indebtedness for borrowed money of such Person;


(b)            all obligations of such Person for the deferred purchase price of
capital assets or other property or services (other than accounts payable
incurred in the ordinary course of business) to the extent such liabilities and
obligations would appear as a liability upon the Consolidated balance sheet of
such specified Person in accordance with GAAP;


(c)            all obligations of such Person evidenced by notes, bonds,
debentures or other instruments;


(d)            all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property) and all other obligations secured by a Lien on the property or assets
of such Person;

 
- 63 -

--------------------------------------------------------------------------------

 

(e)            all Capital Lease Obligations of such Person;


(f)             all obligations, contingent or otherwise, of such Person under
acceptances, letters of credit or similar facilities;


(g)            all obligations of such Person in respect of Disqualified Stock
or other obligations of such Person to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person or any warrants, rights or
options to acquire such capital stock, which obligations shall be valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends and, in the
case of other such obligations, at the amount that, in light of all the facts
and circumstances existing at the time of determination, is reasonably expected
to be payable;


(h)            interest accrued but not paid on the scheduled date;


(i)             all Guarantees of such Person;


(j)             all Indebtedness referred to in clauses (a) through (i) above
secured by (or which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness;


(k)            all fixed (but not variable) payments required by such Person
under non-compete agreements; and


(l)             all obligations of such Person that are the functional
equivalent of the Indebtedness referred to in clauses (a) through (k) above.


“Indemnified Parties has the meaning specified in Section 3.06(d).


“Indemnified Person” means the Agent, the Issuer, BA Lender, the Swing Lender,
the other Lenders and their officers, agents, employees, attorneys, consultants
and Affiliates and any successors, assigns and participants thereof.


“Indenture” means the Indenture dated August 21, 2003 between the Borrower and
the Bank of New York, as Trustee.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, (i) all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, (ii) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, and  all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, (iii)  all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, (iv) all rights to obtain
any reissues or extensions of the foregoing and (v) all licenses for any of the
foregoing.

 
- 64 -

--------------------------------------------------------------------------------

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of August 21, 2003, among Borrower, the subsidiary Guarantors party thereto, The
Bank of New York and Fleet National Bank (as predecessor to Bank), as amended by
that certain Amendment No. 1 to Intercreditor Agreement dated as of May 11,
2004.


“Interest Expense” means, with respect to any Person for any period, all
interest expense (including imputed interest with respect to Capitalized Lease
Obligations and accreted interest on zero coupon bonds and similar obligations)
paid, accrued or accreted, or to be paid, accrued or accreted, with respect to
any Indebtedness of such Person during such period pursuant to the terms of the
agreement respecting such Indebtedness, together with all fees (including,
without limitation, commitment or unused fees) payable in respect thereof, all
as calculated in accordance with GAAP, excluding amortization or write-off or
deferred financing cost and debt issuance cost of such Person for such period.


“Interest Period” means a period commencing, in the case of the first Interest
Period applicable to a LIBOR Loan, on the day of the making of, or conversion
into, such Loan, and, in the case of each subsequent, successive Interest Period
applicable thereto, on the last day of the immediately preceding Interest
Period, and ending on the same day in the first, second, third or sixth calendar
month thereafter except that


(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day and


(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month in which such Interest Period ends) shall end on the last
Business Day of the calendar month in which such Interest Period ends.


“Inventory” means “inventory” (as defined in Article 9 of the UCC) of Borrower
and its Subsidiaries.

 
- 65 -

--------------------------------------------------------------------------------

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of another Person,
or any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and accounts receivable from
such other Person which are not current assets or did not arise from sales to
such other Person in the ordinary course of business.


“IP Collateral Agreement” means the one or more IP Collateral Agreement(s)
executed or to be executed and delivered pursuant to the terms of the Security
Agreement, as such IP Collateral Agreement(s) may be amended, modified or
supplemented from time to time.


“Issuer” means Bank so long as it is a Lender, or if Bank is no longer a Lender,
a Lender designated by the Borrower as Issuer and acceptable to the Agent.


“Lender” means each of the Persons that execute this Agreement as a Lender
(including without limitation, the Swing Lender and the BA Lender) together with
any other Persons which become parties to this Agreement as a Lender from time
to time.


“Lender Priority Collateral” has the meaning assigned to the term “Bank Priority
Collateral’ in the Intercreditor Agreement.


“Lender Required Payment” has the meaning specified in Section 6.07.


“Letter of Credit” means a standby letter of credit issued for the account of
Borrower or any of its Subsidiaries by Issuer which expires by its terms within
one year after the date of issuance and in any event by the fifth Business Day
prior to the Revolving Credit Termination Date.  Notwithstanding the foregoing,
a Letter of Credit may provide for automatic extensions of its expiry date for
one or more successive periods of up to one (1) year provided that the Issuer
has the right to terminate such Letter of Credit on each such expiration date
and no renewal term may extend the term of the Letter of Credit to a date that
is later than the fifth Business Day prior to the Revolving Credit Termination
Date.


“Letter of Credit Facility” means the facility extended pursuant to Section 1.04
for the Borrower to request Letters of Credit from Issuer.


“Letter of Credit Liabilities” means, at any time of calculation, the sum of (i)
the amount then available for drawing under all outstanding Letters of Credit
(without regard to whether any conditions to drawing thereunder can then be
met), plus (ii) the aggregate unpaid amount of all reimbursement obligations in
respect of previous drawings made under such Letters of Credit.


“Liabilities” has the meaning specified in Section 3.06(d).


“LIBOR Loan” means any Loan bearing interest at a rate equal to the LIBOR Rate
plus Applicable Margin.

 
- 66 -

--------------------------------------------------------------------------------

 

“LIBOR Rate” means, as applicable to any LIBOR Loan, the rate per annum as
determined on the basis of the offered rates for deposits in U.S. Dollars, for a
period of time comparable to such LIBOR Loan which appears on the Telerate page
3750 as of 11:00 a.m. London time on the day that is two London Banking Days
preceding the first day of such LIBOR Loan; provided, however, if the rate
described above does not appear on the Telerate System on any applicable
interest determination date, the LIBOR rate shall be the rate (rounded upward,
if necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in U.S. dollars for a
period of time comparable to such LIBOR Loan which are offered by four major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) London Banking Days preceding the first day of such
LIBOR Loan as selected by the Agent.  The principal London office of each of the
four major London banks will be requested to provide a quotation of its U.S.
Dollar deposit offered rate.  If at least two such quotations are provided, the
rate for that date will be the arithmetic mean of the quotations.  If fewer than
two quotations are provided as requested, the rate for that date will be
determined on the basis of the rates quoted for loans in U.S. dollars to leading
European banks for a period of time comparable to such LIBOR Loan offered by
major banks in New York City at approximately 11:00 am.  New York City time, on
the day that is two London Banking Days preceding the first day of such LIBOR
Loan.  In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that LIBOR pursuant to a LIBOR Loan cannot be
determined.  In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of Bank,
then for any period during which such Reserve Percentage shall apply, LIBOR
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.  “Reserve Percentage” shall mean the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed on member banks of the Federal Reserve System
against “Euro-currency Liabilities” as defined in Regulation D.  “Banking Day”
shall mean, in respect of any city, any day on which commercial banks are open
for business in that city.


“Lien” means any mortgage, lien, pledge, adverse claim, assignment, charge,
security interest, title retention agreement, separate beneficial interest,
levy, execution, seizure, attachment, garnishment or other encumbrance in
respect of any property, whether created by statute, contract, common law or
otherwise, and whether or not choate, vested or perfected.


“Loan Documents” means this Agreement, the Note, the Pledge Agreement, the
Guaranty Agreements, the Security Agreement, the IP Collateral Agreement, the
Mortgages, the Uniform Commercial Code financing statements and all other
documents and agreements executed or delivered in connection with or
contemplated by this Agreement, in each case as amended, modified or
supplemented, from time to time.


“Loan Party” means the Borrower, each Subsidiary of Borrower, Parent, and each
other obligor under any of the Loan Documents.


“Loans” means the Revolving Credit Loans or Swing Loans.

 
- 67 -

--------------------------------------------------------------------------------

 

"London Banking Day" means a day on which banks in London are open for business
and dealing in offshore dollars.


“Majority Lenders”  means at any time, Lenders having greater than or equal to
fifty-one percent (51%) of the Commitment (whether borrowed or not).


“Mandatory Borrowing” has the meaning specified in Section 2.04(a).


“Material Adverse Change” means (a) any material adverse change in the business,
condition (financial or otherwise), assets, liabilities, results of operations,
properties, or business prospects of the Borrower and its Subsidiaries on a
Consolidated basis, or (b) any material adverse change with respect to the
binding nature, validity, or enforceability of this Agreement or any other Loan
Document, or with respect to the ability of the Borrower, its Subsidiaries or
any other Loan Parties to perform their obligations under this Agreement or
deed(s) of trust, as applicable, whether resulting from any single act,
omission, situation or event or taken together with other such acts, omissions,
situations or events.


“Material Agreements” has the meaning set forth in Section 8.25 (No Burdensome
Agreements; Material Agreements).


“Maturity Date” means March 25, 2011.


“Mortgage” means the one or more real estate mortgages or deeds of trust, as
applicable, executed or to be executed and delivered pursuant to the terms of
this Agreement, as such instruments may be amended, modified or supplemented,
from time to time.


“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.


“Net Income” means, for any Person and for any period, the net income (or net
loss) of such Person for such period determined in accordance with GAAP provided
that such amount shall be adjusted to exclude (to the extent otherwise included
therein and without duplication) the following:


(a)            any write-up or write-down of any asset;


(b)            any net gain from the collection of the proceeds of life
insurance policies;


(c)            any gain (or loss) arising from the acquisition or sale of any
securities or Indebtedness of such Person and any gain or loss arising from the
exercise of any warrant of such Person;


(d)            any aggregate net gain (or loss) during such period arising from
the sale, exchange or other disposition of capital assets (such term to include
all fixed assets, whether tangible or intangible, all inventory sold in
conjunction with the disposition of fixed assets and all securities) other than
any sale, exchange or other disposition in the ordinary course of business;

 
- 68 -

--------------------------------------------------------------------------------

 

(e)            all other extraordinary items;


(f)             any net income that is attributable to or derived from an entity
or other issuer that is not a Subsidiary of such Person; and


(g)            all non-recurring items properly identified as such on such
Person’s financial statements and reports including, for the quarter ending June
30, 2009, with respect to all fees and costs relating to the transactions
contemplated by this Agreement.


“Non-U.S. Lender” has the meaning specified in Section 6.05(e).


“Note Repurchases” has the meaning specified in Section 11.01(c).


“Notes” means the promissory notes in the original aggregate principal amount of
Twenty Million Dollars ($20,000,000) issued by the Borrower to the Lenders in
substantially the form of Exhibit A attached hereto, and any other promissory
note or notes issued by the Borrower to evidence the Loans and Reimbursement
Obligations pursuant to this Agreement and any replacement or restatement of,
and any supplement to, such note.


“Note Priority Collateral” shall mean the property, plant and equipment of
Borrower and its Subsidiaries and all proceeds thereof.


“Notice of LC Credit Event” means a written notice from an Authorized Signatory
of Borrower to the Issuer with respect to any issuance, increase or extension of
a Letter of Credit specifying:  (i) the date of issuance or increase of a Letter
of Credit; (ii) the expiry date of such Letter of Credit; (iii) the proposed
terms of such Letter of Credit, including the face amount; and (iv) the
transactions or additional transaction or transactions that are to be supported
or financed with such Letter of Credit or increase thereof.


“Obligations” means (a) all payment and performance obligations of every kind,
nature and description of the Borrower and any other Loan Party to the Agent or
any Lender under this Agreement and the other Loan Documents (including, without
limitation, any interest, fees and other charges on the Loans or otherwise under
the Loan Documents that would accrue but for the filing of a bankruptcy action,
whether or not such claim is allowed in such bankruptcy action), whether such
obligations are direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing or hereafter arising, and (b) (to the extent not
included in the preceding clause (a)) the obligation of the Borrower or any
obligor to pay an amount equal to the amount of any and all damage which the
Agent or any Lender may suffer by reason of a breach by such Person of any
obligation, covenant or undertaking with respect to this Agreement or any other
Loan Document.

 
- 69 -

--------------------------------------------------------------------------------

 

“Offshore Currency” means (i) Singapore Dollars, (ii) Euros, and (iii) any other
freely available currency requested by the Borrower by thirty (30) days prior
written notice to the Agent and Issuer which is, in the complete discretion of
both the Agent and the Issuer, at the time of such request, freely traded in the
offshore interbank foreign exchange markets and is freely transferable and
convertible into US Dollars in the United States currency market.


“Offshore Letter of Credit” means a Letter of Credit, which shall always be a
standby Letter of Credit, denominated in an Offshore Currency.


“Other Taxes” has the meaning specified in Section 6.05(b).


“Parent” means TSG Holdings Corp., a Delaware corporation.


“Participant” has the meaning specified in Section 15.05(b).


“Payment Date” means (a) the last Business Day of each calendar quarter and (b)
the Revolving Credit Termination Date.


“Permitted Holders” means the BRS Group, the JCP Group and their respective
Affiliates, excluding any portfolio companies of any such person.  For purposes
of this definition, “BRS Group” means (i) Bruckmann, Rosser, Sherrill & Co.,
LLC, Bruckmann, Rosser, Sherrill & Co. II, L.P. and The Sheridan Group Holdings
(BRS), LLC and their respective Affiliates and (ii) any investment vehicle that
is managed (whether through ownership of securities having a majority of the
voting power or through management of investments) by any of the Persons listed
in clause (i), but excluding any portfolio companies of any Person listed in
clause (i) or (ii); and “JCP Group” means (i) ING Furman Selz Investors III
L.P., ING Barings Global Leveraged Equity Plan Ltd., ING Barings U.S. Leveraged
Equity Plan LLC, FS Private Investments III LLC, Jefferies Capital Partners IV
LLC and The Sheridan Group Holdings (Jefferies), LLC and any of their respective
Affiliates and (ii) any investment vehicle that is managed (whether through
ownership of securities having a majority of the voting power or through
management of investments) by any of the Persons listed in clause (i), but
excluding any portfolio companies of any Person listed in clause (i) or (ii).


“Permitted Liens” has the meaning set forth in Section 11.02 (Liens).


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all its functions under ERISA.


“Person” means an individual, corporation, limited liability company,
association, partnership, business, joint venture, trust, estate, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity.


“Plan” means an “Employee Pension Benefit Plan” (as defined in Section 3(2) of
ERISA) and/or an “Employee Welfare Benefit Plan” (as defined in Section 3(1) of
ERISA) which is or has been established or maintained, or to which contributions
are or have been made, by the Borrower, any of its Subsidiaries or any ERISA
Affiliate (or any predecessor thereof).

 
- 70 -

--------------------------------------------------------------------------------

 

“Pledge Agreement” means the Pledge Agreement executed by Parent and delivered
pursuant to the terms of this Agreement, as such Pledge Agreement may be
amended, modified or supplemented from time to time.


“Prior Agreement” has the meaning specified in the Recitals.


“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code or any successor sections.


“Register” has the meaning specified in Section 15.05(f).


“Regulatory Change” means any Applicable Law including, without limitation, any
interpretation, directive, request or guideline (whether or not having the force
of law) or any change therein or in the administration or enforcement thereof,
that becomes effective or is implemented or first required or expected to be
complied with after the date of this Agreement (including any Applicable Law
that shall have become such as the result of any act or omission of the Borrower
or any of its Affiliates without regard to when such Applicable Law shall have
been enacted or implemented), whether the same is (i) the result of an enactment
by a government or any agency or political subdivision thereof, a determination
of a court or regulatory authority or otherwise; or (ii) enacted, adopted,
issued or proposed before or after the date of this Agreement, including any
such that imposes, increases or modifies any tax, reserve requirement, insurance
charge, special deposit requirement, assessment or capital adequacy requirement.


“Reimbursement Obligations” means, at any date, the obligations of Borrower then
outstanding to reimburse the Issuer or the BA Lender for payments made by the
Issuer or the BA Lender under a Letter of Credit or with respect to an
Acceptance.


“Release”  means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of any Hazardous
Substance into the indoor or outdoor environment or into or out of any property,
including the movement of Hazardous Substances through or in air, soil, surface
water or groundwater on any property.


“Remedial Action”  means any action necessary to comply with any Environmental
Law with respect to (1) clean up, removal, treatment or handling of Hazardous
Substances in the indoor or outdoor environment; (2) prevention of Releases or
threats of Releases or minimization of further Releases so they do not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (3) performance of pre-remedial studies and
investigations and post-remedial monitoring and care.


“Reorganization” means reorganization as defined in Section 4241(a) of ERISA.


“Reportable Event” has the meaning set forth in Title IV of ERISA.

 
- 71 -

--------------------------------------------------------------------------------

 

“Request for Advance” means a certificate designated as a “Request for Advance”,
signed by an Authorized Signatory of the Borrower requesting an Advance
hereunder, which shall be substantially in the form of Exhibit B-1 attached
hereto.


“Request for Swing Loan Advance” means a certificate designated as a “Request
for Swing Loan Advance”, signed by an Authorized Signatory of the Borrower
requesting an advance of Swing Loans hereunder, which shall be substantially in
the form of Exhibit B-2 attached hereto.


“Reserve Percentage” means, with respect to any LIBOR Loan, the maximum rate at
which reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained during the relevant Interest Period under Regulation D
(and/or other similar regulation) of the Board of Governors of the Federal
Reserve System against “Eurocurrency Liabilities” (as such term is used in
Regulation D).  Without limiting the effect of the foregoing, the Reserve
Percentage shall reflect any other reserves required to be maintained by reason
of any regulatory change against (i) any category of liabilities which includes
deposits by reference to which  LIBOR Rate is to be determined as provided in
the definition of “LIBOR Rate” or (ii) any category of extensions of credit or
other assets which include loans the interest rate of which is based on LIBOR
Rate.


“Restricted Payment” means:


(a)            any direct or indirect distribution, dividend or other payment
(other than stock dividends and stock splits) to any Person on account of (i)
any general or limited partnership interest in, or shares of capital stock or
other equity securities of, the Borrower or any of its Subsidiaries or (ii) any
warrants or other rights or options to acquire shares of capital stock of, or
other interest in, the Borrower or any of its Subsidiaries;


(b)            any redemption, retirement, purchase or other acquisition or any
other payment on account of any interests or securities listed above, except to
the extent that the consideration therefor consists solely of shares of stock of
the Borrower or its Subsidiary, as the case may be;


(c)            any sinking fund, other prepayment or installment payment on
account of the foregoing;


(d)            any other payment, loan or advance to a shareholder, partner or
equity owner of the Borrower or any of its Subsidiaries (whether or not in its
capacity as shareholder, partner or equity owner) other than salaries or
compensation which are (i) not otherwise restricted under the Loan Documents,
(ii) in reasonable amounts and (iii) paid in the ordinary course of business;
and


(e)            any forgiveness or release without adequate consideration by the
Borrower or any of its Subsidiaries of any Indebtedness or other obligation of a
shareholder, partner or equity owner.

 
- 72 -

--------------------------------------------------------------------------------

 

“Revolving Credit Facility” means the Revolving Credit Facility of $20,000,000
extended hereunder, consisting of the Revolving Loan Facility, the Swing Loan
Facility, the Letter of Credit Facility and the Bankers Acceptance Facility.


“Revolving Credit Limit” shall mean the lesser of (a) the amount of the
Commitment, and (b) the amount of the Borrowing Base.


“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 1.01 (Commitment to Lend) below.


“Revolving Credit Outstandings” means at any time of calculation the sum of the
then existing aggregate outstanding principal amount of Revolving Credit Loans
and Swing Loans and the then existing Letter of Credit Liabilities and
Acceptances Liabilities.


“Revolving Credit Termination Date” means the Maturity Date, or such earlier
date on which the Commitment shall be completely terminated hereunder.


“Revolving Loan Facility” means the facility extended pursuant to Article 1 for
the Borrower to make Revolving Loans from Lender.


“Security Agreement” means the one or more Security Agreement(s) executed and
delivered pursuant to the terms of this Agreement, as such Security Agreement(s)
may be amended, modified or supplemented from time to time.


“Senior Secured Notes” means the Senior Secured Notes issued by the Borrower
pursuant to the Indenture in the aggregate principal amount not to exceed
$165,000,000, and any notes issued in exchange therefor pursuant to any
registration rights agreement or other Senior Secured Note Document.


“Senior Secured Note Documents” means the Senior Secured Notes, the
corresponding indenture, related supplemental indentures, registration rights
agreements and agreements or documents evidencing guarantees in respect of the
Senior Secured Notes, and all other agreements, instruments and documents
executed and delivered in connection with any of the foregoing.


“Spot Rate of Exchange” means in determining the US Dollar Equivalent Amount of
a specified amount of any Offshore Currency as of any date, the spot rate of
exchange determined by the Agent in accordance with its usual procedures for the
purchase by the Agent of US Dollars with such Offshore Currency at approximately
11:00 A.M. (London, England time) with respect to any Offshore Currency, on the
Business Day that is two (2) Business Days prior to such date.


“Subsidiary” means, as applied to any Person, (a) any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of the board
of directors of such corporation (regardless of whether the holders of any class
or classes of securities shall or might have such voting power upon the
occurrence of any contingency) is directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries, or by one
or more of such Person’s other Subsidiaries, (b) any partnership, joint venture
or other association which is owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries, or by one or more of such Person’s
other Subsidiaries, or (c) any other entity which is directly or indirectly
controlled or capable of being controlled by such Person, or by one or more
Subsidiaries of such Person, or by such Person and one or more Subsidiaries of
such Person.

 
- 73 -

--------------------------------------------------------------------------------

 

“Swing Lender” means Bank, so long as it is a Lender, or if it is no longer a
Lender, then a Lender designated as Swing Lender by the Borrower and acceptable
to the Agent.


“Swing Loan Base Rate” means, at any time, the higher of (i) the variable per
annum rate of interest so designated from time to time by the Swing Lender as
its prime rate (which rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer) and (ii) the
Federal Funds Rate plus one-half of one percent (½%).  The Swing Loan Base Rate
is not necessarily the lowest rate of interest charged by the Swing
Lender.  Changes in the rate of interest resulting from changes in the Swing
Lender’s prime rate shall take place immediately without notice or demand of any
kind.


“Swing Loan Facility” means the $5,000,000 Swing Loan Facility established
pursuant to Article 2 hereof.


“Swing Loan Limit” shall have the meaning set forth in Section 2.01(a).


“Swing Loans” shall have the meaning set forth in Section 2.01(a).


“Target Balance” shall have the meaning set forth in Section 2.02(a).


“Taxes” has the meaning set forth in Section 6.05(a).


“Trustee” means the Trustee under the Senior Secured Note Documents for the
benefit of the holders of the Senior Secured Notes.


“Type” with respect to any Loan, means its designation as a Base Rate Loan or
LIBOR Loan of a specified Interest Period.  Loans with Interest Periods ending
on different days or of differing durations shall be deemed to be different
Types of Loans.


“UCC” shall have the meaning set forth in the Security Agreement.


“Unqualifiedly Certified” when used in connection with audited financial
statements delivered pursuant to Section 10.01 (Financial Statements) hereby by
the Borrower’s independent auditors or accountants, means the absence of any
qualification, limitation, exception or explanatory paragraph that would (x)
call into question or express substantial doubt about the ability of the
Borrower or any Subsidiary to continue as a going concern, as discussed in the
American Institute of Certified Public Accounting’s Statement of Auditing
Standard Number 59, (y) relate to the limited scope of examination of matters
relevant to such financial statements or (z) relate to the treatment or
classification of any item in such financial statements and, which as a
condition of its removal would require an adjustment to such item the effect of
which would be to cause the occurrence of a Default or an Event of Default.

 
- 74 -

--------------------------------------------------------------------------------

 

“US Dollar Equivalent Amount” means, with respect to a specified amount of any
Offshore Currency, the amount of US Dollars into which such amount of Offshore
Currency would be converted, based on the applicable Spot Rate of Exchange.


“Withdrawal Liability” means any withdrawal liability as defined in Section 4201
of ERISA.


Section 13.02         Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder (including without limitation determinations made pursuant to the
exhibits hereto) shall be made, and all financial statements required to be
delivered hereunder shall be prepared on a consolidated basis in accordance with
GAAP applied on a basis consistent with the audited consolidated financial
statements of Borrower and its Consolidated Subsidiaries for the year ended
December 31, 2008 delivered to the Lenders; provided, that if (a) Borrower shall
object to determining compliance with the provisions of this Agreement on such
basis by written notice delivered to the Lenders at the time of delivery of
required financial statements due to any change in GAAP or the rules promulgated
with respect thereto or (b) the Majority Lenders shall so object in writing by
written notice delivered to Borrower within sixty (60) days after delivery of
such financial statements, then compliance with this Agreement shall be
determined on a basis consistent with the above-referenced financial statements,
but the parties hereto shall promptly enter into negotiations in order to amend
the financial covenants and other terms of this Agreement and so as to equitably
reflect such changes in GAAP with the desired result that the criteria for
evaluating the financial condition of Borrower and its Consolidated Subsidiaries
and such other terms shall be the same in all material respects after such
changes as if such changes had not been made.  All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.


Section 13.03         Other Definitional Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes” or “Exhibits” shall be to
Articles, Sections, Annexes or Exhibits of or to this Agreement unless otherwise
specifically provided.  Any term defined herein may be used in the singular or
plural.  “Include”, “includes” and “including” shall be deemed to be followed by
“without limitation”.  Except as otherwise specified herein, references to any
Person include the successors and assigns of such Person.  References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively.  References to any statute or act shall
include all related current regulations and all amendments and any successor
statutes, acts and regulations.  Unless the context otherwise requires, any
terms used in the masculine form shall also include the feminine and neuter
forms and vice versa and any terms used in the plural shall include the singular
and vice versa.

 
- 75 -

--------------------------------------------------------------------------------

 

ARTICLE 14


AGENT


Section 14.01         Authority.  The Lenders (for themselves and their
successors and assigns) hereby irrevocably appoint Bank to act as Agent as
specified herein and in the other Loan Documents. Each such Person hereby
irrevocably authorizes Bank to execute and take such action on its behalf under
the provisions of this Agreement, the Notes, and the other Loan Documents and to
exercise such powers under the Loan Documents as are specifically delegated to
the Agent by the terms of the Loan Documents and such powers as are reasonably
incidental thereto.


Section 14.02         Expenses.  In default of reimbursement or indemnification
by the Borrower, the Lenders will, in proportion to their respective portions of
the Commitment, reimburse the Agent for and against all expense, liability,
penalty and damage of any nature whatsoever (including but not limited to
reasonable attorneys’ fees) which may be incurred or sustained by the Agent in
any way in connection with the Loan Documents or its duties under the Loan
Documents provided that no Lender shall be liable for any portion of the
foregoing items resulting from the gross negligence or willful misconduct of the
Agent.  Without limiting the generality of any other provision excusing the
Agent form taking any actions, the Agent shall not have any obligation to take
any action in connection with the performance of its duties as Agent under the
Loan Documents which, in its opinion, requires the payment of expenses or the
incurrence of liability, if there is any ground for belief that reimbursement of
such expenses or liability is not reasonably assured to it.


Section 14.03         Action by Agent.  The Agent is authorized to take any
action specified in this Agreement and all actions reasonably related
thereto.  However, except for actions expressly required to be taken by the
Agent in this Agreement (which actions the Agent will take as required subject
to all of the exculpatory provisions herein), the Agent is not required to take
actions that it may be authorized to take.


Section 14.04         Exculpatory Provisions.


(a)            General Standard.  Neither the Agent nor any of its officers,
directors, employees or agents, shall be liable for any action taken or omitted
under the Loan Documents or in connection with the Loan Documents unless caused
by its or their gross negligence or willful misconduct. Neither the Agent nor
any of its officers, directors, employees or agents, shall be liable for any
action taken or omitted by it at the direction of the Majority Lenders. The
Agent shall not be responsible for any recitals, warranties or representations
in the Loan Documents or for the validity, enforceability, collectability or due
execution of this Agreement or any of the other Loan Documents.


(b)            Agents and Employees.  The Agent may execute any of its duties by
or through agents or employees, all of whom shall be entitled to the benefits of
any exculpatory provision herein.

 
- 76 -

--------------------------------------------------------------------------------

 

(c)            Advice of Professionals.  Agent shall be entitled to advice of
counsel, accountants or other professionals of its selection concerning all
matters pertaining to the Loan Documents and its duties under the Loan
Documents. Agent is entitled to rely on the advice of its professionals whether
or not the advice is correct.


(d)            Reliance on Information Believed to Be Genuine.  The Agent shall
be entitled to rely upon any writing or other document, telegram or telephone
conversation believed by it to have been signed, sent or made by the proper
person or persons.


Section 14.05         Investigation by Lenders.  Each Lender expressly
acknowledges that the Agent has not made any representation or warranty to it
and that no act taken by the Agent shall be deemed to constitute a
representation or warranty by the Agent to the Lenders.  Each Lender further
acknowledges that it has taken and will continue to take such action and to make
such investigation as it deems necessary to inform itself of the affairs of the
Borrower and its Subsidiaries.  Each Lender further acknowledges that it has
made and will continue to make its own independent investigation of the
creditworthiness and the business and operations of the Borrower and its
Subsidiaries.  In entering into this Agreement, and in making an advance under
this Agreement, each Lender represents that it has not relied and will not rely
upon any information or representations furnished or given by the Agent or by
any other Lender.  The Agent shall be under no duty or responsibility to the
Lenders to ascertain or to inquire into the performance or observance by the
Borrower of any of the provisions of this Agreement or any document or
instrument now or hereafter executed in connection with this Agreement.


Section 14.06         Notice of Events of Default.  Without limiting the
generality of the provisions of the preceding Section 14.05, it is expressly
understood and agreed that the Agent shall not be deemed to have knowledge of
the existence, occurrence or continuance of an Event of Default or Default,
unless the Agent shall have been notified in writing of such Event of Default by
any Lender or the Borrower pursuant to a writing designated as a “Notice of
Event of Default”.   For the avoidance of doubt, the provisions of this Section
14.06 are expressly not for the benefit of the Borrower.


Section 14.07         Resignation; Termination.  The Agent may resign at any
time by giving prior written notice to the Borrower and the Lenders and the
Agent may be removed at any time with or without cause by the Majority
Lenders.  Such resignation or removal shall take effect at the end of the sixty
(60) day period after such notice of resignation or removal has been given or
upon the earlier appointment of a successor agent.  The Lenders shall (with the
consent of the Borrower so long as no Event of Default has occurred and is then
continuing), upon receipt of such notice, appoint a successor agent from among
the Lenders.  The Lenders and the Borrower shall execute such documents as shall
be necessary to effect such appointment.  During any period that there shall not
be a duly appointed and acting Agent, the Borrower agrees to make each payment
due under this Agreement and under the Notes directly to each Lender entitled
thereto and to provide copies of each certificate or other document required
under this Agreement directly to each Lender.


Section 14.08         Sharing.  If any Lender shall at any time receive payment
of principal on account of all or a part of any Note held by it, whether by
set-off or otherwise, in a greater proportion than the principal payments made
on the Notes held by the other Lenders, such Lender shall simultaneously
purchase, without recourse, for cash, ratably from each of the other Lenders,
such portion of the Notes held by such other Lenders so that, after such
purchase, each Lender will hold an unpaid principal amount of Notes in the same
proportion that the outstanding principal balance due to such Lender immediately
prior to such payment bore to the aggregate outstanding principal balance due to
all Lenders immediately prior to such payment.  In the event that, at any time,
any Lender shall be required to refund any amount which has been paid to or
received by it on account of any Note held by it, and which has been applied to
the purchase of a portion of the Notes held by other Lenders pursuant to this
Section, then, upon notice from such Lender, each of the other Lenders shall
simultaneously purchase, without recourse, its portion for cash, to the extent
of its ratable share thereof, of the Notes held by the Lender required to make
such refund.

 
- 77 -

--------------------------------------------------------------------------------

 

Section 14.09         Other Relationships.  It is acknowledged that the Agent,
the Lenders and/or any of their Affiliates may now or hereafter have lending or
other relationships with the Borrower and Affiliates of the Borrower. It is
agreed that the Agent and the Lenders are free to act with respect thereto
without consulting with one another and without regard to the effect of any such
action or relationship upon the Loans or other Obligations. With respect to the
portion of the Loans made by it and Notes issued to it, the Agent shall have the
same rights and powers under the Loan Documents as any other Lender or holder of
a Note and may exercise the same as though it were not the Agent, and the term
“Lenders” or “holders of Notes” or any similar term shall, unless the context
otherwise indicates, include the Agent in its capacity as a Lender


ARTICLE 15


MISCELLANEOUS


Section 15.01         Notices.  All notices, requests, demands, directions and
other communications (collectively, “notices”) given to or made upon any party
hereto under the provisions of this Agreement shall be by telephone or in
writing (including telex or facsimile communication) unless otherwise expressly
provided hereunder and, if in writing, shall be delivered or sent by telex or
facsimile to the respective parties at the addresses and numbers set forth under
their respective names on the signature pages hereof or in accordance with any
subsequent unrevoked written direction from any party to the others.  All
notices shall, except as otherwise expressly herein provided, be effective (a)
in the case of facsimile, when received, (b) in the case of over-night courier
or other hand-delivered notice, when hand-delivered, (c) in the case of
telephone or e-mail, when telephoned or e-mailed; provided, however, that in
order to be effective, telephonic notices or e-mail must be confirmed in writing
by another medium provided for in this Section 15.01, received no later than the
next day, (d) if given by mail, four (4) days after such communication is
deposited in the mails with first class postage prepaid, return receipt
requested, and (e) if given by any other means (including by air courier), when
delivered.  In the event of a discrepancy between any telephonic or written
notice, the written notice shall control.  Any Lender giving any notice to the
Borrower shall simultaneously send a copy of such notice to the Agent.

 
- 78 -

--------------------------------------------------------------------------------

 

Section 15.02         Duration; Survival.  All representations and warranties of
the Borrower contained in the Loan Documents shall survive the making of the
Loans and shall not be waived by the execution and delivery of any Loan Document
or any investigation by the Agent or the Lenders, or payment in full of the
Loans.  All such representations and warranties as well as all other covenants
and agreements of the Borrower contained in the Loan Documents shall continue in
full force and effect from and after the date hereof so long as the Borrower may
borrow hereunder and until termination of the Commitment and payment in full of
the Obligations.


Section 15.03         No Implied Waiver; Rights Cumulative.  No failure or delay
on the part of the Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly provided are cumulative and
not exclusive of any other rights or remedies which the Agent or any Lender
would otherwise have.  No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances or shall constitute a waiver of the right of the Agent or
any Lender to take any other or further action in any circumstances without
notice or demand.


Section 15.04         Entire Agreement and Amendments.


(a)            This Agreement and the other Loan Documents are intended by the
parties as the final, complete and exclusive statement of the transactions
evidenced by this Agreement.  All prior or contemporaneous promises, agreements
and understandings, whether oral or written, are deemed to be superceded by this
Agreement and the other Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the other Loan
Documents.


(b)            This Agreement and the other Loan Documents may not be amended,
waived or modified except by a written instrument describing such amendment,
waiver or modification executed by Borrower, Agent and Majority Lenders
provided, however, that, unless approved in writing by all the Lenders, no such
amendment, waiver or consent shall (i) waive any Event of Default under Section
12.01(a) or (b) hereof, change the amount or maturity date of the principal of,
or reduce the rate or extend the time of payment of interest on, any Note, or
reduce any fee to be paid to the Lenders, (ii) change the amount of any of the
Commitments, (iii) change or affect the definition of “Majority Lenders,” (iv)
subordinate the Obligations in right of payment to any other Indebtedness or
obligation whatsoever, (v) change or affect any provision of this Section, (vi)
waive a Section 12.01(i) Event of Default or release a material part of the
Collateral, (vii) release all or substantially all of the Guarantors or (viii)
change or affect Section 6.01(f) in a manner that would alter the pro rata
sharing of payments among the Lenders.


(c)            Any such waiver, consent or approval shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on the Borrower, any Subsidiary or any Guarantor in any case shall
entitle the Borrower, any Subsidiary or any Guarantor to any other or further
notice or demand in the same, similar or other circumstances.  Each holder of
any Note outstanding shall be bound by any modification, waiver, or consent
authorized by this Section, whether or not such Note shall have been marked to
indicate such modification, waiver or consent.

 
- 79 -

--------------------------------------------------------------------------------

 

(d)            No waiver by the Agent or any Lender of any breach or default of
or by the Borrower, any Subsidiary or any Guarantor under this Agreement or Loan
Document shall be deemed a waiver of any other previous breach or default or any
thereafter occurring.


Section 15.05         Successors and Assigns.


(a)            Successors Bound.  Whenever in this Agreement or any other Loan
Document any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower or the Agent or the
Lenders that are contained in such agreement shall bind and inure to the benefit
of their respective successors and assigns; provided, however, without the prior
written consent of the Lenders, the Borrower may not assign, or permit or suffer
the assignment whether by operation of law or otherwise  any of its rights or
delegate any of its duties or obligations hereunder.


(b)            Participations. Any Lender may, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the amounts and dates on which the
Obligations are due and payable and the release of any material portion of the
Collateral.  A Lender may furnish any information concerning Borrower in its
possession from time to time to prospective Participants provided that such
Lender shall require any such prospective Participant to agree in writing to
maintain the confidentiality of such information.


(c)            Assignments.  Any Lender shall have the right at any time or from
time to time, upon the Borrower’s and Agent’s prior written consent, which will
not be unreasonably withheld, to assign all or any portion of its rights and
obligations hereunder to one or more Lenders or other financial institutions
(each, an “Assignee”), and Borrower and each Guarantor agrees that it shall
execute, or cause to be executed, such documents, including without limitation,
amendments to this Agreement and to any other documents, instruments and
agreements executed in connection herewith as the Agent shall deem necessary to
effect the foregoing.  In addition, upon request Borrower shall issue one or
more new Notes, as applicable, to any such Assignee and, if the transferor
Lender has retained any of its rights and obligations hereunder following such
assignment, to such transferor Lender, which new Notes shall be issued in
replacement of, but not in discharge of, the liability evidenced by the Note
held by such transferor Lender prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and the
transferor Lender after giving effect to such assignment.  Upon the execution
and delivery of the Assignment and Assumption Agreement in the form attached
hereto as Exhibit G and any other documentation required by the Agent in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by the transferor Lender, and such Assignee, such Assignee shall
be a party to this Agreement and shall have all of the rights and obligations of
a Lender hereunder (and under any and all other guaranties, documents,
instruments and agreements executed in connection herewith) to the extent that
such rights and obligations have been assigned by such transferor Lender
pursuant to the assignment documentation between such transferor Lender and such
Assignee, and such transferor Lender shall be released from its obligations
hereunder and thereunder to a corresponding extent.  Borrower may furnish any
information concerning Borrower in its possession from time to time to
prospective Assignees, provided that the transferor Lender shall require any
such prospective Assignees to agree in writing to maintain the confidentiality
of such information.

 
- 80 -

--------------------------------------------------------------------------------

 

(d)            Issuance of New Note.  Within five (5) Business Days after
receipt of an Assignment and Acceptance Agreement, the Borrower, at its own
expense, shall execute and deliver to the Assignee in exchange for the
surrendered Note (a) a new Note (or Notes) to the order of the Assignee in an
amount equal to its portion of the Commitment and Loans assigned to it pursuant
to such Assignment and Acceptance Agreement and (b) a new Note (or Notes) to the
order of the transferor Lender in an amount equal to the Commitment and Loans
retained by it thereunder.  Such Note(s) shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Note(s) shall
be dated the date of such surrendered Note(s) and shall otherwise be in
substantially the form of Exhibit A hereto.  Cancelled Notes shall be returned
to the Borrower upon the execution of such new Notes.


(e)            Assignment to Federal Reserve Lender.  Any Lender may at any time
pledge or assign all or any portion of its rights under the Loan Documents
including any portion of the promissory note to any of the twelve (12) Federal
Reserve Lenders organized under Section 4 of the Federal Reserve Act. 12 U.S.C.
Section 341.  No such pledge or assignment or enforcement thereof shall release
the Lender from its obligations under any of the Loan Documents.


(f)             Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 
- 81 -

--------------------------------------------------------------------------------

 

Section 15.06         Descriptive Headings.  The descriptive headings of the
several sections of this Agreement are inserted for convenience only and shall
not affect the meaning or construction of any of the provisions hereof.


Section 15.07         Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania (excluding the laws
applicable to conflicts or choice of law).


Section 15.08         Payments Due on Non-Business Days.  If any payment under
the Loan Documents becomes due on a day which is not a Business Day, the due
date of such payment shall be extended to the next succeeding Business Day, and
such extension of time shall be included in computing interest and fees in
connection with such payment.


Section 15.09         Counterparts.  This Agreement and the other Loan Documents
may be executed in one or more counterparts, each of which shall constitute an
original, but all of which together shall constitute one and the same
instrument.  Delivery of a photocopy or telecopy of an executed counterpart of a
signature page to any Loan Document shall be as effective as delivery of a
manually executed counterpart of such Loan Document.


Section 15.10         Maximum Lawful Interest Rate.


(a)            All agreements between Borrower and Guarantor(s) and the Lenders
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Lenders
for the use or the forbearance of the indebtedness evidenced hereby exceed the
maximum permissible under applicable law.  As used herein, the term “applicable
law” shall mean the law in effect as of the date hereof; provided however, that
in the event there is a change in the law, which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.  In this regard, it is expressly agreed that it is the
intent of Borrower and the Lenders in the execution, delivery and acceptance of
this Agreement to contract in strict compliance with the laws of the
Commonwealth of Pennsylvania from time to time in effect.  If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
Loan Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever the Lenders
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest.  This provision shall control every other provision of all agreements
between Borrower, Guarantor(s) and the Lenders.


(b)            If, at any time, the rate of interest, together with all amounts
which constitute interest and which are reserved, charged or taken by the
Lenders as compensation for fees, services or expenses incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by the Lenders to Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal.  As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.

 
- 82 -

--------------------------------------------------------------------------------

 

Section 15.11         Set-off of Bank Accounts.  The Borrower hereby grants to
Agent for the pro rata benefit of the Lenders and their successors and assigns a
continuing lien, security interest and right of set-off as security for all
Obligations, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property now or hereafter in the possession,
custody, safekeeping or control of any Lender or any entity under common control
with any Lender or in transit to any of them.  At any time following an Event of
Default which is continuing without demand or notice (any such notice being
expressly waived by the Borrower), the Agent and/or such Lender may set-off the
same or any part thereof and apply the same to the Obligations of the Borrower
or any Guarantor even though unmatured and regardless of the adequacy of the
other Collateral.  ALL RIGHTS TO REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS,
PRIOR TO EXERCISING ITS RIGHT TO SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


Section 15.12         Severability.  Every provision of the Loan Documents is
intended to be severable, and if any term or provision hereof or thereof shall
be invalid, illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not be
affected or impaired thereby, and any invalidity, illegality or unenforceability
in any jurisdiction shall not affect the validity, legality or enforceability of
any such term or provision in any other jurisdiction.


Section 15.13         Payment and Reimbursement of Costs and Expenses;
Indemnification.


(a)            Borrower shall pay on demand all expenses of the Agent and the
Lenders in connection with the preparation, administration, default, collection,
waiver or amendment of any of the Loan Documents, or in connection with the
Agent’s and the Lenders exercise, preservation or enforcement of any of its
rights, remedies or options hereunder, including, without limitation, fees of
outside legal counsel or the reasonable allocated costs of in-house legal
counsel, accounting, consulting, brokerage or other similar professional fees
and expenses, and any fees and expenses associated with travel or other costs
relating to any appraisals or examinations conduction with the Loans or any
Collateral, and the amount of all of such expenses shall, beginning 5 days
following notification of the Borrower thereof until paid, bear interest at the
rate applicable to Base Rate Loans hereunder (including the Default Rate) and be
any obligation secured by the Collateral.

 
- 83 -

--------------------------------------------------------------------------------

 

(b)            Whether or not any Loans are made, the Borrower shall,
unconditionally upon demand, pay or reimburse the Agent and the Lenders for, and
indemnify and save the Agent and the Lenders harmless against, any all
liabilities, losses, costs, expenses, claims, and/or charges (including without
limitation reasonable fees and disbursements of legal counsel, accountants,
investigators and other experts, whether or not they are employees of such
Lender) arising out of, relating to or connected with:


(i)             the negotiation, preparation, execution and delivery of (1) the
Loan Documents and (2) whether or not executed, any waiver, modification,
restatement, reaffirmation, amendment or consent thereunder or thereto;


(ii)            the administration of the Loan Documents, including, without
limitation, performing audits or investigations or consulting with attorneys or
other advisors with respect to any matter in any way arising out of, related to,
or connected with, the Loan Documents;


(iii)           protecting, preserving, exercising or enforcing any of the
rights of the Agent and the Lenders in, under or related to the Loan Documents;


(iv)           all transfer, documentary, stamp and similar taxes, and all
recording and filing fees and taxes payable in connection with, arising out of,
or in any way related to, the execution, delivery and performance of the Loan
Documents or the making of the Loans; and


(v)            commissions or claims by or on behalf of brokers, finders or
agents not retained by the Lenders.  The Borrower represents that it has not
engaged or used any such broker, finder or agent.


(c)            Without limiting the generality of the foregoing paragraph (a),
whether or not any Loans are made, the Borrower shall indemnify and hold each
Indemnified Person harmless from and against all losses (including judgments,
penalties and fines) suffered, and pay or reimburse each Indemnified Person for
all costs and reasonable expenses (including reasonable fees and disbursements
of legal counsel and other experts employed or retained by such Indemnified
Person) incurred by such Indemnified Person in connection with, arising out of
or in any way relating to (i) any claim (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise) arising out
of, related to or connected with, the Loan Documents (including, without
limitation, related to property subject to Mortgages or Leasehold Mortgages),
whether such claim arises or is asserted before or after the date hereof or
before or after the Maturity Date (whether such claim is asserted by such
Indemnified Person or the Borrower or any other Person), or (ii) any
investigation, governmental or otherwise, arising out of, related to, or in any
way connected with, the Loan Documents or the relationships established
thereunder, including, in either case (i) or (ii), the prosecution or defense or
investigation thereof and any litigation or proceeding with respect thereto
(whether or not, in the case of any such litigation or proceeding, such
Indemnified Party is a party thereto) except to the extent any of the foregoing
results from the gross negligence or willful misconduct of such Indemnified
Person.

 
- 84 -

--------------------------------------------------------------------------------

 

Section 15.14         Consent To Jurisdiction.  For the purpose of any action
that may be brought in connection with this Agreement or any Loan Document, the
Borrower hereby consents to the jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania or of any federal court located in such state and
waives personal service of any and all process upon it and consents that all
such service of process be made by certified or registered mail directed to such
Borrower at the address provided for in Section 15.01 (Notices) and service so
made shall be deemed to be completed on actual receipt.  The  Borrower waives
the right to contest the jurisdiction and venue of the courts located in the
Commonwealth of Pennsylvania on the ground of inconvenience or otherwise and,
further, waives any right to bring any action or proceeding against the Lenders
in any court outside the City of Philadelphia in the Commonwealth of
Pennsylvania.  The provisions of this Section shall not limit or otherwise
affect the right of the Agent or any Lender to institute and conduct an action
in any other appropriate manner, jurisdiction or court.


Section 15.15         Termination.  This Agreement shall remain in full force
and effect until the later of (a) the time that all Obligations shall have been
indefeasibly paid in full and (b) the time that there shall be no Commitment;
provided, however, that the Borrower’s expense and indemnification obligations
pursuant to Section 15.13 above as well as any liability in connection with any
untrue representation or warranty, shall survive such termination.


Section 15.16         Waiver of Right to Jury Trial.  EACH PARTY MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
LENDER TO ACCEPT THIS AGREEMENT AND MAKE THE LOAN.

 
- 85 -

--------------------------------------------------------------------------------

 

Section 15.17         Confidentiality.  The Agent and the Lenders agree to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent the Agent
and the Lenders from disclosing any such information (a) to any participant or
assignee (each, a “Transferee”) or prospective Transferee that agrees to comply
with the provisions of this Section (or executes a confidentiality agreement
with confidentiality terms that are substantially similar to the terms of this
Section), (b) to any of its employees, directors, agents, attorneys, accountants
and other professional advisors), (c) upon the request or demand of any
Governmental Authority or self-regulatory body having or claiming to have
jurisdiction over it, (d) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (e) if requested or required to do so in connection with any
litigation or similar proceeding, or (f) in connection with the exercise of any
remedy hereunder or under any other Loan Document.  Notwithstanding any other
express or implied agreement, arrangement or understanding to the contrary, each
of the parties hereto hereby agree that, each party hereto (and each of its
employees, representatives or agents) are permitted to disclose to any and all
persons, without limitation, the tax treatment and tax aspects of the Loans and
the other transactions contemplated hereby, and all materials of any kind
(including opinions or other tax analyses) that are provided to the Loan Parties
or the Agent and the Lenders, related to such tax treatment and tax aspects.  To
the extent not inconsistent with the immediately preceding sentence, this
authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the
Loans or the other transactions contemplated hereby.


Section 15.18         Intercreditor.  So long as the Intercreditor Agreement is
in effect, the rights and, obligations and remedies of the parties shall be
subject thereto.  This Agreement shall not impose any obligation or grant any
right to any party to the extent that such obligation or right is inconsistent
or conflicts with the Intercreditor Agreement.  This Section 15.18 is for the
benefit of the Lenders and the Trustee, and none of the Loan Parties shall be
third party beneficiaries hereof.


[the next pages are the signature pages]

 
- 86 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
it to be executed by their duly authorized officers, all as of the day and year
first above written.





 
THE SHERIDAN GROUP, INC.
             
By:
/s/ John A. Saxton
   
Name: John A. Saxton
   
Title: Chief Executive Officer
   
11311 McCormick Road, Suite 260
   
Hunt Valley, Maryland 21031-1437
         
Phone: (410) 785-7277
   
Fax: (410) 785-7217
   
E-Mail: jsaxton@tsg.sheridan.com







[signature page for Credit Agreement]

 
- 87 -

--------------------------------------------------------------------------------

 
 
AGENT AND LENDER:
BANK OF AMERICA, N.A.
             
By:
/s/ Christian Barrow
   
Christian Barrow
   
Senior Vice President
   
Bank of America, N.A.
   
1600 John F. Kennedy Blvd.
   
4 Penn Center, Suite 1100
   
Philadelphia, PA 19103
         
Phone:  267.675.0109
   
Fax:  212.548.8911
   
Email:
   
christian.d.barrow@bankofamerica.com
         
Wire Transfer Information:
   
Bank of America, N.A.
   
ABA #026009593
   
Account #1366211001000
   
RE:  Sheridan Group
   
Att:  A. Christine Zimmerman
   
BNF:  Co# 493, $ amount, Obligor Name, AFS Bank #, Obligor # and Obligation #
(Include special instructions such as if funds are for a Principal and or
Interest Payment)







[signature page for Credit Agreement]

 
- 88 -

--------------------------------------------------------------------------------

 

EXHIBIT A


SECOND AMENDED AND RESTATED
REVOLVING CREDIT NOTE


$_____________
_________ __, ____ 2009

Philadelphia, Pennsylvania


FOR VALUE RECEIVED, intending to be legally bound hereby, THE SHERIDAN GROUP,
INC., a Maryland corporation (“Borrower”), hereby promises to pay to the order
of ___________________ (“Lender”) the principal sum of __________ MILLION
DOLLARS ($__,000,000), or so much thereof as may be the aggregate unpaid
principal amount of all Loans and Reimbursement Obligations made by Lender to
Borrower or arising pursuant to the Credit Agreement (hereinafter defined), as
recorded by Lender on its books (which books shall be conclusive absent manifest
error), on the dates specified in the Credit Agreement and to pay interest on
such principal amount on the dates and at the rates (including, if applicable,
the Default Rate) specified in the Credit Agreement.  All payments due to Lender
under this Note shall be made at the place, in the type of money and funds and
in the manner specified in Section 6.01 (Manner of Tendering Payments by
Borrower) of the Credit Agreement.


As used in this Note, “Credit Agreement” shall mean the Second Amended and
Restated Revolving Credit Agreement dated as of June 16, 2009, as amended,
supplemented and/or modified from time to time, to which Borrower and Lender are
parties, and capitalized terms that are used herein and not defined herein shall
have the meaning given to such terms in the Credit Agreement.  This Note amends,
restates, and supersedes, but does not satisfy, the Notes issued under the Prior
Agreement.


Lender may at any time, including prior to any transfer of this Note, endorse
the then outstanding principal amount of this Note on the Loan Schedule attached
hereto, such endorsement to be conclusive as to the matters referred to therein
absent manifest error, but failure of Lender to make such endorsement shall not
affect the rights of Lender or the obligations of Borrower under this Note,
under the Credit Agreement, under the other Loan Documents or under applicable
law.  (In the event that the space on the attached Schedule is inadequate,
Lender may attach additional Schedules hereto.)


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Credit
Agreement.


Notwithstanding any provision contained herein or in the Credit Agreement, the
total liability of Borrower for payment of interest pursuant hereto shall not
exceed the maximum amount of such interest permitted by law to be charged,
collected, or received from Borrower, and if any payments by Borrower include
interest in excess of such a maximum amount, Lender shall apply such excess to
the reduction of the unpaid principal amount due pursuant hereto, or if none is
due, such excess shall be refunded to Borrower.

 
 

--------------------------------------------------------------------------------

 

This instrument shall be construed according to and governed by the laws of the
Commonwealth of Pennsylvania.  If any of the terms of this Note, or any
instrument securing payment hereof, shall be declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any of the other terms
hereof or such other instrument.


This Note is one of the Notes referred to in the Credit Agreement.  The holder
of this Note is entitled to all of the benefits under the Credit Agreement and
the other Loan Documents including certain security provided thereunder.  In
case an Event of Default shall occur, the principal of, and accrued interest and
fees, if any, on this Note shall become due and payable in the manner and with
the effect provided in the Credit Agreement.


If the holder of this Note engages the services of an attorney-at-law for the
purpose of exercising its rights hereunder or under the Credit Agreement or
other Loan Documents, in addition to any other amounts specified in the Loan
Documents, Borrower will pay the reasonable fees and disbursements thereby
incurred promptly upon demand, all of which will be deemed to be sums becoming
due hereunder and shall be secured by the liens as set forth in the Loan
Documents.


BORROWER AND LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER
TO ACCEPT THIS NOTE AND MAKE THE LOAN.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Credit Agreement, notice of nonpayment, notice of
protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.

 
A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be duly executed as
of the date first above written, intending to be legally bound.





 
THE SHERIDAN GROUP, INC.
                   
By:
     
Name:
   
Title:



LOAN SCHEDULE


DATE
AMOUNT OF FUNDING
AMOUNT OF PRINCIPAL PAID OR PRE-PAID
UNPAID PRINCIPAL BALANCE
NOTATION MADE BY
                                                 


 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT B-1


REQUEST FOR ADVANCE






Bank of America, N.A., as Agent
1600 JFK Boulevard
11th Floor
Philadelphia. PA
Attn: Christine Zimmerman


__________________, 20__


Dear Sir/Madam:


Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated June 16, 2009, among The Sheridan Group, Inc., Bank of America, N.A., as
Agent, and the other Financial Institutions listed on the signature pages
thereto,  as amended (the “Credit Agreement”).  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.


Pursuant to Section 7.03(d) of the Credit Agreement, the undersigned Borrower
hereby gives notice of its request to have the following Loans, Letter of Credit
Liabilities and Acceptances made or issued to it:1


A.  Type of Credit: __________________


B.  Amount of Credit: $_______________


C.  Date of Credit:  _______________


D.  Type of Loan (Base Rate or LIBOR):  _______________


E.  If LIBOR, Interest Period:2  _______________


The undersigned represents and warrants as follows:




_________________________
1               If the Loan is a LIBOR Loan, then it must be in a minimum amount
of $100,000 and an integral multiple of $10,000.  Notice must be given prior to
12:00 noon on the date of any Base Rate Loan and two (2) Business Days prior to
any LIBOR Loan.


2               Possible Interest Periods are:  1, 2, 3 or 6 months.
 
 
 

--------------------------------------------------------------------------------

 


1.
All of the representations and warranties of the Borrower under the Credit
Agreement that are qualified by materiality are true and correct, and all such
representations and warranties that are not so qualified are true and correct in
all material respects, in each case as of this date, both before and after
giving effect to the application of the proceeds of the above requested Credit;



2.
No Default or Event of Default exists or would be caused by the making of such
Credit;



3.
No Material Adverse Change has occurred since the date of the Credit Agreement
and no event has occurred which may reasonably be expected to result in such a
Material Adverse Change; and



4.
Based on the last Borrowing Base Certificate which was delivered to Lender,
which was fully completed, executed and true and correct in all respects on the
date delivered, the Revolving Credit Outstandings are equal to or less than the
Revolving Credit Limit.




 
THE SHERIDAN GROUP, INC.
             
By:
     
Name:
   
Title:


 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT B-2


REQUEST FOR SWING LOAN ADVANCE




Bank of America, N.A., as Swing Lender
1600 JFK Boulevard
11th Floor
Philadelphia. PA
Attn: Christine Zimmerman


__________________, 20__


Dear Sir:


Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated June 16, 2009, among The Sheridan Group, Inc., Bank of America, N.A., as
Agent and Swing Lender, and the other Financial Institutions listed on the
signature pages thereto,  as amended (the “Credit Agreement”).  Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement.


Pursuant to Section 7.03(d) of the Credit Agreement, the undersigned Borrower
hereby gives notice of its request to have the following Swing Loan made to it:3


A.  Amount of Swing Loan: $_______________


B.  Date of Swing Loan to be made:  _______________


The undersigned represents and warrants as follows:


1.
All of the representations and warranties of the Borrower under the Credit
Agreement that are qualified by materiality are true and correct, and all such
representations and warranties that are not so qualified are true and correct in
all material respects, in each case as of this date, both before and after
giving effect to the application of the proceeds of the above requested Swing
Loan;



2.
No Default or Event of Default exists or would be caused by the making of such
Swing Loan;



3.
No Material Adverse Change has occurred since the date of the Credit Agreement
and no event has occurred which may reasonably be expected to result in such a
Material Adverse Change; and





_________________________
3               Notice must be given prior to 12:00 noon on the date of any
Swing Loan borrowing.
 
 
 

--------------------------------------------------------------------------------

 


4.
Based on the last Borrowing Base Certificate which was delivered to Lender,
which was fully completed, executed and true and correct in all respects on the
date delivered, the Revolving Credit Outstandings are equal to or less than the
Revolving Credit Limit.




 
THE SHERIDAN GROUP, INC.
             
By:
     
Name:
   
Title:


 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


On Customer’s Letterhead


BANKERS ACCEPTANCE CONFIRMATION




Date:   ___________________


Trade Services Operations
One Fleet Way
Scranton, PA 18507
Attention: Bankers’ Acceptance Unit
               Via Fax: (800) 755-8745


Gentlemen:


Please accept and discount drafts totaling US$______________________ and credit
the proceeds to our account with yourselves.  We request financing for ____
days.


Goods Shipped:
___________________

Shipment From:
___________________

Shipment To:
___________________



We certify that:


The product is currently in the channels of trade.
The transaction is not being financed by any other means.
The tenor requested is within the terms of payment for the goods.
It is a current shipment (within 45 days).
We agree to hold available for presentation to you upon request, copies of the
invoices and related transport documents evidencing the transactions being
financed.
We authorize you to debit our account for the face amount of the drafts at
maturity.





 
[NAME OF COMPANY]
             
By:_______________________
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D




FORM OF NOTICE OF CONVERSION OR CONTINUATION




Bank of America, N.A., as Agent
________________________
________________________


_____________, 20___


Dear Sir/Madam:


Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of June 16, 2009, among, The Sheridan Group, Inc., Bank of America,
N.A. (Agent) and the Other Financial Institutions listed on the signature pages
thereto,  as amended, (the “Credit Agreement”).  Terms defined in the Credit
Agreement that are not otherwise defined herein are used herein with the
meanings therein ascribed to them.  The undersigned hereby gives notice pursuant
to Section 5.02(d) of the Credit Agreement of its desire to convert or continue
the Loans specified below into or as Loans of the Types and in the amounts
specified below on [insert date of conversion or continuation]:


Loans to be Converted or Continued


Type
of Loan
Last Day of
Current
Interest Period
Amount


 
 

--------------------------------------------------------------------------------

 

Converted or Continued Loans


Date of
Conversion or
Continuation
Type
of Loan
Duration
of Interest
Period
Amount








 
THE SHERIDAN GROUP, INC.
             
By:
     
Name:
   
Title:


 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF BORROWING BASE CERTIFICATE


Pursuant to the provisions of the Second Amended and Restated Revolving Credit
Agreement, dated as of June 16, 2009 (as amended, restated, supplemented and/or
modified from time to time, the “Credit Agreement”) by and among THE SHERIDAN
GROUP, INC., BANK OF AMERICA, N.A., as Agent and the OTHER FINANCIAL
INSTITUTIONS listed on the signature pages thereto.  Capitalized terms used
herein without definition shall have the meaning assigned to such terms in the
Credit Agreement.


I, ____________, the ______________4 of THE SHERIDAN GROUP, INC., a Maryland
corporation (the “Borrower”), DO HEREBY CERTIFY that annexed hereto as Annex A
is a true and accurate calculation of the ______ Borrowing Base of the Borrower
as of ______________, 20__, determined in accordance with the requirements of
the Credit Agreement.


IN WITNESS WHEREOF, I have signed this certificate as of this ___ day of
________, 20__.



 
By: 
     
Name:
   
Title:





_________________________
4           In accordance with Section 10.02 of the Credit Agreement, this
certificate should be completed  and certified by the chief executive officer or
chief financial officer of the Borrower.

 
 

--------------------------------------------------------------------------------

 

ANNEX A




The Sheridan Group, Inc.
(all numbers in thousands)
As of __________, 20__






Calculation of Borrowing Base:
ACCOUNTS RECEIVABLE:
   
Aggregate of all accounts receivable of the Borrower or its Subsidiaries:5
 
$_____
         
Less:
           
(a)
Foreign accounts and accounts not denominated in US dollars and Canadian
accounts over $1,000,000
 
______
       
(b)
accounts receivable that do not comply with all applicable legal requirements,
to the extent such non-compliance could have an adverse effect on the value of
such account receivable or the validity or binding nature of the related
obligation
 
______
       
(c)
accounts receivable subject to an unresolved dispute with account debtors (to
the extent of such dispute)
 
______
       
(d)
accounts receivable that remain unpaid for more than 90 days from the date of
the original invoice
 
______
       
(e)
Unbilled accounts receivable and accounts receivable for unshipped Goods or
unrendered services
 
______





_________________________
5 Attached hereto is a reconciliation of the information provided herein with
Borrower’s Financial Statements.

 
 

--------------------------------------------------------------------------------

 
 
(f)
accounts receivable arising outside the ordinary course of business of the
Borrower or its Subsidiaries
 
______
       
(g)
accounts receivable for which have been established a contra account, or to an
account debtor to whom the Borrower or such Subsidiary owes a trade payable, but
only to the extent of such account or trade payable
 
______
       
(h)
accounts receivable not subject to a first priority perfected Lien under the
Security Agreement and accounts receivable evidenced by an “instrument” (as
defined in the Uniform Commercial Code) not in possession of the Agent
 
______
       
(i)
accounts receivable due from an ineligible account debtor
 
______
       
(j)
account receivable due from an account debtor that makes payments in a form that
cannot be accepted in a lockbox account at any time during which payments with
respect to accounts receivable are required to be made to a lockbox account in
accordance with the provisions of the Security Agreement
 
______
       
(k)
In the case of (i) any account debtor other than an Approved Account Debtor,
accounts receivable due from such an account debtor from whom more than 20% of
the aggregate accounts receivable of the Borrower are due or (ii) any Approved
Account Debtor, accounts receivable due from such an account debtor in excess of
the percentage specified in the definition of “Eligible Receivables” in the
Credit Agreement with respect to such Account, but, in both cases, only to the
extent of such excess
 
______
       
Total Ineligible Receivables
 
______
       
ELIGIBLE RECEIVABLES
 
$_____ x 70 %=_____


 
ANNEX A -2

--------------------------------------------------------------------------------

 



INVENTORY::6
   
The Aggregate value (determined at the lower of cost or market on a basis
consistent with that used in the preparation of the financial statements
referred to in Section 10.01 of the Credit Agreement) of all Inventory owned by
the Borrower or any of its Subsidiaries and located in any jurisdiction in the
United States of America as to which appropriate UCC financing statements have
been filed naming the Borrower or such Subsidiary, as the case may be, as
“debtor” and the Agent as “secured party”, all net of any amounts payable by the
Borrower or such Subsidiary in respect of commissions, processing fees or other
charges
 
______
       
Less:
           
(i).
Inventory shipped to a customer, even if on a consignment or “sale or return”
basis
 
______
       
(ii).
Inventory that is subject to a Lien (other than Liens created pursuant to the
Security Agreement) including landlord’s or warehouseman’s Liens (other than any
such Lien that has been waived pursuant to a landlord’s or warehouseman’s
waiver)
 
______
       
(iii).
Inventory against which a reserve is required in accordance with GAAP
consistently applied with past practice, but only to the extent of the amount of
such reserve
 
______
       
(iv).
Inventory not subject to a valid and perfected first priority Lien in favor of
the Agent under the Security Agreement, and subject to no prior or equal Lien
 
______
       
(v).
Inventory not produced by the Borrower or such Subsidiary in compliance with the
applicable requirements of the Fair Labor Standards Act
 
______





_________________________
6 Attached hereto is a reconciliation of the information provided herein with
Borrower’s Financial Statements.

 
ANNEX A -2

--------------------------------------------------------------------------------

 
 
(vi).
Supply, scrap or obsolete Inventory and Inventory not reasonably marketable
 
______
       
(vii).
Inventory located at any property leased by the Borrower or such Subsidiary in
respect of which a landlord’s consent agreement in form and substance reasonably
satisfactory to the Agent is not in full force and effect.
 
______
       
Total Ineligible Inventory
 
$_____
       
ELIGIBLE INVENTORY
 
$_____ x 40 % =_____
       
BORROWING BASE TOTAL
     
(add the percentage of Eligible Receivablesto the percentage of Eligible
Inventory)
 
$_____
       
Lesser of Borrowing Base or $20,000,000
 
$_____
       
Total Revolving Credit Outstanding
 
$_____
       
Total Revolving Credit Available – or -
 
$_____
       
Total Amount by which Revolving Credit is overdrawn
 
$_____


 
ANNEX A -2

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF COMPLIANCE CERTIFICATE




In accordance with the provisions of Section 10.02 of the Second Amended and
Restated Revolving Credit Agreement dated as of June 16, 2009, as amended
through the date hereof (the “Credit Agreement”) by and among The Sheridan
Group, Inc. (the “Borrower”), and Bank of America, N.A., as Agent, and the other
Financial Institutions listed on the signature pages thereto I,
____________________, the ____________________ and authorized officer of
Borrower, do hereby certify to the Lenders as follows:


(a)            The representations and warranties made by the Borrower and other
Loan Parties in the Credit Agreement and other Loan Documents are true with the
same effect as though such representations and warranties are made on and as of
this date;


(b)            No Default or Event of Default has occurred or now exists; and


(c)            The Borrower is in compliance with the financial covenants set
forth in Article 9 of the Credit Agreement as more fully set forth below and on
Annex 1 hereto:



   
Actual
 
Required
         
Minimum EBITDA for rolling four quarters
 
$______
 
at least $33,000,000
         
Interest Coverage Ratio for rolling four quarters
       
EBITDA
 
$_______
 
at least 1.8 to 1.0
Interest
 
$_______
 
____ to 1.0







Attached hereto as Annex 1 are calculations supporting the figures reported
above and also a reconciliation of such figures with Borrower’s financial
statements.


Any capitalized terms which are used in this Certificate and which are not
defined herein, but which are defined in the above-described Credit Agreement,
shall have the meanings given to those terms in the Credit Agreement.


IN WITNESS WHEREOF, I have executed this Certificate the _____ day of
__________, 200___.



 
By
       
_____________ of Borrower
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G




FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Revolving Credit
Agreement dated June 16, 2009, among The Sheridan Group, Inc., Bank of America,
N.A., as Agent and the other Financial Institutions listed on the signature
pages thereto (as amended, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit and swingline loans included
in such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims and all other claims at law or in equity, including claims
under any law governing the purchase and sale of securities or governing
indentures pursuant to which securities are issued), suits, causes of action and
any other right of the Assignor against any other Person) (the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]]
     
3.
Borrower(s):
The Sheridan Group, Inc.
     
4.
Administrative Agent:
______________________, as the administrative agent under the
 
(if any)
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

5.              Assigned Interest:


Facility Assigned
Aggregate
Amount of
Commitment/Loan
for all Lenders1
Amount of
Commitment/Loans
Assigned2
Percentage
Assigned of
Commitment/Loans3
________________
 
$_____________
$_____________
__________%
________________
 
$_____________
$_____________
__________%
________________
 
$_____________
$_____________
__________%



[7.           Trade Date:           ______________]4


Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




8.  The Assignee agrees to join the Intercreditor Agreement with the Trustee
under the Senior Secured Note Documents and be bound thereby as a condition to
effectiveness of this Assignment.




______________________


1
Amount to be adjusted by the counterparties to take into account any payment or
prepayments made between the Trade Date and the Effective Date.



2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



3
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.



4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
G-2

--------------------------------------------------------------------------------

 
 

 
ANNEX I



REVOLVING CREDIT AGREEMENT
THE SHERIDAN GROUP, INC.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.              Representations and Warranties.


1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a [Foreign Lender], attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and  information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 
 

--------------------------------------------------------------------------------

 

2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Pennsylvania.

 
ANNEX I -2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:





 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
           Title:        
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
           Title:



[Consented to and]7 Accepted:


[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent


By
     
Title:
       
[Consented to:]8
       
[NAME OF RELEVANT PARTY]
       
By
     
Title:
 





_________________________
7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


8   To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 
ANNEX I-3

--------------------------------------------------------------------------------

 

Schedule A




Lenders and Commitments






LENDERS
Commitment
   
BANK OF AMERICA, N.A.
$20,000,000

 
 

--------------------------------------------------------------------------------